


Exhibit 10.1

 

CREDIT AGREEMENT

 

Dated as of December 22, 2009

 

by and among

 

GEORGIA GULF CORPORATION
ROYAL GROUP, INC.,
as the Borrowers,

 

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,

 

GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender, and as Administrative Agent,
Co-Collateral Agent and Co-Syndication Agent

 

WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND),
for itself, as a Lender, and as
Co-Collateral Agent and Co-Syndication Agent

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

 

***************************************

 

GE CAPITAL MARKETS, INC.,
WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND)
as Co-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

THE CREDITS

 

2

 

 

 

 

 

1.1

 

Amounts and Terms of Commitments

 

2

1.2

 

Notes

 

12

1.3

 

Interest

 

12

1.4

 

Loan Accounts

 

14

1.5

 

Procedure for Revolving Credit Borrowing

 

15

1.6

 

Conversion and Continuation Elections

 

16

1.7

 

Optional Prepayments

 

17

1.8

 

Mandatory Prepayments of Loans

 

17

1.9

 

Fees

 

19

1.10

 

Payments by the Borrowers

 

21

1.11

 

Payments by the Lenders to Administrative Agent; Settlement

 

23

1.12

 

Borrower Representative

 

25

1.13

 

Eligible Accounts

 

26

1.14

 

Eligible Inventory

 

29

1.15

 

Increases and Reductions of Commitments

 

32

 

 

 

 

 

ARTICLE II.

 

CONDITIONS PRECEDENT

 

35

 

 

 

 

 

2.1

 

Conditions of Initial Loans

 

35

2.2

 

Conditions to All Borrowings

 

36

 

 

 

 

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

37

 

 

 

 

 

3.1

 

Corporate Existence and Power

 

37

3.2

 

Corporate Authorization; No Contravention

 

38

3.3

 

Governmental Authorization

 

38

3.4

 

Binding Effect

 

38

3.5

 

Litigation

 

38

3.6

 

No Default

 

39

3.7

 

ERISA Compliance

 

39

3.8

 

Use of Proceeds; Margin Regulations

 

39

3.9

 

Ownership of Property; Liens

 

40

3.10

 

Taxes

 

40

3.11

 

Financial Condition

 

40

3.12

 

Environmental Matters

 

41

3.13

 

Regulated Entities

 

42

3.14

 

Solvency

 

42

3.15

 

Labor Relations

 

42

3.16

 

Intellectual Property

 

42

3.17

 

Brokers’ Fees; Transaction Fees

 

43

3.18

 

Insurance

 

43

3.19

 

Ventures, Subsidiaries and Affiliates; Outstanding Stock

 

43

3.20

 

Jurisdiction of Organization; Chief Executive Office

 

43

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

3.21

 

Locations of Inventory, Equipment and Books and Records

 

44

3.22

 

Deposit Accounts and Other Accounts

 

44

3.23

 

Government Contracts

 

44

3.24

 

Customer and Trade Relations

 

44

3.25

 

Bonding; Licenses

 

44

3.26

 

Note Documents

 

44

3.27

 

Full Disclosure

 

44

3.28

 

Foreign Assets Control Regulations and Anti-Money Laundering

 

45

3.29

 

Patriot Act

 

45

3.30

 

Canadian Plans

 

45

 

 

 

 

 

ARTICLE IV.

 

AFFIRMATIVE COVENANTS

 

46

 

 

 

 

 

4.1

 

Financial Statements

 

46

4.2

 

Appraisals; Certificates; Other Information

 

47

4.3

 

Notices

 

50

4.4

 

Preservation of Corporate Existence, Etc.

 

52

4.5

 

Maintenance of Property

 

53

4.6

 

Insurance

 

53

4.7

 

Payment of Taxes and Claims

 

54

4.8

 

Compliance with Laws

 

54

4.9

 

Inspection of Property and Books and Records

 

54

4.10

 

Use of Proceeds

 

55

4.11

 

Cash Management Systems

 

55

4.12

 

Landlord Agreements

 

56

4.13

 

Further Assurances

 

56

4.14

 

Environmental Matters

 

58

4.15

 

Canadian Pension Plans and Benefit Plans

 

58

4.16

 

Post-Closing Matters

 

59

 

 

 

 

 

ARTICLE V.

 

NEGATIVE COVENANTS

 

59

 

 

 

 

 

5.1

 

Limitation on Liens

 

59

5.2

 

Disposition of Assets

 

61

5.3

 

Consolidations, Mergers, etc.

 

62

5.4

 

Acquisitions; Loans and Investments

 

63

5.5

 

Limitation on Indebtedness

 

64

5.6

 

Employee Loans and Transactions with Affiliates

 

66

5.7

 

[Reserved]

 

66

5.8

 

Margin Stock; Use of Proceeds

 

67

5.9

 

Contingent Obligations

 

67

5.10

 

Compliance with ERISA

 

68

5.11

 

Restricted Payments

 

68

5.12

 

Change in Business

 

69

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

5.13

 

Change in Structure

 

69

5.14

 

Changes in Accounting, Name or Jurisdiction of Organization

 

69

5.15

 

Amendments to High Yield Note Documents and Subordinated Indebtedness

 

69

5.16

 

No Negative Pledges

 

69

5.17

 

OFAC; Patriot Act

 

70

5.18

 

Sale-Leasebacks

 

70

5.19

 

Hazardous Materials

 

70

5.20

 

[Reserved]

 

70

5.21

 

Canadian Pension Plans; Pensions and Benefit Plans

 

70

5.22

 

Canadian Changes

 

71

5.23

 

Permitted Reorganization

 

71

 

 

 

 

 

ARTICLE VI.

 

FINANCIAL COVENANT

 

72

 

 

 

 

 

6.1

 

Fixed Charge Coverage Ratio

 

72

 

 

 

 

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

72

 

 

 

 

 

7.1

 

Events of Default

 

72

7.2

 

Remedies

 

75

7.3

 

Rights Not Exclusive

 

76

7.4

 

Cash Collateral for Letters of Credit

 

76

 

 

 

 

 

ARTICLE VIII.

 

THE ADMINISTRATIVE AGENT

 

76

 

 

 

 

 

8.1

 

Appointment and Duties

 

76

8.2

 

Binding Effect

 

78

8.3

 

Use of Discretion

 

78

8.4

 

Delegation of Rights and Duties

 

78

8.5

 

Reliance and Liability

 

78

8.6

 

Agents Individually

 

81

8.7

 

Lender Credit Decision

 

81

8.8

 

Expenses; Indemnities; Withholding

 

82

8.9

 

Resignation of Administrative Agent or L/C Issuer

 

83

8.10

 

Release of Collateral or Guarantors

 

84

8.11

 

Additional Secured Parties

 

84

8.12

 

Documentation Agent and Syndication Agent

 

85

8.13

 

Co-Collateral Agent Discretionary Matters

 

85

8.14

 

Quebec Security

 

86

 

 

 

 

 

ARTICLE IX.

 

MISCELLANEOUS

 

87

 

 

 

 

 

9.1

 

Amendments and Waivers

 

87

9.2

 

Notices

 

89

9.3

 

Electronic Transmissions

 

90

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

9.4

 

No Waiver; Cumulative Remedies

 

91

9.5

 

Costs and Expenses

 

91

9.6

 

Indemnity

 

92

9.7

 

Marshaling; Payments Set Aside

 

93

9.8

 

Successors and Assigns

 

93

9.9

 

Assignments and Participations; Binding Effect

 

94

9.10

 

Non-Public Information; Confidentiality

 

97

9.11

 

Set-off; Sharing of Payments

 

99

9.12

 

Counterparts; Facsimile Signature

 

100

9.13

 

Severability

 

100

9.14

 

Captions

 

100

9.15

 

Independence of Provisions

 

100

9.16

 

Interpretation

 

100

9.17

 

No Third Parties Benefited

 

100

9.18

 

Governing Law and Jurisdiction

 

101

9.19

 

Waiver of Jury Trial

 

102

9.20

 

Entire Agreement; Release; Survival

 

102

9.21

 

Patriot Act

 

103

9.22

 

Replacement of Lender

 

103

9.23

 

[Reserved]

 

103

9.24

 

Creditor-Debtor Relationship

 

103

9.25

 

Judgment Currency

 

104

9.26

 

Actions in Concert

 

104

 

 

 

 

 

ARTICLE X.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

104

 

 

 

 

 

10.1

 

Taxes

 

104

10.2

 

Illegality

 

107

10.3

 

Increased Costs and Reduction of Return

 

108

10.4

 

Funding Losses

 

110

10.5

 

Inability to Determine Rates

 

110

10.6

 

Reserves on LIBOR Rate Loans

 

111

10.7

 

Certificates of Lenders

 

111

 

 

 

 

 

ARTICLE XI.

 

DEFINITIONS

 

111

 

 

 

 

 

11.1

 

Defined Terms

 

111

11.2

 

Other Interpretive Provisions

 

148

11.3

 

Accounting Terms and Principles

 

149

11.4

 

Payments

 

149

11.5

 

Several Obligations of the Canadian Credit Parties

 

150

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of December 22, 2009, by and among GEORGIA GULF CORPORATION, a
Delaware corporation (“GGC”), ROYAL GROUP, INC., a Canadian federal corporation
(the “Canadian Borrower”) (GGC and the Canadian Borrower are sometimes referred
to herein collectively as the “Borrowers” and individually as a “Borrower”), the
other Persons party hereto that are designated as a “Credit Party”, General
Electric Capital Corporation, a Delaware corporation (in its individual
capacity, “GE Capital”), as Administrative Agent for the several financial
institutions from time to time party to this Agreement (collectively, the
“Lenders” and individually each a “Lender”), as Co-Collateral Agent and for
itself as a Lender (including as Swingline Lender), such Lenders and Wachovia
Capital Finance Corporation (New England) (“Wachovia”) as Co-Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility (including a letter of
credit subfacility) subject to the terms and conditions set forth in this
Agreement to (a) provide for working capital and other general corporate
purposes of the Borrowers and (b) fund certain fees and expenses associated with
the funding of the Loans;

 

WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Administrative Agent, for the benefit of the Secured
Parties, a security interest in and lien upon the U.S. Collateral and the
Canadian Collateral;

 

WHEREAS, subject to the terms hereof, (i) each Domestic Subsidiary of GGC is
willing to guarantee all of the Obligations of the Borrowers and to grant to
Administrative Agent, for the benefit of the Secured Parties, a security
interest in and lien upon all of its U.S. Collateral and (ii) each Canadian
Subsidiary of GGC is willing to guarantee all of the Obligations of the Canadian
Borrower and to grant to Administrative Agent, for the benefit of the Secured
Parties, a security interest in and lien upon substantially all of its Canadian
Collateral;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.
THE CREDITS

 

1.1           Amounts and Terms of Commitments.

 

(a)           The Revolving Credit.

 

(i)            Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Revolving Lender severally and not jointly agrees to make (A) Loans
denominated in Dollars to GGC (each such Loan, a “Domestic Revolving Loan”) and
(B) Loans denominated in Dollars or Canadian Dollars to the Canadian Borrower
(each such Loan, a “Canadian Revolving Loan” and together with the Domestic
Revolving Loans, collectively, the “Revolving Loans”) from time to time on any
Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1(a) under the
heading “Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred to
herein as such Lender’s “Revolving Loan Commitment”); provided, however, that
after giving effect to (A) any Borrowing of Revolving Loans, the U.S. Dollar
Equivalent of the aggregate principal amount of all outstanding Revolving Loans
shall not exceed the Maximum Revolving Loan Balance (B) any Borrowing of
Domestic Revolving Loans, subject to clause (ii) below, the aggregate principal
amount of all outstanding Domestic Revolving Loans shall not exceed the Maximum
Domestic Revolving Loan Balance and (C) any Borrowing of Canadian Revolving
Loans, subject to clause (ii) below, the U.S. Dollar Equivalent of the aggregate
principal amount of all outstanding Canadian Revolving Loans shall not exceed
the Maximum Canadian Revolving Loan Balance; provided further, that the
Borrowers may not borrow during any Cash Dominion Grace Period unless GGC has
waived application of such Cash Dominion Grace Period.  Subject to the other
terms and conditions hereof, amounts borrowed under this subsection 1.1(a) may
be repaid and reborrowed from time to time.

 

(ii)           If the Borrower Representative requests that Revolving Lenders
make, or permit to remain outstanding Domestic Revolving Loans in excess of the
Domestic Borrowing Base (any such excess Domestic Revolving Loan is herein
referred to as a “Domestic Overadvance”) or Canadian Revolving Loans in excess
of the Canadian Borrowing Base (any such excess Canadian Revolving Loan is
herein referred to as a “Canadian Overadvance” and each Domestic Overadvance and
Canadian Overadvance herein referred to as an “Overadvance”), Administrative
Agent may, in its sole discretion, elect to make, or permit to remain
outstanding such Overadvance; provided, however, that Administrative Agent may
not cause Revolving Lenders to make, or permit to remain outstanding,
(A) Revolving Loans the U.S. Dollar Equivalent of the aggregate principal amount
of which exceed the Maximum Revolving Loan Balance or (B) Overadvances the U.S.
Dollar Equivalent of the aggregate principal amount of which exceeds 7.5% of the
Aggregate Revolving Loan Commitment.  If an Overadvance is made, or permitted to
remain outstanding, pursuant to the preceding sentence, then all Revolving
Lenders shall be bound to make, or permit to remain outstanding, such
Overadvance based upon their Commitment Percentage of the Aggregate Revolving
Loan Commitment in accordance with the terms of this Agreement, regardless of
whether the conditions to lending set forth in Section 2.2 have been met. 
Furthermore, Required Lenders may prospectively revoke Administrative Agent’s
ability to make or permit Overadvances by written notice to Administrative
Agent.  All Overadvances shall

 

2

--------------------------------------------------------------------------------


 

constitute Base Rate Loans or Canadian Index Rate Loans, as applicable, and
shall bear interest at the Base Rate plus the Applicable Margin for Revolving
Loans and the default rate under subsection 1.3(c).  Within thirty (30) days of
the date that any Overadvance is made or allowed to remain outstanding, such
Overadvance shall be repaid.

 

(iii)          Administrative Agent shall be authorized, in its discretion,
(a) after the occurrence and during the continuation of an Event of Default or
(b) at any time that any conditions in Section 2.2 are not satisfied, to make
Revolving Loans (“Protective Advances”) in an aggregate amount outstanding not
to exceed 7.5% of the Aggregate Revolving Loan Commitment at any time, if
Administrative Agent deems such Loans necessary or desirable to preserve or
protect the Collateral, to enhance the collectability or repayment of the
Obligations or to pay any other amounts chargeable to the Credit Parties under
any Loan Documents, including costs, fees and expenses (including, without
limitation, all amounts expended pursuant to Section 7.1 of the US Revolving
Guaranty and Security Agreement).  Subject to the following paragraph, each
Lender shall participate in Protective Advances on a pro rata basis.  Required
Lenders may prospectively revoke Administrative Agent’s ability to make such
Protective Advances by written notice to Administrative Agent.  All Protective
Advances shall constitute Base Rate Loans and shall bear interest at the Base
Rate plus the Applicable Margin for Revolving Loans and the default rate under
subsection 1.3(c).  Each Protective Advance shall be payable on demand.

 

Notwithstanding anything contained in this Agreement or any other Loan Document,
(i) no Overadvance or Protective Advance may be made by Administrative Agent if
such advance would cause the aggregate principal amount of all Overadvances and
Protective Advances outstanding to exceed 7.5% of the Aggregate Revolving Loan
Commitment and (ii) to the extent any Protective Advance would cause the U.S.
Dollar Equivalent of outstanding Revolving Loans to exceed the Maximum Revolving
Loan Balance, each such Protective Advance shall be for Administrative Agent’s
sole and separate account and not for the account of any Lender.

 

(b)           Letters of Credit.

 

(i)            Conditions.  On the terms and subject to the conditions contained
herein, upon any request by the Borrower Representative, each applicable L/C
Issuer agrees to issue Letters of Credit in accordance with such L/C Issuers’
usual and customary business practices and for the account of (A) GGC, Letters
of Credit denominated in Dollars (each such Letter of Credit, a “Domestic Letter
of Credit”) or (B) the Canadian Borrower, Letters of Credit denominated in
Dollars or Canadian Dollars (each such Letter of Credit, a “Canadian Letter of
Credit”) from time to time on any Business Day during the period from the
Closing Date through the earlier of (x) the Revolving Termination Date and
(y) seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that no L/C Issuer shall Issue
any Letter of Credit upon the occurrence of any of the following or, if after
giving effect to such Issuance:

 

3

--------------------------------------------------------------------------------


 

(1)           the U.S. Dollar Equivalent of the aggregate outstanding principal
balance of Revolving Loans would exceed the Maximum Revolving Loan Balance;

 

(2)           with respect to the Issuance of Domestic Letters of Credit, the
aggregate outstanding principal balance of Domestic Revolving Loans would exceed
the Maximum Domestic Revolving Loan Balance;

 

(3)           with respect to the Issuance of a Canadian Letter of Credit,
(x) the U.S. Dollar Equivalent of the aggregate outstanding principal balance of
Canadian Revolving Loans would exceed the Maximum Canadian Revolving Loan
Balance or (y) the U.S. Dollar Equivalent of the Letter of Credit Obligations
for all Canadian Letters of Credit would exceed $60,000,000 (the “Canadian L/C
Sublimit”);

 

(4)           U.S. Dollar Equivalent of the Letter of Credit Obligations for all
Letters of Credit would exceed $100,000,000 (the “L/C Sublimit”);

 

(5)           the expiration date of such Letter of Credit (i) is not a Business
Day, (ii) is more than one year after the date of issuance thereof or (iii) is
later than seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each of the Applicable
Borrower and such L/C Issuer have the option to prevent such renewal before the
expiration of such term or any such period and (y) neither such L/C Issuer nor
any Borrower shall permit any such renewal to extend such expiration date beyond
the date set forth in clause (iii) above, unless Administrative Agent and such
L/C Issuer otherwise consents and such Letter of Credit is cash collateralized
in a manner satisfactory to Administrative Agent and such L/C Issuer; or

 

(6)           (i) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (ii) as of the date of issuance, no order of any
court, arbitrator or other Governmental Authority shall purport by its terms to
enjoin or restrain money center banks generally from issuing letters of credit
of the type and in the amount of the proposed Letter of Credit, and no law,
rule or regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that the applicable L/C Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letter of Credit, (iii) such Letter of
Credit is requested to be issued in a form that is not acceptable to such L/C
Issuer or (iv) such L/C Issuer shall not have received, each in form and
substance reasonably acceptable to it and duly executed by the Applicable
Borrower or the Borrower Representative on its behalf, the documents that such
L/C Issuer generally uses in the Ordinary Course of Business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).

 

4

--------------------------------------------------------------------------------


 

Furthermore, GE Capital as an L/C Issuer may elect to issue Letters of Credit
only in its own name and may issue Letters of Credit only to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies.  For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Administrative Agent or the Required Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.  If (i) any Lender is a
Non-Funding Lender and (ii) the reallocation of that Non-Funding Lender’s Letter
of Credit Obligations to the other Revolving Lenders would reasonably be
expected to cause the Letter of Credit Obligations and Revolving Loans of any
Lender to exceed its Revolving Loan Commitment, taking into account the amount
of outstanding Revolving Loans and expected advances of Revolving Loans as
determined by Administrative Agent, then no Letters of Credit may be issued or
renewed unless the Non-Funding Lender has been replaced, the Letter of Credit
Obligations of that Non-Funding Lender have been cash collateralized on terms
reasonably satisfactory to Administrative Agent and the applicable L/C Issuer,
or the Revolving Loan Commitments of the other Lenders have been increased by an
amount sufficient to satisfy Administrative Agent that all future Letter of
Credit Obligations will be covered by all Revolving Lenders who are not
Non-Funding Lenders.

 

(ii)           Requests for Letters of Credit.  The Borrower Representative
requesting a Letter of Credit on behalf of a Borrower shall give Administrative
Agent and the applicable L/C Issuer at least two (2) Business Days’ (or four
(4) Business Days’ with respect to each Canadian Letter of Credit denominated in
Canadian Dollars) prior written notice of the Borrower Representative’s request
for the issuance of a Letter of Credit on such Borrower’s behalf together with
an application, in form and substance reasonably satisfactory to such L/C Issuer
and Administrative Agent, for the issuance of the Letter of Credit and such
other Letter of Credit Documents as may be reasonably required by Administrative
Agent or the applicable L/C Issuer.  Such notice shall be irrevocable and shall
(A) specify the original face amount of the Letter of Credit requested (or
identify the Letter of Credit to be amended, renewed or extended), (B) with
respect to Canadian Letters of Credit, whether such Letter of Credit shall be
denominated in Dollars or Canadian Dollars (which shall be Dollars if such
notice does not so specify), (C) the effective date (which date shall be a
Business Day and in no event shall be a date less than ten (10) days prior to
the date specified in clause (a) of the definition of Revolving Termination
Date) of issuance of such requested Letter of Credit (or such amendment, renewal
or extension), (D) whether such Letter of Credit may be drawn in a single or in
partial draws, (E) the date on which such requested Letter of Credit is to
expire (which shall be a Business Day and in no event shall be a date later than
seven (7) days prior to the date specified in clause (a) of the definition of
Revolving Termination Date), (F) the purpose for which such Letter of Credit is
to be issued, (G) the name and address of the beneficiary of the requested
Letter of Credit, (H) such other

 

5

--------------------------------------------------------------------------------

 

information as shall be necessary to enable the applicable L/C Issuer to
prepare, amend, renew or extend such Letter of Credit and (I) the proposed terms
of the Letter of Credit.  In no event shall a Letter of Credit be issued,
amended, renewed or extended unless the forms and terms of the proposed Letter
of Credit (as amended, renewed or extended, as the case may be) are reasonably
satisfactory to Administrative Agent and the applicable L/C Issuer.

 

(iii)          Notice of Issuance.  The Borrower Representative shall give the
relevant L/C Issuer and Administrative Agent a notice of any requested Issuance
of any Letter of Credit, which shall be effective only if received by such L/C
Issuer and Administrative Agent not later than at least two (2) Business Days’
(or four (4) Business Days’ with respect to each Canadian Letter of Credit
denominated in Canadian Dollars) prior to the date of such requested Issuance. 
Such notice shall be made in a writing or Electronic Transmission substantially
in the form of Exhibit 1.1(c) duly completed or in a writing in any other form
acceptable to such L/C Issuer (an “L/C Request”).

 

(iv)          Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to
provide Administrative Agent, in form and substance satisfactory to
Administrative Agent, each of the following on the following dates:  (A) (i) on
or prior to any Issuance of any Letter of Credit by such L/C Issuer,
(ii) immediately after any drawing under any such Letter of Credit or
(iii) immediately after any payment (or failure to pay when due) by the
Borrowers of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a detailed description of such Issuance, drawing or payment, and
Administrative Agent shall provide copies of such notices to each Revolving
Lender reasonably promptly after receipt thereof; (B) upon the request of
Administrative Agent (or any Revolving Lender through Administrative Agent),
copies of any Letter of Credit Issued by such L/C Issuer and any related L/C
Reimbursement Agreement and such other documents and information as may
reasonably be requested by Administrative Agent; and (C) on the first Business
Day of each calendar week, a schedule of the Letters of Credit Issued by such
L/C Issuer, in form and substance reasonably satisfactory to Administrative
Agent, setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

 

(v)           Acquisition of Participations.  Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the Letter of Credit Obligations, each Revolving Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its Commitment Percentage of such Letter of
Credit Obligations. Each Lender shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the applicable L/C Issuer therefor and discharge when due, its pro rata
share of all of such obligations arising under such Letter of Credit.  Without
limiting the scope and nature of each Lender’s participation in any Letter of
Credit, to the extent that the applicable L/C Issuer has not been reimbursed or
otherwise paid as required hereunder or under any such Letter of Credit, each
such Lender shall pay to such L/C Issuer its pro rata share of such unreimbursed
drawing or other amounts then due to

 

6

--------------------------------------------------------------------------------


 

such L/C Issuer in connection therewith.  If such amount is not made available
by a Lender when due, the Administrative Agent shall be entitled to recover such
amount on demand from such Lender with interest thereon, for each day from the
date such amount was due until the date such amount is paid to the
Administrative Agent at the interest rate then payable by any Borrower in
respect of Loans that are Base Rate Loans.  All payments made by the Lenders
pursuant to this Section 1.1(b)(v) shall be funded in Dollars based on the U.S.
Dollar Equivalent of the applicable obligation.

 

(vi)          Reimbursement Obligations of the Borrowers.  GGC agrees to pay to
the L/C Issuer of any Domestic Letter of Credit each L/C Reimbursement
Obligation owing with respect to such Domestic Letter of Credit and the Canadian
Borrower agrees to pay to the L/C Issuer of any Canadian Letter of Credit, in
the applicable currency, each L/C Reimbursement Obligation owing with respect to
such Canadian Letter of Credit and, each of GGC and the Canadian Borrower agree
to pay all other charges and fees payable to such L/C Issuer in connection with
any Letter of Credit issued for the account of such Borrower immediately when
due irrespective of any claim, setoff, defense or other right which such
Borrower may have at any time against such L/C Issuer or any other Person, in
each case, no later than the first Business Day after the Applicable Borrower or
the Borrower Representative receives notice from such L/C Issuer that payment
has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below.  In the event that any L/C Issuer
incurs any L/C Reimbursement Obligation which is not repaid by the Applicable
Borrower as provided in this clause (v) (or any such payment by the Applicable
Borrower is rescinded or set aside for any reason), such L/C Issuer shall
promptly notify Administrative Agent of such failure (and, upon receipt of such
notice, Administrative Agent shall notify each Revolving Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Applicable Borrower with interest thereon
computed (A) from the date on which such L/C Reimbursement Obligation arose to
the L/C Reimbursement Date, at the interest rate applicable during such period
to Revolving Loans that are Base Rate Loans or Canadian Index Rate Loans, as
applicable and (B) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans or Canadian Index Rate Loans, as applicable.

 

(vii)         Reimbursement Obligations of the Revolving Credit Lenders.  If no
Revolving Lender is a Non-Funding Lender (or if the only Non-Funding Lender is
the L/C Issuer that issued such Letter of Credit), upon receipt of the notice
described in clause (vi) above from Administrative Agent, each Revolving Lender
shall pay to Administrative Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations.  If any Revolving
Lender (other than the Revolving Lender that is the L/C Issuer that issued such
Letter of Credit) is a Non-Funding Lender, that Non-Funding Lender’s Letter of
Credit Obligations shall be reallocated to and assumed by the other Revolving
Lenders pro rata in accordance with their Commitment Percentages of the
Revolving Loan (calculated as if the Non-Funding

 

7

--------------------------------------------------------------------------------


 

Lender’s Commitment Percentage was reduced to zero and each other Revolving
Lender’s Commitment Percentage had been increased proportionately).  If any
Revolving Lender (other than the Revolving Lender that is the L/C Issuer that
issued such Letter of Credit) is a Non-Funding Lender, upon receipt of the
notice described in clause (vi) above from Administrative Agent, each Revolving
Lender that is not a Non-Funding Lender shall pay to Administrative Agent for
the account of such L/C Issuer its pro-rata share (increased as described above)
of the Letter of Credit Obligations that from time to time remain outstanding
(the aggregate amount required to be funded pursuant to this sentence by such
Revolving Lenders that are not Non-Funding Lenders in excess of the amount such
Revolving Lenders would have otherwise been required to fund in accordance with
the first sentence of this clause (vii) in the event there were no Non-Funding
Lenders is referred to as the “Aggregate Excess Funding Amount”); provided that
no Revolving Lender shall be required to fund any amount which would result in
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.  By making such payment (other than during the continuation of an
Event of Default under subsection 7.1(f) or 7.1(g)), such Lender shall be deemed
to have made a Revolving Loan to the Applicable Borrower, which, upon receipt
thereof by such L/C Issuer, such Borrower shall be deemed to have used in whole
to repay such L/C Reimbursement Obligation.  Any such payment that is not deemed
a Revolving Loan shall be deemed a funding by such Lender of its participation
in the applicable Letter of Credit and the Letter of Credit Obligation in
respect of the related L/C Reimbursement Obligations.  Such participation shall
not otherwise be required to be funded.  Following receipt by any L/C Issuer of
any payment from any Lender pursuant to this clause (vii) with respect to any
portion of any L/C Reimbursement Obligation, such L/C Issuer shall promptly pay
over to such Lender all duplicate payments received from Persons other than
Lenders making payment on behalf of a Credit Party by such L/C Issuer with
respect to such portion of such L/C Reimbursement Obligation.

 

(viii)        Indemnification; Assumption of Risk.  The Credit Parties shall
indemnify and hold Administrative Agent and the Lenders harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which Administrative Agent or any Lender may suffer or incur in connection with
any Letter of Credit and any documents, drafts or acceptances relating thereto,
including any losses (including  currency fluctuations), claims, damages,
liabilities, costs and expenses due to any action taken by the applicable L/C
Issuer or correspondent with respect to any Letter of Credit, except to the
extent such losses, claims, damages, liabilities, costs or expenses result from
the gross negligence or willful misconduct of Administrative Agent or any Lender
as determined pursuant to a final non-appealable order of a court of competent
jurisdiction.  Each Credit Party assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit.  None of
Administrative Agent or any Lender shall be responsible for paying any foreign,
federal, state or local taxes, duties or levies relating to any goods subject to
any Letter of Credit or any documents, drafts or acceptances thereunder.  Each
Credit Party hereby releases and holds Administrative

 

8

--------------------------------------------------------------------------------


 

Agent and the Lenders harmless from and against any acts, waivers, errors,
delays or omissions with respect to or relating to any Letter of Credit, except
for the gross negligence or willful misconduct of Administrative Agent or any
Lender as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction.  The provisions of this clause (viii) shall survive the
payment of Obligations and the termination of this Agreement.

 

(ix)           Obligations Absolute.  The obligations of the Borrowers and the
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Administrative Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of any
Borrower or any Revolving Lender hereunder.  No provision hereof shall be deemed
to waive or limit any Borrower’s right to seek repayment of any payment of any
L/C Reimbursement Obligations from the L/C Issuer under the terms of the
applicable L/C Reimbursement Agreement or applicable law.

 

(c)           Swing Loans.

 

(i)            Availability.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender may, in its sole discretion, make
(x) Loans denominated in Dollars available to GGC (each a “Domestic Swing Loan”)
under the Revolving Loan Commitments from time to time on any Business Day
during the period from the Closing Date through the Final Availability Date in
an aggregate principal amount at any time outstanding not to exceed the Domestic
Swingline Commitment and (y) Loans denominated in Dollars or Canadian Dollars
available to the Canadian Borrower (each a “Canadian Swing Loan” and together
with the Domestic Swing Loans, collectively the “Swing Loans”) under the
Revolving Loan Commitments from time to

 

9

--------------------------------------------------------------------------------


 

time on any Business Day during the period from the Closing Date through the
Final Availability Date, the U.S. Dollar Equivalent of the aggregate principal
amount at any time outstanding not to exceed the Canadian Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swing Loan (A) to
the extent that after giving effect to such Swing Loan, the U.S. Dollar
Equivalent of the aggregate principal amount of all Revolving Loans would exceed
the Maximum Revolving Loan Balance, (B) with respect to any Domestic Swing Loan,
to the extent that after giving effect to such Domestic Swing Loan, the
aggregate principal amount of all Domestic Revolving Loans would exceed the
Maximum Domestic Revolving Loan Balance, (C) with respect to any Canadian Swing
Loan, to the extent that after giving effect to such Canadian Swing Loan, the
U.S. Dollar Equivalent of the aggregate principal amount of all Canadian
Revolving Loans would exceed the Maximum Canadian Revolving Loan Balance and
(D) during the period commencing on the first Business Day after it receives
notice from Administrative Agent or the Required Lenders that one or more of the
conditions precedent contained in Section 2.2 are not satisfied and ending when
such conditions are satisfied or duly waived.  In connection with the making of
any Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived.  Each Swing Loan denominated in Dollars shall be
a Base Rate Loan, each Swing Loan denominated in Canadian Dollars shall be a
Canadian Index Rate Loan, and in each case, must be repaid as provided herein,
but in any event must be repaid in full on the Revolving Termination Date. 
Within the limits set forth in the first sentence of this clause (i), amounts of
Swing Loans repaid may be reborrowed under this clause (i).

 

(ii)           Borrowing Procedures.  In order to request a Swing Loan, the
Borrower Representative shall give to Administrative Agent a notice to be
received not later than 1:00 p.m. (New York time) on the day of the proposed
Borrowing, which shall be made in a writing or in an Electronic Transmission
substantially in the form of Exhibit 1.1(d) or in a writing in any other form
acceptable to Administrative Agent duly completed (a “Swingline Request”).  In
addition, if any Notice of Borrowing of Revolving Loans requests a Borrowing of
Base Rate Loans or Canadian Index Rate Loans, the Swingline Lender may,
notwithstanding anything else to the contrary herein, make a Swing Loan
denominated in the applicable currency to the Applicable Borrower in an
aggregate amount not to exceed such proposed Borrowing, and the aggregate amount
of the corresponding proposed Borrowing shall be reduced accordingly by the
principal amount of such Swing Loan.  Administrative Agent shall promptly notify
the Swingline Lender of the details of the requested Swing Loan.  Upon receipt
of such notice and subject to the terms of this Agreement, the Swingline Lender
may make a Swing Loan available to the Applicable Borrower by making the
proceeds thereof available to Administrative Agent and, in turn, Administrative
Agent shall make such proceeds available to the Applicable Borrower on the date
set forth in the relevant Swingline Request or Notice of Borrowing.

 

(iii)          Refinancing Swing Loans.  If no Revolving Lender is a Non-Funding
Lender, the Swingline Lender may at any time (and shall, no less

 

10

--------------------------------------------------------------------------------


 

frequently than once each week) forward a demand to Administrative Agent (which
Administrative Agent shall, upon receipt, forward to each Revolving Lender) that
each Revolving Lender pay to Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Commitment Percentage of the
outstanding Swing Loans.  If any Revolving Lender is a Non-Funding Lender, that
Non-Funding Lender’s reimbursement obligations with respect to the Swing Loans
shall be reallocated to and assumed by the other Revolving Lenders pro rata in
accordance with their Commitment Percentages of the Revolving Loans (calculated
as if the Non-Funding Lender’s Commitment Percentage was reduced to zero and
each other Revolving Lender’s Commitment Percentage had been increased
proportionately).  If any Revolving Lender is a Non-Funding Lender, upon receipt
of the demand described above, each Revolving Lender that is not a Non-Funding
Lender will be obligated to pay to Administrative Agent for the account of the
Swingline Lender its pro rata share of the outstanding Swing Loans (increased as
described above); provided that no Revolving Lender shall be required to fund
any amount which would result in the sum of its outstanding Revolving Loans,
outstanding Letter of Credit Obligations, amounts of its participations in Swing
Loans and its pro rata share of unparticipated amounts in Swing Loans to exceed
its Revolving Loan Commitment.  Each Revolving Lender shall pay the amount owing
by it to Administrative Agent for the account of the Swingline Lender on the
Business Day following receipt of the notice or demand therefor.  Payments
received by Administrative Agent after 1:00 p.m. (New York time) may, in
Administrative Agent’s discretion, be deemed to be received on the next Business
Day.  Upon receipt by Administrative Agent of such payment (other than during
the continuation of any Event of Default under subsection 7.1(f) or 7.1(g)),
such Revolving Lender shall be deemed to have made a Revolving Loan to the
Applicable Borrower, which, upon receipt of such payment by the Swingline Lender
from Administrative Agent, such Borrower shall be deemed to have used in whole
to refinance such Swing Loan.  In addition, regardless of whether any such
demand is made, upon the occurrence of any Event of Default under subsection
7.1(f) or 7.1(g), each Revolving Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in each
Swing Loan in an amount equal to such Lender’s Commitment Percentage of such
Swing Loan.  If any payment made by any Revolving Lender as a result of any such
demand is not deemed a Revolving Loan, such payment shall be deemed a funding by
such Lender of such participation.  Such participation shall not be otherwise
required to be funded.  Upon receipt by the Swingline Lender of any payment from
any Revolving Lender pursuant to this clause (iii) with respect to any portion
of any Swing Loan, the Swingline Lender shall promptly pay over to such
Revolving Lender all payments of principal (to the extent received after such
payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) on account of such Swing Loan received by the
Swingline Lender with respect to such portion.

 

(iv)          Obligation to Fund Absolute.  Each Revolving Lender’s obligations
pursuant to clause (iii) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim,

 

11

--------------------------------------------------------------------------------


 

abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against the Swingline Lender,
Administrative Agent, any other Lender or L/C Issuer or any other Person,
(B) the failure of any condition precedent set forth in Section 2.2 to be
satisfied or the failure of the Borrower Representative to deliver a Notice of
Borrowing (each of which requirements the Revolving Lenders hereby irrevocably
waive) and (C) any adverse change in the condition (financial or otherwise) of
any Credit Party.

 

1.2           Notes.

 

(a)           The Revolving Loans made by each Revolving Lender shall be
evidenced by this Agreement and, if requested by such Lender, a Revolving Note
made by each Borrower payable to such Lender in an amount equal to such Lender’s
Revolving Loan Commitment.

 

(b)           Swing Loans made by the Swingline Lender shall be evidenced by
this Agreement and, if requested by such Lender, a Swingline Note made by each
Borrower payable to the Swingline Lender in an amount equal to the Swingline
Commitment.

 

1.3           Interest.

 

(a)           Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to the LIBOR, the Base Rate or the Canadian Index Rate,
as the case may be, plus the Applicable Margin; provided (i) Revolving Loans
denominated in Dollars shall be either Base Rate Loans or LIBOR Rate Loans,
(ii) Revolving Loans denominated in Canadian Dollars shall be either LIBOR Rate
Loans or Canadian Index Rate Loans, (iii) Swing Loans denominated in Dollars
shall be Base Rate Loans and (iv) Swing Loans denominated in Canadian Dollars
shall be Canadian Index Rate Loans.  Commencing on the first day of the calendar
month after which financial statements for May 31, 2010 are delivered, and
continuing thereafter, the Applicable Margin for Loans shall be subject to
adjustment as set forth in the definition of Applicable Margin.  Administrative
Agent will with reasonable promptness notify the Borrower Representative and the
Lenders of the effective date and the amount of each such change, provided that
any failure to do so shall not relieve the Borrowers of any liability hereunder
or provide the basis for any claim against Administrative Agent.  Each
determination of an interest rate by Administrative Agent shall be conclusive
and binding on each Borrower and the Lenders in the absence of manifest error. 
All computations of fees and interest payable under this Agreement shall be made
on the basis of a 360-day year and actual days elapsed, other than interest in
respect of Base Rate Loans and Canadian Index Rate Loans, which shall be made on
the basis of a 365-day year.  Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.  For purposes of disclosure pursuant to the Interest Act
(Canada), in respect of the Canadian Obligations only, the annual rates of
interest or fees to which the rates of interest or fees provided in this
Agreement and the

 

12

--------------------------------------------------------------------------------


 

other Loan Documents (and stated herein or therein, as applicable, to be
computed on the basis of a 360 day year or any other period of time less than a
calendar year) are equivalent are the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively.

 

(b)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any payment or
prepayment of Loans in full.

 

(c)           At the election of the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the Loans
under the Loan Documents from and after the date of occurrence of such Event of
Default, at a rate per annum which is determined by adding two percent (2.0%)
per annum to the Applicable Margin then in effect for such Loans (plus the
LIBOR, Base Rate or Canadian Index Rate, as the case may be) subject to the
Interest Act (Canada), in the case of Canadian Obligations.  All such interest
shall be payable on demand of Administrative Agent or the Required Lenders.

 

(d)           Anything herein to the contrary notwithstanding, the obligations
of the Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrowers shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Administrative Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Agreement.

 

(e)           For greater certainty but without limitation to Section 1.3(d) and
in respect of Canadian Obligations or Obligations enforced in Canada only, if
any provision of this Agreement or of any of the other Loan Documents would
obligate a Borrower or any other Credit Party to make any payment of interest or
other amount payable to any Lender in an amount or calculated at a rate which
would be prohibited by law or would result in a receipt by such Lender of
interest at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (1) firstly, by
reducing the amount or

 

13

--------------------------------------------------------------------------------


 

rate of interest required to be paid to such Lender under this Agreement, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).  Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if a
Lender shall have received an amount in excess of the maximum permitted by that
section of the Criminal Code (Canada), such Borrower shall be entitled to obtain
reimbursement from such Lender in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by such
Lender to such Borrower.  Any amount or rate of interest referred to in this
Section 1.3(e) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Closing Date to the Revolving Termination Date and, in the event
of a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Administrative Agent shall be conclusive for the purposes of such
determination.

 

1.4           Loan Accounts.

 

(a)           Administrative Agent, on behalf of the Lenders, shall record on
its books and records the amount of each Loan made, the Borrower primarily
liable therefor, the interest rate applicable, all payments of principal and
interest thereon and the principal balance thereof from time to time
outstanding.  Administrative Agent shall deliver to the Borrower Representative
on a monthly basis a loan statement setting forth such record for the
immediately preceding calendar month.  Such record shall, absent manifest error,
be conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Administrative Agent.

 

(b)           Administrative Agent, acting as a non-fiduciary Administrative
Agent of the Borrowers solely for tax purposes and solely with respect to the
actions described in this subsection 1.4(b), shall establish and maintain at its
address referred to in Section 9.2 (or at such other address as Administrative
Agent may notify the Borrower Representative) (A) a record of ownership (the
“Register”) in which Administrative Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Administrative
Agent, each Lender and each L/C Issuer in the Revolving Loans, Swing Loans, L/C
Reimbursement Obligations, and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations, and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses

 

14

--------------------------------------------------------------------------------


 

of the Lenders and the L/C Issuers (and each change thereto pursuant to Sections
9.9 and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan
and each funding of any participation described in clause (A) above, and for
LIBOR Rate Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Administrative Agent from a
Borrower and its application to the Obligations.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, in the case
of Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code.

 

(d)           The Credit Parties, Administrative Agent, the Lenders and the L/C
Issuers shall treat each Person whose name is recorded in the Register as a
Lender or L/C Issuer, as applicable, for all purposes of this Agreement. 
Information contained in the Register with respect to any Lender or any L/C
Issuer shall be available for access by the Borrowers, the Borrower
Representative, Administrative Agent, such Lender or such L/C Issuer during
normal business hours and from time to time upon at least one Business Day’s
prior notice.  No Lender or L/C Issuer shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Administrative Agent.

 

1.5           Procedure for Revolving Credit Borrowing.

 

(a)           Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Administrative Agent substantially in the form of a Notice of Borrowing or in
a writing in any other form acceptable to Administrative Agent, which notice
must be received by Administrative Agent prior to 1:00 p.m. (New York time)
(i) on the date which is one (1) Business Day prior to the requested Borrowing
date of each Base Rate Loan or Canadian Index Rate Loan and (ii) on the day
which is three (3) Business Days prior to the requested Borrowing date in the
case of any LIBOR Rate Loan.  Such Notice of Borrowing shall specify:

 

(i)            whether the Borrowing is to be comprised of Domestic Revolving
Loans or Canadian Revolving Loans and, in the case of Canadian Revolving Loans,
whether such Loans are to be denominated in Dollars or Canadian Dollars;

 

15

--------------------------------------------------------------------------------

 

(ii)           the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $100,000, or C$100,000, as applicable);

 

(iii)          the requested Borrowing date, which shall be a Business Day;

 

(iv)          whether the Borrowing is to be comprised of LIBOR Rate Loans, Base
Rate Loans or Canadian Index Rate Loans; and

 

(v)           if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.

 

(b)           Upon receipt of a Notice of Borrowing, Administrative Agent will
promptly notify each Revolving Lender of such Notice of Borrowing and of the
amount of such Lender’s Commitment Percentage of the Borrowing.

 

(c)           Unless Administrative Agent is otherwise directed in writing by
the Borrower Representative, the proceeds of each requested Borrowing after the
Closing Date will be made available to the Applicable Borrower by Administrative
Agent by wire transfer of such amount to the Applicable Borrower pursuant to the
wire transfer instructions specified on the signature page hereto.

 

1.6           Conversion and Continuation Elections.

 

(a)           The Applicable Borrower shall have the option to (i) request that
any Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or
any part of outstanding (x) Base Rate Loans (other than Domestic Swing Loans) to
LIBOR Rate Loans denominated in Dollars or (y) Canadian Index Rate Loans (other
than Canadian Swing Loans) to LIBOR Rate Loans denominated in Canadian Dollars,
(iii) convert any (x) LIBOR Rate Loan denominated in Dollars to a Base Rate Loan
or (y) LIBOR Rate Loan denominated in Canadian Dollars to a Canadian Index Rate
Loan, subject to Section 10.4 if such conversion is made prior to the expiration
of the Interest Period applicable thereto, or (iv) continue all or any portion
of any Loan as a LIBOR Rate Loan upon the expiration of the applicable Interest
Period.  Any Loan or group of Loans having the same proposed Interest Period to
be made or continued as, or converted into, a LIBOR Rate Loan must be in a
minimum amount of $5,000,000.  Any such election must be made by Borrower
Representative by 2:00 p.m. (New York time) on the 3rd Business Day prior to
(1) the date of any proposed Revolving Loan which is to bear interest at LIBOR,
(2) the end of each Interest Period with respect to any LIBOR Rate Loans to be
continued as such, or (3) the date on which the Applicable Borrower wishes to
convert any Base Rate Loan to a LIBOR Rate Loan for an Interest Period
designated by Borrower Representative in such election.  If no election is
received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York time) on the
3rd Business Day prior to the end of the Interest Period with respect thereto,
that LIBOR Rate Loan shall be converted to a Base Rate Loan or Canadian Index
Rate Loan, as applicable, at the end of its Interest Period.  Borrower
Representative must make such election by notice to Administrative

 

16

--------------------------------------------------------------------------------


 

Agent in writing, including by Electronic Transmission.  In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.6 or in a writing in any other form acceptable to Administrative
Agent.  No Loan shall be made, converted into or continued as a LIBOR Rate Loan,
if the conditions to Loans and Letters of Credit in Section 2.2 are not met at
the time of such proposed conversion or continuation.

 

(b)           Upon receipt of a Notice of Conversion/Continuation,
Administrative Agent will promptly notify each Lender thereof.  In addition,
Administrative Agent will, with reasonable promptness, notify the Borrower
Representative and the Lenders of each determination of LIBOR; provided that any
failure to do so shall not relieve any Borrower of any liability hereunder or
provide the basis for any claim against Administrative Agent.  All conversions
and continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

 

(c)           Notwithstanding any other provision contained in this Agreement,
after giving effect to any Borrowing, or to any continuation or conversion of
any Loans, there shall not be more than seven (7) different Interest Periods in
effect.

 

1.7           Optional Prepayments.

 

(a)           Each Borrower may, at any time upon at least two (2) Business
Days’ (or such shorter period as is acceptable to Administrative Agent) prior
written notice by Borrower Representative to Administrative Agent, prepay its
Revolving Loans (without a corresponding reduction of the Aggregate Revolving
Loan Commitment) in whole or in part in an amount greater than or equal to
$100,000 or C$100,000, as applicable, in each instance, without penalty or
premium except as provided in Section 10.4.  Optional partial prepayments of the
Revolving Loans shall be applied in the manner set forth in subsection 1.8(d). 
Optional partial prepayments of the Revolving Loans in amounts less than
$100,000 or C$100,000, as applicable, shall not be permitted.

 

(b)           The notice of any prepayment shall not thereafter be revocable by
the Applicable Borrower or Borrower Representative and Administrative Agent will
promptly notify each Lender thereof and of such Lender’s Commitment Percentage
of such prepayment.  The payment amount specified in such notice shall be due
and payable on the date specified therein.  Together with each prepayment under
this Section 1.7, the Applicable Borrower shall pay any amounts required
pursuant to Section 10.4.

 

1.8           Mandatory Prepayments of Loans .

 

(a)           Revolving Termination Date.  Each Borrower shall repay to the
Lenders in full on the date specified in clause (a) of the definition of
“Revolving Termination Date” the aggregate principal amount of its Revolving
Loans and Swing Loans outstanding on the Revolving Termination Date.

 

17

--------------------------------------------------------------------------------


 

(b)           If at any time the U.S. Dollar Equivalent of the then outstanding
principal balance of Revolving Loans exceeds the Maximum Revolving Loan Balance,
then GGC or the Canadian Borrower, as applicable, shall immediately prepay
outstanding Revolving Loans and then cash collateralize outstanding Letters of
Credit in an amount sufficient to eliminate such excess in accordance herewith
and in a manner satisfactory to the L/C Issuers.  Subject to clause 1.1(a)(ii),
if at any time the then outstanding principal balance of Domestic Revolving
Loans exceeds the Maximum Domestic Revolving Loan Balance, then GGC shall
immediately prepay outstanding Domestic Revolving Loans and then cash
collateralize outstanding Domestic Letters of Credit in an amount sufficient to
eliminate such excess in accordance herewith and in a manner satisfactory to the
L/C Issuers.  Subject to clause 1.1(a)(ii), if at any time the then outstanding
principal balance of Canadian Revolving Loans exceeds the Maximum Canadian
Revolving Loan Balance, then the Canadian Borrower shall immediately prepay
outstanding Canadian Revolving Loans and then cash collateralize outstanding
Canadian Letters of Credit in an amount sufficient to eliminate such excess in
accordance herewith and in a manner satisfactory to the L/C Issuers.

 

(c)           Asset Dispositions.  If a Credit Party or any Subsidiary of a
Credit Party shall, during a Cash Dominion Period, or, if after giving effect to
any transaction described in clause (i) or (ii) below, a Cash Dominion Period
(without giving effect to any Cash Dominion Grace Period) is triggered:

 

(i)            make a Disposition of ABL Priority Collateral; or

 

(ii)           suffer an Event of Loss with respect to ABL Priority Collateral;

 

then (A) the Borrower Representative shall promptly notify Administrative Agent
of such Disposition or Event of Loss (including the amount of the estimated Net
Proceeds to be received by a Credit Party and/or such Subsidiary in respect
thereof) and (B) promptly upon receipt by a Borrower and/or such Subsidiary of
the Net Proceeds of such Disposition or Event of Loss, the Credit Parties shall
deliver, or cause to be delivered, such Net Proceeds to Administrative Agent for
distribution to the Lenders as a prepayment of the Loans, which prepayment shall
be applied in accordance with subsection 1.8(d).  Notwithstanding the foregoing,
and provided no Default or Event of Default has occurred and is continuing, any
such prepayment pursuant to clause (ii) above shall not be required to the
extent a Credit Party or such Subsidiary uses the Net Proceeds of such Event of
Loss to repair or replace such ABL Priority Collateral with assets constituting
ABL Priority Collateral, within one hundred eighty (180) days after the date of
such Event of Loss; provided that Borrower Representative notifies
Administrative Agent of its intent to repair or replace such ABL Priority
Collateral at the time such proceeds are received.

 

(d)           Application of Prepayments.  Any prepayments pursuant to
Section 1.7 or subsection 1.8(b) or 1.8(c) (i) of Domestic Revolving Loans shall
be applied first to prepay outstanding Domestic Swing Loans and second to prepay

 

18

--------------------------------------------------------------------------------


 

outstanding Domestic Revolving Loans without a permanent reduction of the
Aggregate Revolving Loan Commitment and (ii) of Canadian Revolving Loans shall
be applied first to prepay outstanding Canadian Swing Loans and second to prepay
outstanding Canadian Revolving Loans without a permanent reduction of the
Aggregate Revolving Loan Commitment or the Canadian Revolving Loan Sublimit;
provided that any prepayments pursuant to subsection 1.8(c) in respect of a
Disposition or Event of Loss relating to ABL Priority Collateral owned by
(x) GGC or any of its Subsidiaries (other than any Canadian Subsidiary) shall be
applied solely to Domestic Obligations and (y) the Canadian Borrower or any of
its Canadian Subsidiaries shall be applied solely to Canadian Obligations.  To
the extent permitted by the foregoing sentence, amounts prepaid shall be applied
first to any Base Rate Loans or Canadian Index Rate Loans, as applicable, then
outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest
Periods remaining.  Together with each prepayment under this Section 1.8, the
Applicable Borrower shall pay any amounts required pursuant to Section 10.4.

 

(e)           No Implied Consent.  Provisions contained in this Section 1.8 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

 

1.9           Fees.

 

(a)           Fees.  The Borrowers shall pay to Administrative Agent, for
Administrative Agent’s own account, fees in the amounts and at the times set
forth in a letter agreement between the Borrowers and Administrative Agent dated
of even date herewith (as amended from time to time, the “Fee Letter”).

 

(b)           Unused Commitment Fee.  The Borrowers shall pay to Administrative
Agent a fee (the “Unused Commitment Fee”) for each day in an amount equal to:

 

(i)            the Aggregate Revolving Loan Commitment for such day, less

 

(ii)           the Revolving Loan Commitment for such day of any Non-Funding
Lender, less

 

(iii)          the sum of (x) the Revolving Loans outstanding plus (y) the Swing
Loans outstanding plus (z) the amount of Letter of Credit Obligations, in each
case for such day,

 

multiplied by (A) 0.75% per annum if the then applicable Utilization is less
than 50% and (B) 0.50% per annum if the then applicable Utilization is greater
than or equal to 50%.  Such fee shall be payable monthly in arrears on the first
day of the calendar month following the date hereof and the first day of each
calendar month thereafter.  The Unused Commitment Fee provided in this
subsection 1.9(b) shall accrue at all times from

 

19

--------------------------------------------------------------------------------


 

and after mutual execution and delivery of this Agreement.  Following receipt of
the Unused Commitment Fee, Administrative Agent shall pay to each Revolving
Lender (other than the Swingline Lender with respect to any Swing Loans, and
other than any Non-Funding Lender from and after the date such Lender became a
Non-Funding Lender and regardless of whether such Non-Funding Lender’s
Commitment has been terminated) from, and to the extent of, the Unused
Commitment Fee and interest received by it on the Swing Loans an amount equal to
its pro rata share of the Unused Commitment Fee calculated as if the average
daily balance of Swing Loans for the preceding calendar month had been zero.

 

(c)           Letter of Credit Fee.  Each Borrower agrees to pay to
Administrative Agent for the ratable benefit of the Revolving Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred hereunder
on behalf of or for the benefit of such Borrower, (i) without duplication of
costs and expenses otherwise payable to Administrative Agent or Lenders
hereunder or fees otherwise paid by such Borrower, any costs and expenses
incurred by Administrative Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each calendar month during which any such
Letter of Credit Obligation shall remain outstanding, a fee (the “Letter of
Credit Fee”) in an amount equal to the product of the average daily undrawn face
amount of all such Letters of Credit issued, guaranteed or supported by risk
participation agreements multiplied by a per annum rate equal to the Applicable
Margin with respect to Revolving Loans which are LIBOR Rate Loans; provided,
however, at Required Lenders’ option, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum. 
Such fee shall be paid to Administrative Agent for the benefit of the Revolving
Lenders in arrears, on the first day of each calendar month and on the date on
which all Letter of Credit Obligations have been discharged.  In addition, the
Applicable Borrower shall pay to any L/C Issuer, on demand, its customary fees
at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such L/C
Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer
and payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

 

(d)           Letter of Credit Fronting Fee.  Each Borrower agrees to pay to
Administrative Agent for the ratable benefit of the L/C Issuers, for each
calendar month during which any Letter of Credit Obligation shall remain
outstanding on its behalf or for its benefit, a fee (the “Letter of Credit
Fronting Fee”) in an amount equal to the product of the average daily undrawn
face amount of all Letters of Credit issued, guaranteed or supported by risk
participation agreements multiplied by 0.25% per annum.  Such fee shall be paid
to Administrative Agent for the benefit of the L/C Issuers in arrears, on the
first day of each calendar month and on the date on which all Letter of Credit
Obligations have been discharged.

 

20

--------------------------------------------------------------------------------


 

1.10         Payments by the Borrowers.

 

(a)           All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
Administrative Agent (for the ratable account of the Persons entitled thereto)
at the address for payment specified in the signature page hereof in relation to
Administrative Agent (or such other address as Administrative Agent may from
time to time specify in accordance with Section 9.2), including payments
utilizing the ACH system, and shall be made in Dollars with respect to Domestic
Obligations or Dollars or Canadian Dollars, as applicable, with respect to
Canadian Obligations and by wire transfer or ACH transfer in immediately
available funds (which shall be the exclusive means of payment hereunder), no
later than 1:00 p.m. (New York time) on the date due.  Any payment which is
received by Administrative Agent later than 1:00 p.m. (New York time) may in
Administrative Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue.  Each Borrower and each other Credit Party hereby
irrevocably waives the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral.  Each Borrower hereby authorizes Administrative Agent
and each Lender to make a Revolving Loan (which shall be a Base Rate Loan or
Canadian Index Rate Loan, as applicable, and which may be a Swing Loan) to pay
(i) interest, principal (including Swing Loans), L/C Reimbursement Obligations,
agent fees, Unused Commitment Fees and Letter of Credit Fees, payable by such
Borrower, in each instance, on the date due, or (ii) after five (5) days’ prior
notice to the Borrower Representative, other fees, costs or expenses payable by
a Borrower or any of its Subsidiaries hereunder or under the other Loan
Documents.

 

(b)           Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.

 

(c)           During the continuance of an Event of Default, Administrative
Agent may, and shall upon the direction of Required Lenders apply any and all
payments received by Administrative Agent in respect of any Obligation in
accordance with clauses first through sixth below.  Notwithstanding any
provision herein to the contrary, all amounts collected or received by
Administrative Agent after any or all of the Obligations have been accelerated
(so long as such acceleration has not been rescinded), including proceeds of
Collateral, shall be applied as follows:

 

first, to payment of costs and expenses, including Attorney Costs, of
Administrative Agent payable or reimbursable by the Credit Parties under the
Loan Documents and to all obligations owing to Agent, Swingline Lender, or L/C
Issuer by any Non-Funding Lender under the Loan Documents;

 

21

--------------------------------------------------------------------------------


 

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

 

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Administrative Agent, Lenders and L/C Issuers;

 

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable);

 

fifth, to payment of any Obligations arising under or pursuant to any Noticed
Bank Products, on a pro rata basis;

 

sixth, to payment of any other Obligations then arising under any other Bank
Products;

 

seventh, to payment of any other amounts owing constituting Obligations; and

 

eighth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and seventh above.  Amounts
distributed with respect to any Bank Products shall be the actual amount owing
under such Bank Product as calculated by the applicable Bank Product Provider
and reported in writing to Administrative Agent.  Administrative Agent shall
have no obligation to calculate the amount to be distributed with respect to any
Bank Product, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the applicable Bank Product Provider.  In
the absence of such notice, Administrative Agent may assume the amount to be
distributed is the amount of such Bank Product last reported to it.

 

(d)           Notwithstanding the foregoing provisions of subsection 1.10(c),
(i) payments from GGC and proceeds of any U.S. Collateral shall be applied to
pay the Domestic Obligations in the order set forth in subsection 1.10(c); in
the case of items first and second, to the extent of GGC’s Ratable Share of such
Obligations; in the case of item third, to the extent of interest and fees on
the Loans and Letters of Credit advanced to, or for the account of, GGC; and in
the case of item fourth to the principal and cash collateralization of Loans
advanced to GGC and Letters of Credit for GGC’s account, and thereafter, to the
Obligations of the Canadian Borrower in the order set forth above and
(ii) payments from the Canadian Borrower and proceeds of any Canadian Collateral
shall

 

22

--------------------------------------------------------------------------------


 

be applied to pay the Canadian Obligations in the order set forth in subsection
1.10(c); in the case of items first and second, to the extent of the Canadian
Borrower’s Ratable Share of such Obligations; in the case of item third, to the
extent of interest and fees on the Loans and Letters of Credit advanced to, or
for the account of, the Canadian Borrower; and in the case of item fourth to the
principal and cash collateralization of Loans advanced to the Canadian Borrower
and Letters of Credit for the Canadian Borrower’s account; provided that, in no
event shall payments from the Canadian Borrower or proceeds of any Canadian
Collateral be applied to pay the Domestic Obligations.

 

1.11         Payments by the Lenders to Administrative Agent; Settlement.

 

(a)           Administrative Agent may, on behalf of Lenders, disburse funds to
the Applicable Borrower for Loans requested.  Each Lender shall reimburse
Administrative Agent on demand for all funds disbursed on its behalf by
Administrative Agent, or if Administrative Agent so requests, each Lender will
remit to Administrative Agent its Commitment Percentage of any Loan before
Administrative Agent disburses same to the Applicable Borrower.  If
Administrative Agent elects to require that each Lender make funds available to
Administrative Agent prior to disbursement by Administrative Agent to the
Applicable Borrower, Administrative Agent shall advise each Lender by telephone
or fax of the amount of such Lender’s Commitment Percentage of the Loan
requested by the Borrower Representative no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Administrative Agent such Lender’s Commitment Percentage of such requested Loan,
in same day funds, by wire transfer to Administrative Agent’s account, as set
forth on Administrative Agent’s signature page hereto, no later than 1:00 p.m.
(New York time) on such scheduled Borrowing date.  Nothing in this subsection
1.11(a) or elsewhere in this Agreement or the other Loan Documents, including
the remaining provisions of Section 1.11, shall be deemed to require
Administrative Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Administrative Agent, any Lender or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

 

(b)           At least once each calendar week or more frequently at
Administrative Agent’s election (each, a “Settlement Date”), Administrative
Agent shall advise each Lender by telephone or fax of the amount of such
Lender’s Commitment Percentage of principal, interest and Fees paid for the
benefit of Lenders with respect to each applicable Loan.  Provided that each
Lender has funded all payments required to be made by it and funded all
purchases of participations required to be funded by it under this Agreement and
the other Loan Documents as of such Settlement Date, Administrative Agent shall
pay to each Lender such Lender’s Commitment Percentage (as increased in
accordance with the reallocation and assumption required by the second sentence
of subsection 1.1(b)(vii) until such time as such Lenders have received payment
in full of the Aggregate Excess Funding Amount) of principal, interest and fees
paid by each Borrower since the previous Settlement Date for the benefit of such
Lender on the Loans held by it.  Such payments shall be made by wire transfer to
such Lender not later

 

23

--------------------------------------------------------------------------------


 

than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.  Administrative Agent shall be entitled to set off the funding
shortfall against any Non-Funding Lender’s Commitment Percentage of all payments
received from the Borrowers, after making payment in full of the Aggregate
Excess Funding Amount to the funding Lenders thereof, and hold, in a
non-interest bearing account, all remaining portions of any payments received by
Administrative Agent for the benefit of any Non-Funding Lender pursuant to this
Agreement as cash collateral for any unfunded reimbursement obligations of such
Non-Funding Lender until the Obligations are paid in full in cash, all Letter of
Credit Obligations have been discharged or cash collateralized and all
Commitments have been terminated, and upon such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Administrative Agent shall be
authorized to use such cash collateral to make such payment on behalf of such
Non-Funding Lender.  Any amounts owing by a Non-Funding Lender to Administrative
Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans or
Canadian Index Rate Loans, as applicable.

 

(c)           Availability of Lender’s Commitment Percentage.  Administrative
Agent may assume that each Revolving Lender will make its Commitment Percentage
of each Revolving Loan available to Administrative Agent on each Borrowing
date.  If such Commitment Percentage is not, in fact, paid to Administrative
Agent by such Revolving Lender when due, Administrative Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind.  If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Administrative Agent’s
demand, Administrative Agent shall promptly notify the Borrower Representative
and the Applicable Borrower shall immediately repay such amount to
Administrative Agent.  Nothing in this subsection 1.11(c) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Administrative
Agent to advance funds on behalf of any Revolving Lender or to relieve any
Revolving Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that the Borrowers may have against any Revolving Lender as
a result of any default by such Revolving Lender hereunder.  Without limiting
the provisions of subsection 1.11(b), to the extent that Administrative Agent
advances funds to any Borrower on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such advance is made,
Administrative Agent shall be entitled to retain for its account all interest
accrued on such advance from the date such advance was made until reimbursed by
the applicable Revolving Lender.

 

(d)           Return of Payments.

 

(i)            If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from any Borrower and such related payment
is not received by Administrative Agent, then Administrative Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

24

--------------------------------------------------------------------------------


 

(ii)           If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement or any other Loan Document
must be returned to any Credit Party or paid to any other Person pursuant to any
insolvency law or otherwise, then, notwithstanding any other term or condition
of this Agreement or any other Loan Document, Administrative Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Administrative Agent on demand any portion of such amount
that Administrative Agent has distributed to such Lender, together with interest
at such rate, if any, as Administrative Agent is required to pay to any Borrower
or such other Person, without setoff, counterclaim or deduction of any kind, and
Administrative Agent will be entitled to set-off against future distributions to
such Lender any such amounts (with interest) that are not repaid on demand.

 

(e)           Non-Funding Lenders.  The failure of any Non-Funding Lender to
make any Revolving Loan, Letter of Credit Obligation or any payment required by
it hereunder, or to fund any purchase of any participation to be made or funded
by it on the date specified therefor shall not relieve any other Lender (each
such other Revolving Lender, an “Other Lender”) of its obligations to make such
loan or fund the purchase of any such participation on such date, but neither
Administrative Agent nor, other than as expressly set forth herein, any Other
Lender shall be responsible for the failure of any Non-Funding Lender to make a
loan, fund the purchase of a participation or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be, or have its Loans and Commitments, included in the determination of
“Required Lenders” or “Lenders directly affected” pursuant to Section 9.1) for
any voting or consent rights under or with respect to any Loan Document;
provided that the Commitment of such Non-Funding Lender shall not be increased
or extended without the consent of such Non-Funding Lender.  Moreover, for the
purposes of determining Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

 

(f)            Procedures.  Administrative Agent is hereby authorized by each
Credit Party and each other Secured Party to establish procedures (and to amend
such procedures from time to time) to facilitate administration and servicing of
the Loans and other matters incidental thereto.  Without limiting the generality
of the foregoing, Administrative Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents and
similar items on, by posting to or submitting and/or completion on, E-Systems.

 

1.12         Borrower Representative.  Each Borrower hereby designates and
appoints GGC as its representative and agent on its behalf (the “Borrower
Representative”) for the purposes of issuing Notices of Borrowings, Notices of
Conversion/Continuation, L/C Requests and Swingline Requests, delivering
certificates including Compliance Certificates and Borrowing Base Certificates,
giving instructions with respect to the disbursement of the proceeds of the
Loans, selecting interest rate options, giving and

 

25

--------------------------------------------------------------------------------


 

receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower or the Borrowers under the Loan
Documents.  Borrower Representative hereby accepts such appointment. 
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from Borrower Representative as a
notice or communication from all Borrowers.  Each warranty, covenant, agreement
and undertaking made on behalf of a Borrower by Borrower Representative shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower.

 

1.13         Eligible Accounts.  All of the Accounts (i) owned by each Credit
Party, (ii) arising from the actual and bona fide sale and delivery of goods by
such Credit Party or rendition of services by such Credit Party in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto and
(iii) properly reflected as “Eligible Accounts” in the most recent Borrowing
Base Certificate delivered by Borrower Representative to Administrative Agent
shall be “Eligible Accounts” for purposes of this Agreement, except any Account
to which any of the exclusionary criteria set forth below applies.  The
Co-Collateral Agents shall have the right to establish, modify or eliminate
Reserves against Eligible Accounts from time to time in their Permitted
Discretion.  Eligible Accounts shall not include the following Accounts of a
Credit Party:

 

(a)           Past Due Accounts.  Accounts that:

 

(i)            with respect to Credit Parties who maintain invoice date agings,
are over 90 days from date of invoice; or

 

(ii)           with respect to Credit Parties who maintain due date agings, are
over 60 days past due; provided, however, that all such amounts that are over
120 days from date of invoice in such agings shall be considered ineligible.

 

(b)           Cross Aged Accounts.  Accounts that are the obligations of an
Account Debtor if fifty percent (50%) or more of the Dollar amount of all
Accounts owing by that Account Debtor are ineligible under the criteria set
forth in subsection 1.13(a);

 

(c)           Foreign Accounts.  Accounts that are the obligations of an Account
Debtor located in a country other than the United States or Canada unless
payment thereof is assured by a letter of credit assigned and delivered to
Administrative Agent, satisfactory to the Co-Collateral Agents as to form,
amount and issuer, or subject to credit insurance payable to Administrative
Agent issued by an insurer and on terms and in an amount acceptable to the
Co-Collateral Agents;

 

(d)           Government Accounts.  Accounts that are the obligation of an
Account Debtor that is the United States government or a political subdivision
thereof, or

 

26

--------------------------------------------------------------------------------


 

any state, county or municipality or department, agency or instrumentality
thereof or the Canadian government (Her Majesty The Queen in Right of Canada) or
a political subdivision thereof, or any province or territory, or any
municipality or department, agency or instrumentality thereof, unless both
Co-Collateral Agents, in their Permitted Discretion, have agreed to the contrary
in writing, or the applicable Credit Party has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940 or the Financial
Administration Act (Canada), as applicable, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

(e)           Contra Accounts.  Accounts to the extent a Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower or any Subsidiary thereof but only to
the extent of the potential offset;

 

(f)            Chargebacks/Partial Payments/Disputed.  Any Account if any
defense, counterclaim, setoff or dispute is asserted as to such Account, but
only to the extent of any such asserted defense, counterclaim, setoff or
dispute;

 

(g)           Inter-Company/Affiliate Accounts.  Accounts that arise from a sale
to any Affiliate of any Credit Party;

 

(h)           Concentration Risk  Accounts to the extent that such Account,
together with all other Eligible Accounts owing by such Account Debtor and its
Affiliates as of any date of determination exceed fifteen percent 15% of all
Eligible Accounts;

 

(i)            Credit Risk.  Accounts that are owed by Account Debtors that are
not deemed credit worthy as determined by the Co-Collateral Agents in their
Permitted Discretion, upon the delivery of prior or contemporaneous notice (oral
or written) of such determination to the Borrower Representative;

 

(j)            Pre-Billing.  Accounts with respect to which an invoice has been
sent to the applicable Account Debtor, but for which goods or services have not
been shipped or provided.

 

(k)           Un-Billed. Accounts with respect to which an invoice, reasonably
acceptable to Administrative Agent in form and substance, has not been sent to
the applicable Account Debtor;

 

(l)            Defaulted Accounts; Bankruptcy.  Accounts where:

 

(i)            the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

27

--------------------------------------------------------------------------------

 

(ii)           a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

(m)          Employee Accounts.  Accounts that arise from a sale to any
director, officer, other employee, or to any entity that has any common officer
with any Credit Party;

 

(n)           Progress Billing.  Accounts (i) as to which a Credit Party is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

 

(o)           Bill and Hold.  Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis unless the Administrative Agent shall have
received an agreement in writing from the Account Debtor, in form and substance
satisfactory to the Administrative Agent, confirming the unconditional
obligation of the Account Debtor to take the goods related thereto and pay such
invoice;

 

(p)           C.O.D..  Accounts that arise with respect to goods that are
delivered on a cash-on-delivery basis;

 

(q)           Credit Limit.  Accounts to the extent such Account exceeds any
credit limit established by the Co-Collateral Agents, in their Permitted
Discretion, following prior notice of such limit by the Co-Collateral Agents to
the Borrower Representative;

 

(r)            Non-Acceptable Alternative Currency.  Accounts that are payable
in any currency other than Dollars or Canadian Dollars;

 

(s)           Other Liens Against Receivables.  Accounts that (i) are not owned
by a Credit Party or (ii) are subject to any right, claim, Lien or other
interest of any other Person, other than Liens (x) in favor of Administrative
Agent, securing the Obligations or (y) permitted pursuant to subsection 5.1
provided that such Liens are subordinated to the Liens in favor of
Administrative Agent on terms satisfactory to Administrative Agent or are in
respect of Prior Claims not yet due and payable in respect of which the Credit
Party maintains sufficient cash reserve for payment;

 

(t)            Conditional Sale.  Accounts that arise with respect to goods that
are placed on consignment, guaranteed sale or other terms by reason of which the
payment by the Account Debtor is conditional;

 

28

--------------------------------------------------------------------------------


 

(u)           Judgments, Notes or Chattel Paper.  Accounts that are evidenced by
a judgment, Instrument or Chattel Paper;

 

(v)           Not Bona Fide.  Accounts that are not true and correct statements
of bona fide obligations incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;

 

(w)          Ordinary Course; Sales of Equipment or Bulk Sales.  Accounts that
do not arise from the sale of goods or the performance of services by a Credit
Party in the Ordinary Course of Business, including, without limitation, sales
of Equipment and bulk sales;

 

(x)            Not Perfected.  Accounts as to which Administrative Agent’s Lien
thereon, on behalf of itself and the other Secured Parties, is not a first
priority perfected Lien (unless the Administrative Agent’s Liens are subject
only to Prior Claims not yet due and payable in respect of which the Credit
Party maintains sufficient cash reserve for payment;

 

(y)           Volume Rebates.  Accounts with respect to which a Credit Party is
expected to offer such Accounts future rebates for purchases, but only to the
extent of such future rebates, it being understood that the basis for this
ineligible may be based upon a general ledger reserve for same established by a
Credit Party;

 

(z)            Accrued Warranties:  Accounts as to which Credit Parties have
identified and reserved for future warranty claims, but only to the extent of
such future warranty claims, it being understood that the basis for this
ineligible may be based upon a general ledger reserve for same established by a
Credit Party;

 

(aa)         [Reserved]; or

 

(bb)         Miscellaneous.  Accounts, without duplication or limitation,
(i) whose collectability is doubtful in the commercially reasonable judgment of
the Administrative Agent, (ii) as to which any of the representations and
warranties in the Loan Documents are untrue, (iii) to the extent that a Borrower
or any Subsidiary thereof owes a credit to the applicable Account Debtor, but
only to the extent of such credit, and (iv) to the extent constituting
reconciliations between source documents and other reported data.

 

1.14        Eligible Inventory.  All of the Inventory owned by each Credit Party
and properly reflected as “Eligible Inventory”, in the most recent Borrowing
Base Certificate delivered by Borrower Representative to Administrative Agent
shall be “Eligible Inventory” for purposes of this Agreement, except any
Inventory to which any of the exclusionary criteria set forth below or in the
component definitions herein applies.  The Co-Collateral Agents shall have the
right to establish, modify, or eliminate Reserves against Eligible Inventory
from time to time in their Permitted Discretion.  Eligible Inventory shall not
include the following Inventory of a Credit Party:

 

29

--------------------------------------------------------------------------------


 

(a)           Excess/Obsolete.  Inventory that is, excess, obsolete, unsaleable,
shopworn, or seconds;

 

(b)           Damaged.  Inventory that is damaged or unfit for sale;

 

(c)           Locations < $100M.  Inventory is located at any site if the
aggregate book value of Inventory at any such location is less than $100,000;

 

(d)           Consignment.  Inventory that is placed on consignment unless such
Inventory is subject to Co-Collateral Agents’ customary eligibility criteria for
consignment Inventory (GGC to be notified on a case by case basis) and shall be
otherwise eligible;

 

(e)           Off-Site.  Inventory that (i) is not located on premises owned,
leased or rented by a Credit Party and set forth in Schedule 3.21 or (ii) is
stored at a leased location, unless (x) a reasonably satisfactory landlord
waiver has been delivered to Administrative Agent and such Inventory is
segregated or otherwise separately identifiable from goods of others, if any,
stored on such leased premises, or (y) Reserves of three months’ rent have been
established with respect thereto, (iii) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Administrative Agent with respect thereto and such Inventory is
segregated or otherwise separately identifiable from goods of others, if any,
stored at such location and (y) Reserves of three months’ rent have been
established with respect thereto, or (iv) is located at an owned or leased
location subject to a mortgage (other than a mortgage subject to the
Intercreditor Agreement) in favor of a lender other than Administrative Agent,
unless (x) a reasonably satisfactory mortgagee waiver has been delivered to
Administrative Agent or (y) Reserves of three months’ mortgage interest have
been established with respect thereto;

 

(f)            In-Transit.  Inventory that is in transit (other than Inventory
that is otherwise Eligible Inventory and is in transit between U.S. and/or
Canada locations of the Credit Parties; provided that the Administrative Agent
shall have received a collateral access agreement duly executed and delivered by
the freight forwarder handling the shipping and delivery of such Inventory);
provided that any such Inventory en route from any such U.S. location shall be
included in the Domestic Borrowing Base and any such Inventory en route from any
such Canadian location shall be included in the Canadian Borrowing Base;

 

(g)           Customized.  Inventory subject to any licensing, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party for the sale or disposition of that Inventory (which
consent has not been obtained) or the payment of any monies to any third party
upon such sale or other disposition (to the extent of such monies);

 

(h)           Packing/Shipping Materials.  Inventory that consists of packing or
shipping materials, or manufacturing supplies;

 

30

--------------------------------------------------------------------------------


 

(i)            Tooling.  Inventory that consists of tooling or replacement
parts;

 

(j)            Display.  Inventory that consists of display items;

 

(k)           Returns.  Inventory that consists of goods which have been
returned by the buyer;

 

(l)            Freight.  Inventory identified as deferred “freight-in” costs by
the Borrower on its general ledger and reflected on the most recent Borrowing
Base Certificate;

 

(m)          Hazardous Materials.  Inventory that consists of goods that can be
transported or sold only with licenses that are not readily available; provided,
that in no event shall any of the Inventory produced or stored by the Credit
Parties in the Ordinary Course of Business as of the Closing Date be excluded
from Eligible Inventory solely as a result of application of this clause (m),
including, without limitation, chlorine, caustic, vinyl chloride monomer, vinyl
resins, vinyl compounds, acetone, benzene, phenol natural gas or ethylene;

 

(n)           Un-insured.  Inventory that is not covered by casualty insurance
satisfying the requirements of Section 4.6;

 

(o)           Not Owned/Other Liens.  Inventory that is not owned by a Credit
Party or is subject to Liens other than Permitted Liens described in subsections
5.1(b), (c), (d), (f) and (p) (provided that such Liens permitted pursuant to
subsection 5.1(p) are subordinated to the Liens in favor of Administrative Agent
and are subject to the terms of the Intercreditor Agreement) or rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure a Credit
Party’s performance with respect to that Inventory);

 

(p)           Unperfected.  Inventory that is not subject to a first priority
Lien in favor of Administrative Agent on behalf of itself and the Secured
Parties (unless the Administrative Agent’s Liens are subject only to (i) Prior
Claims not yet due and payable in respect of which the Credit Party maintains
sufficient cash reserve for payment or (ii) Liens described in subsection
5.1(d) (subject to Reserves));

 

(q)           Negotiable Bill of Sale.  Inventory that is covered by a
negotiable document of title, unless such document has been delivered to
Administrative Agent with all necessary endorsements, free and clear of all
Liens except Liens in favor of Administrative Agent, on behalf of itself and the
Secured Parties; or

 

(r)            Not Ordinary Course.  Inventory (other than raw materials) that
is not of a type held for sale in the Ordinary Course of Business of a Credit
Party;

 

31

--------------------------------------------------------------------------------


 

(s)           Slow-Moving.  Inventory with no activity, production or sales over
a six month period, as determined and reassessed from time to time by the Credit
Parties and deemed to be reasonably satisfactory to the Co-Collateral Agents;

 

(t)            Natural Gas, Oxygen and Nitrogen.  Inventory that is classified
as natural gas (unless otherwise deemed eligible by the Co-Collateral Agents in
their Permitted Discretion) oxygen or nitrogen by the Credit Parties;

 

(u)           JV Inventory.  Inventory that relates to joint ventures of GGC or
any other Credit Party;

 

(v)           Heel Inventory.  Inventory that is classified as heel Inventory to
the extent not deemed to have any liquidation value in the most recent Inventory
Appraisal;

 

(w)          Shrink Reserve.  Inventory that is identified as such by the Credit
Parties consistent with historical practices.

 

(x)            Miscellaneous.  Inventory, without duplication or limitation,
which in the commercial judgment of the Co-Collateral Agents is of questionable
value or for which a reserve should be implemented including items constituting
reconciliations between source documents and other reported data; or

 

(y)           WIP. Work-In-Process inventory, including without duplication raw
materials in process.

 

1.15        Increases and Reductions of Commitments.

 

(a)           GGC may at any time and from time to time, by written notice to
Administrative Agent (which shall promptly deliver a copy thereof to each
Lender) executed by GGC and one or more financial institutions (the “Increasing
Lenders”), which may include any Lender, cause new Commitments to be extended by
the Increasing Lenders (or cause the Commitments of the Increasing Lenders that
are already Lenders to be increased, as the case may be) in an amount for each
Increasing Lender (which shall not be less than $5,000,000) set forth in such
notice; provided that (i) the new Commitments and increases in existing
Commitments pursuant to this paragraph shall not be greater than $100,000,000 in
the aggregate during the term of this Agreement and shall not be less than
$15,000,000 (or any portion of such $100,000,000 aggregate amount remaining
unused) for any such increase and (ii) each Increasing Lender, if not already a
Lender hereunder, shall become a party to this Agreement by completing and
delivering to Administrative Agent a duly executed accession agreement in a form
satisfactory to Administrative Agent and GGC (an “Accession Agreement”).  Any
Incremental Facility (as defined below) shall have the same terms (including,
without limitation, applicable interest rates and fees pursuant to Section 1.9,
and be subject to the same Loan Documents, as the Commitments existing
immediately prior to the effectiveness of such Incremental Facility.  Each
existing Lender shall, by notice to GGC and Administrative Agent given not later
than 10 days after the date of Administrative

 

32

--------------------------------------------------------------------------------


 

Agent’s notice delivered pursuant to the first sentence of this subsection,
either agree to provide a portion of any Incremental Facility (as defined
below), or decline to do so (and any existing Lender that does not deliver such
notice within such period of 10 days shall be deemed to have declined to do
so).  In the event that, on the 10th day after Administrative Agent shall have
delivered the notice pursuant to the first sentence of this paragraph, the
existing Lenders shall have agreed to provide an Incremental Facility in an
aggregate amount greater than the amount requested by GGC, allocations of the
Commitments of the existing Lenders with respect to such Incremental Facility
shall be allocated proportionately among such existing Lenders in accordance
with the amounts of such Incremental Facility that such existing Lenders agreed
to provide.  In the event that, on the 10th day after Administrative Agent shall
have delivered the notice pursuant to the first sentence of this paragraph, the
existing Lenders shall have agreed to provide an Incremental Facility in an
aggregate amount less than the amount requested by GGC, the remaining portion of
such Incremental Facility may be provided by any other bank or other financial
institution; provided that Administrative Agent and each L/C Issuer that is a
Lender consents to such Person becoming a Lender hereunder (which acceptance
shall not be unreasonably withheld or delayed) if such consent would be required
under subsection 9.9(b) for an assignment of Loans to such Person.  Any new
Commitments and increases in Commitments shall become effective on the date
specified in the applicable notices delivered pursuant to this Section 1.15 (but
not prior to, for any Increasing Lender that is not already a Lender, execution
and delivery by such Increasing Lender of an Accession Agreement).  Upon the
effectiveness of any Accession Agreement to which any Increasing Lender is a
party, such Increasing Lender shall thereafter be deemed to be a party to this
Agreement and shall be entitled to all rights, benefits and privileges and
subject to all obligations of a Lender hereunder.  Upon the effectiveness of any
new Commitments or increases in existing Commitments, Schedule 1.1(a) shall be
deemed to have been amended to reflect the Commitments of the Increasing
Lenders.  Notwithstanding the foregoing, no extension of or increase in
Commitments pursuant to this paragraph shall become effective unless (A) on a
pro forma basis for the initial Borrowing under any such Incremental Facility
and the application of the proceeds therefrom, (i) no Default or Event of
Default has occurred and is continuing and (ii) Excess Availability shall be
equal to or greater than $45,000,000, (B) Administrative Agent shall have
received those documents reasonably satisfactory to it, and (C) on the effective
date of such increase, the conditions set forth in Sections 2.2, shall be
satisfied (with all references in such Sections to the making of a Loan or the
incurrence of a Letter of Credit Obligation being deemed to be references to
such extension of or increase in Commitments).  On the effective date (the
“Increase Effective Date”) of any extension of or increase in Commitments
pursuant to this Section 1.15 (an “Incremental Facility”), (1) the aggregate
principal amount of the Borrowings outstanding (the “Initial Borrowings”)
immediately prior to the Commitment Increase on the Increase Effective Date
shall be deemed to be paid, (2) each Increasing Lender that shall have had a
Commitment prior to the Commitment Increase shall pay to Administrative Agent in
same day funds an amount in Dollars or Canadian Dollars, as applicable, equal to
the difference between (I) the product of (x) such Lender’s Commitment
Percentage (calculated after giving effect to the Commitment Increase)

 

33

--------------------------------------------------------------------------------


 

multiplied by (y) the amount of each Subsequent Borrowing (as hereinafter
defined) and (II) the product of (x) such Lender’s Commitment Percentage
(calculated without giving effect to the Commitment Increase) multiplied by
(y) the amount of each Initial Borrowing, (3) each Increasing Lender that shall
not have had a Commitment prior to the Commitment Increase shall pay to
Administrative Agent in same day funds an amount in Dollars or Canadian Dollars,
as applicable, equal to the product of (I) such Increasing Lender’s Commitment
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (II) the amount of each Subsequent Borrowing, (4) after it
receives the funds specified in clauses (2) and (3) above, Administrative Agent
shall pay to each Lender the portion of such funds that is equal to the
difference between (I) the product of (x) such Lender’s Applicable Percentage
(calculated without giving effect to the Commitment Increase) multiplied by
(y) the amount of each Initial Borrowing and (II) the product of (x) such
Lender’s Commitment Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (y) the amount of each Subsequent Borrowing, (5) after
the effectiveness of the Commitment Increase, the Borrower shall be deemed to
have made new Borrowings (the “Subsequent Borrowings”) in amounts equal to the
amounts of the Initial Borrowings and of the Types and for the Interest Periods
of the Initial Borrowings, (6) each Lender shall be deemed to hold its
Commitment Percentage of each Subsequent Borrowing (calculated after giving
effect to the Commitment Increase) and (7) the Borrower shall pay each Lender
any and all accrued but unpaid interest on its Loans comprising the Initial
Borrowings.  The deemed payments made pursuant to clause (1) above shall be
subject to compensation by the Borrower pursuant to Section 10.4 if the Increase
Effective Date occurs other than on the last day of the Interest Period of any
Initial Borrowing relating thereto.  Notwithstanding anything herein to the
contrary, the proceeds of any Incremental Facility shall be applied in
accordance with Section 4.10.

 

(b)           Optional Termination or Reduction.

 

(i)            The Borrowers may, upon notice to Administrative Agent, terminate
or from time to time permanently reduce the Aggregate Revolving Loan Commitment;
provided that (A) any such notice must be received by Administrative Agent not
later than 1:00 p.m. three Business Days prior to the date of termination or
reduction, (B) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof,
(C) simultaneously with any such reduction of the Aggregate Revolving Loan
Commitment, the Canadian Revolving Loan Sublimit shall be automatically reduced
proportionately and (D) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect thereto and any concurrent payment of any
L/C Reimbursement Obligation and repayments of  any Loans, (x) the U.S. Dollar
Equivalent of the aggregate principal amount of all outstanding Revolving Loans
would exceed the Maximum Revolving Loan Balance (y) the aggregate principal
amount of all outstanding Domestic Revolving Loans would exceed the Maximum
Domestic Revolving Loan Balance and (z) the U.S. Dollar Equivalent of the
aggregate principal amount of all outstanding Canadian Revolving Loans would
exceed the Maximum Canadian Revolving Loan Balance.

 

34

--------------------------------------------------------------------------------


 

(ii)           Administrative Agent will promptly notify the Lenders of any
reduction of the Aggregate Revolving Loan Commitment under clause (i) above. 
Upon any such reduction, the Commitment of each Lender shall be reduced by such
Lender’s Commitment Percentage of such reduction amount.  All fees accrued on
the amount of the Commitments so terminated or reduced to, but excluding, the
date of any such termination or reduction shall be payable on the effective date
of such termination or reduction.

 

ARTICLE II.
CONDITIONS PRECEDENT

 

2.1          Conditions of Initial Loans.  The obligation of each Lender to make
its initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner satisfactory to the Co-Collateral Agents:

 

(a)           Loan Documents.  The Co-Collateral Agents shall have received on
or before the Closing Date all of the agreements, documents, instruments and
other items set forth on the closing checklist attached hereto as Exhibit 2.1,
each in form and substance reasonably satisfactory to the Co-Collateral Agents;

 

(b)           Minimum Excess Availability.  After giving effect to the
consummation of the Related Transactions, payment of all costs and expenses in
connection therewith, funding of the initial Loans and issuance of the initial
Letters of Credit, on a pro forma basis, Excess Availability shall be not less
than $100,000,000;

 

(c)           Related Transactions.  The Related Transactions shall have closed
in the manner contemplated by the High Yield Note Documents and shall otherwise
be in form and substance reasonably satisfactory to the Co-Collateral Agents. 
Administrative Agent shall have received evidence that GGC shall have received
not less than $500,000,000 in cash proceeds (before giving effect to the payment
of related customary fees and expenses and any original issue discount) from the
issuance of the High Yield Notes.

 

(d)           Repayment of Prior Lender Obligations; Satisfaction of Outstanding
L/Cs.  (i) Administrative Agent shall have received a fully executed pay-off
letter reasonably satisfactory to the Co-Collateral Agents confirming that all
monetary obligations owing by any Credit Party to Prior Lender will be repaid in
full from the proceeds of the initial Loans and the sale of the High Yield
Notes, and all Liens upon any of the property of the Borrowers or any of their
Subsidiaries in favor of Prior Lender shall be terminated by Prior Lender
immediately upon such payment; (ii) all letters of credit issued or guaranteed
by Prior Lender shall have been cash collateralized, supported by a guaranty of
Administrative Agent or supported by a Letter of Credit issued pursuant hereto,
as mutually agreed upon by the Co-Collateral Agents, the Borrowers and Prior
Lender and (iii) Administrative Agent shall have received satisfactory evidence
that the

 

35

--------------------------------------------------------------------------------


 

Credit Parties have terminated the Receivables Securitization Program and all
Liens upon any of the property of the Borrowers or any of their Subsidiaries in
connection therewith;

 

(e)           Approvals.  Administrative Agent shall have received
(i) satisfactory evidence that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of the Related Transactions or
(ii) an officer’s certificate in form and substance reasonably satisfactory to
Administrative Agent affirming that no such consents or approvals are required;

 

(f)            Payment of Fees and Expenses.  The Borrowers shall have paid the
fees required to be paid on the Closing Date in the respective amounts specified
in Section 1.9 (including the fees specified in the Fee Letter) and other
compensation payable to any Agent or Arranger, and shall have reimbursed the
Co-Collateral Agents for all fees, costs and expenses of closing presented as of
the Closing Date; and

 

(g)           Material Adverse Effect.  As of the Closing Date, there will have
been (i) no Material Adverse Effect since December 31, 2008 (it being
acknowledged by the Lenders and Administrative Agent that the financial results
of the Credit Parties reflected in GGC’s publicly reported financial statements
for the three fiscal quarter period ending September 30, 2009 (but excluding any
risk factor disclosures contained under the heading “Risk Factors,” any
disclosure of risks included in any “forward looking statements” disclaimer, any
footnotes included therein or any other statements that are similarly
non-specific or predictive or forward looking in nature, but in each case, other
than any specific factual information contained therein), do not reflect any
Material Adverse Effect in the financial condition of the Credit Parties taken
as a whole since December 31, 2008), and (ii) no litigation commenced against
any of the Credit Parties which would reasonably be expected to have a Material
Adverse Effect.

 

2.2          Conditions to All Borrowings.  Except as otherwise expressly
provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan or
incur any Letter of Credit Obligation, if, as of the date thereof:

 

(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (without duplication of any materiality qualifier contained therein) as
of such date, except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representations and
warranties were untrue or incorrect in any material respect (without duplication
of any materiality qualifier contained therein) as of such earlier date);

 

(b)           any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation);

 

36

--------------------------------------------------------------------------------


 

(c)           subject to clause 1.1(a)(ii), after giving effect to any Loan (or
the incurrence of any Letter of Credit Obligations), (i) the U.S. Dollar
Equivalent of the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance, (ii) the aggregate outstanding amount
of the Domestic Revolving Loans would exceed the Maximum Domestic Revolving Loan
Balance or (iii) the U.S. Dollar Equivalent of the aggregate outstanding amount
of the Canadian Revolving Loans would exceed the Maximum Canadian Revolving Loan
Balance;

 

The request by Borrower Representative and acceptance by the Applicable Borrower
of the proceeds of any Loan or the incurrence of any Letter of Credit
Obligations shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrowers that the conditions in this
Section 2.2 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Administrative Agent’s Liens, on behalf of
itself and the Secured Parties, pursuant to the Collateral Documents.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

Each of the Credit Parties represents and warrants to Administrative Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

 

3.1          Corporate Existence and Power.  Each Credit Party and each of their
respective Subsidiaries:

 

(a)           is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable;

 

(b)           has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals to (i) own its assets, carry on
its business and (ii) execute, deliver, and perform its obligations under, the
Loan Documents and the High Yield Note Documents to which it is a party;

 

(c)           is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and

 

(d)           is in compliance with all Requirements of Law;

 

except, in each case referred to in clause (b)(i), clause (c) or clause (d), to
the extent that the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

37

--------------------------------------------------------------------------------

 

3.2          Corporate Authorization; No Contravention.  The execution, delivery
and performance by each of the Credit Parties of this Agreement, and by each
Credit Party and each of their respective Subsidiaries of any other Loan
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

 

(i)            contravene the terms of any of that Person’s Organization
Documents;

 

(ii)           conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or

 

(iii)          violate any Requirement of Law in any material respect.

 

3.3          Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Credit Party of this Agreement, or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to Administrative Agent under the Collateral Documents, (b) those
obtained or made on or prior to the Closing Date, (c) in connection with any
enforcement against any Credit Party, any permits or licenses of the Credit
Parties that are not assignable or transferrable under any federal or state laws
or regulations, or under the terms of any orders or decrees applicable to any
Grantor, including without limitation, Title V permits, RCRA treatment, storage
and disposal permits, and NPESE discharge permits, and (d) in the case of any
High Yield Note Document, those which, if not obtained or made, would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

3.4          Binding Effect.  This Agreement and each other Loan Document and
High Yield Note Document to which any Credit Party or any Subsidiary of any
Credit Party is a party constitute the legal, valid and binding obligations of
each such Person which is a party thereto, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

3.5          Litigation.  Except as specifically disclosed in Schedule 3.5,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of each Credit Party, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against any Credit
Party, any Subsidiary of any Credit Party or any of their respective Properties
which:

 

38

--------------------------------------------------------------------------------


 

(a)           purport to affect or pertain to this Agreement, any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)           would reasonably be expected to result in a Material Adverse
Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any High Yield Note Document, or directing that the
transactions provided for herein or therein not be consummated as herein or
therein provided.

 

3.6          No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of Administrative Agent’s Liens on the Collateral or the consummation
of the Related Transactions.  No Credit Party and no Subsidiary of any Credit
Party is in default under or with respect to any Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect.

 

3.7          ERISA Compliance.  Schedule 3.7 sets forth, as of the Closing Date,
a complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans.  Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501(a) of the Code or other Requirements of Law has
received a favorable determination letter from the IRS or an application for
such letter is currently being processed by the IRS with respect thereto, and to
the knowledge of the Credit Parties, nothing has occurred which would reasonably
be expected to prevent, or cause the loss of, such qualification or result in a
Material Adverse Effect.  Except for those that would not reasonably be expected
to result in Liabilities in excess of $5,000,000 in the aggregate, (x) each
Benefit Plan is in compliance with applicable provisions of ERISA, the Code and
other Requirements of Law, (y) there are no existing or pending (or to the
knowledge of any Credit Party, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Credit
Party incurs or otherwise has or could have an obligation or any Liability and
(z) no ERISA Event is reasonably expected to occur.  On the Closing Date, no
ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.

 

3.8          Use of Proceeds; Margin Regulations.  No Credit Party and no
Subsidiary of any Credit Party is engaged in the business of purchasing or
selling Margin Stock or extending credit for the purpose of purchasing or
carrying Margin Stock.  Schedule 3.8 contains a description of the Credit
Parties’ sources and uses of funds on the Closing Date, including Loans and
Letters of Credit made or issued on the Closing Date and a funds flow memorandum
detailing how funds from each source are to be transferred to particular uses.

 

39

--------------------------------------------------------------------------------


 

3.9          Ownership of Property; Liens.  Subject to Permitted Liens, each of
the Credit Parties and each of their respective Subsidiaries has good record and
marketable title (in the case of Real Estate located outside of the Province of
Quebec) in fee simple to, or valid leasehold interests in, all Real Estate, and
good and valid title to all owned personal property and valid leasehold
interests in all leased personal property, in each instance, necessary or used
in the ordinary conduct of their respective businesses.  As of the Closing Date,
none of the Real Estate of any Credit Party or any Subsidiary of any Credit
Party is subject to any Liens other than Permitted Liens.  Except as set forth
on Schedule 3.9, as of the Closing Date, all material permits required to have
been issued or appropriate to enable the Real Estate to be lawfully occupied and
used for all of the purposes for which it is currently occupied and used have
been lawfully issued and are in full force and effect.

 

3.10        Taxes.  All United States federal, Canadian federal and material
state, foreign, provincial and local income and other material tax returns,
information returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been timely filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all material taxes, assessments and other
governmental charges and impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP.  Except as set forth on Schedule 3.10, as of the Closing Date, no material
Tax Return is under audit or examination by any Governmental Authority, and no
notice of any audit or examination or any assertion of any claim for material
Taxes has been given or made by any Governmental Authority.  Adequate provision
has been made for the payment of all accrued and unpaid federal, state, local,
foreign and other material taxes whether or not due and payable and whether or
not disputed.

 

3.11        Financial Condition.

 

(a)           Each of (i) the audited consolidated balance sheet of GGC and its
Subsidiaries dated December 31, 2008, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of GGC and its Subsidiaries dated September 30, 2009 and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the nine fiscal months then ended, in each case, as attached
hereto as Schedule 3.11(a):

 

(x)            were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and

 

40

--------------------------------------------------------------------------------


 

(y)           present fairly in all material respects the consolidated financial
condition of GGC and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

 

(b)           The pro forma unaudited consolidated balance sheet of GGC and its
Subsidiaries delivered on the Closing Date and attached hereto as Schedule
3.11(b) was prepared by GGC giving pro forma effect to the Related Transactions,
was based on the unaudited consolidated balance sheets of GGC and its
Subsidiaries dated November 30, 2009 and was prepared in accordance with GAAP,
with only such adjustments thereto as would be required in a manner consistent
with GAAP.

 

(c)           Since December 31, 2008, there has been no Material Adverse
Effect.

 

(d)           The Credit Parties and their Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

 

(e)           All financial performance projections delivered to Administrative
Agent, including the financial performance projections delivered on the Closing
Date and attached hereto as Schedule 3.11(e), represent the Borrowers’ good
faith estimate of future financial performance and are based on assumptions
believed by the Borrowers to be fair and reasonable in light of market
conditions when made, it being acknowledged and agreed by Administrative Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ from the projected results.

 

3.12        Environmental Matters.  Except as set forth in Schedule 3.12, and
except where any of the following would not reasonably be expected to result in
any Material Environmental Liability, (a) the operations of each Credit Party
and each Subsidiary of each Credit Party are and have been for the past five
(5) years in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary of any Credit Party is
party to, and no Credit Party and no Subsidiary of any Credit Party and no Real
Estate currently (or to the knowledge of any Credit Party previously) owned,
leased, subleased, operated or otherwise occupied by or for any such Person is
subject to or the subject of, any Contractual Obligation or any pending (or, to
the knowledge of any Credit Party, threatened) order, action, investigation,
suit, proceeding, audit, claim, demand, dispute or notice of violation or of
potential liability or similar notice relating in any manner to any
Environmental Laws, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any property of
any Credit Party or any Subsidiary of any Credit Party and, to the knowledge of
any Credit Party, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
property, (d) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate, (e) all Real Estate

 

41

--------------------------------------------------------------------------------


 

currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials except for such Release or contamination that could not reasonably be
expected to result in any Liabilities to any Credit Party or any Subsidiary of
any Credit Party, and (f) no Credit Party and no Subsidiary of any Credit Party
(i) is or has been engaged in, or has permitted any current or former tenant to
engage in, operations or (ii) knows of any facts, circumstances or conditions,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental Laws.

 

3.13        Regulated Entities.  None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary of any Credit Party, is (a) an
“investment company” within the meaning of the Investment Company Act of 1940 or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other federal or state statute,
rule or regulation limiting its ability to incur Indebtedness, pledge its assets
or perform its Obligations under the Loan Documents.

 

3.14        Solvency.  Both before and after giving effect to (a) the Loans made
and Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
by the Applicable Borrower, (c) the consummation of the Related Transactions and
(d) the payment and accrual of all transaction costs in connection with the
foregoing, both the Credit Parties taken as a whole and each Borrower
individually are Solvent.

 

3.15        Labor Relations.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

 

3.16        Intellectual Property.  Schedule 3.16 sets forth a true and complete
list as of the Closing Date of the following Intellectual Property each Credit
Party owns, licenses or otherwise has the right to use: (i) Intellectual
Property that is registered or subject to applications for registration,
(ii) Internet Domain Names and (iii) material Intellectual Property and material
Software, separately identifying that owned and licensed to such Credit Party
and including for each of the foregoing items (1) the owner, (2) the title,
(3) the jurisdiction in which such item has been registered or otherwise arises
or in which an application for registration has been filed, (4) as applicable,
the

 

42

--------------------------------------------------------------------------------


 

registration or application number and registration or application date and
(5) any IP Licenses or other rights (including franchises) granted by such
Credit Party with respect thereto.  Each Credit Party and each Subsidiary of
each Credit Party owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  To the knowledge of each Credit Party, (a) the conduct
and operations of the businesses of each Credit Party and each Subsidiary of
each Credit Party does not infringe, misappropriate, dilute, violate or
otherwise impair any Intellectual Property owned by any other Person and (b) no
other Person has contested any right, title or interest of any Credit Party or
any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to affect
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.17        Brokers’ Fees; Transaction Fees.  Except as set forth on Schedule
3.17 and except for fees payable to Administrative Agent and Lenders, none of
the Credit Parties or any of their respective Subsidiaries has any obligation to
any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the transactions contemplated hereby.

 

3.18        Insurance.  Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles.  Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrowers, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar Properties in localities where such Person operates.

 

3.19        Ventures, Subsidiaries and Affiliates; Outstanding Stock.  All
issued and outstanding Stock and Stock Equivalents of each of the Credit Parties
and each of their respective Subsidiaries are duly authorized and validly issued
and free and clear of all Liens other than those in favor of the Administrative
Agent, for the benefit of the Secured Parties and Liens permitted pursuant to
subsection 5.1(p).  All such securities were issued in compliance with all
applicable state, provincial and federal laws concerning the issuance of
securities.  As of the Closing Date, all of the issued and outstanding Stock of
each Credit Party (other than GGC) and each Subsidiary of each Credit Party is
owned by each of the Persons and in the amounts set forth in Schedule 3.19.  Set
forth in Schedule 3.19 is a true and complete organizational chart of GGC and
all of its Subsidiaries, which the Credit Parties shall update upon notice to
Administrative Agent promptly following the completion of any Permitted
Acquisition.

 

3.20        Jurisdiction of Organization; Chief Executive Office.  Schedule 3.20
lists each Credit Party’s jurisdiction of organization, legal name (including
without limitation any French name) and organizational identification number, if
any, and the location of

 

43

--------------------------------------------------------------------------------


 

such Credit Party’s chief executive office or sole place of business, in each
case as of the date hereof, and such Schedule 3.20 also lists all jurisdictions
of organization and legal names of such Credit Party for the five years
preceding the Closing Date.

 

3.21        Locations of Inventory, Equipment and Books and Records.  Each
Credit Party’s inventory and equipment (other than inventory or equipment in
transit) and books and records concerning the Collateral are kept at the
locations listed in Schedule 3.21 (which Schedule 3.21 shall be promptly updated
by the Credit Parties upon notice to Administrative Agent as permanent
Collateral locations change).  Each Credit Party that keeps records in the
Province of Quebec relating to Collateral keeps a duplicate copy thereof at a
location outside of the Province of Quebec, as designated on Schedule 3.21.

 

3.22        Deposit Accounts and Other Accounts.  Schedule 3.22 lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

3.23        Government Contracts.  Except as set forth in Schedule 3.23, as of
the Closing Date, no Credit Party is a party to any contract or agreement with
any Governmental Authority and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727), the Financial
Administration Act (Canada) or any similar state, provincial or local law.

 

3.24        Customer and Trade Relations.  As of the Closing Date, there exists
no actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 calendar months caused them to
be ranked among the ten largest customers of such Credit Party or (b) the
business relationship of any Credit Party with any supplier essential to its
operations.

 

3.25        Bonding; Licenses.  Except as set forth in Schedule 3.25, as of the
Closing Date, no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.

 

3.26        Note Documents.  As of the Closing Date, the Borrowers have
delivered to Administrative Agent a complete and correct copy of the Note
Documents (including all amendments, supplements, modifications and all other
documents delivered pursuant thereto or in connection therewith).

 

3.27        Full Disclosure.  None of the representations or warranties made by
any Credit Party or any of their Subsidiaries in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any

 

44

--------------------------------------------------------------------------------


 

Credit Party or any of their Subsidiaries in connection with the Loan Documents
(including the offering and disclosure materials, if any, delivered by or on
behalf of any Credit Party to Administrative Agent or the Lenders prior to the
Closing Date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.

 

3.28        Foreign Assets Control Regulations and Anti-Money Laundering.

 

(a)           OFAC.  Each Credit Party and each Subsidiary of Credit Party is
and will remain in compliance in all material respects with all U.S. economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it.  No Credit
Party and no Subsidiary or Affiliate of a Credit Party (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.

 

3.29        Patriot Act.  The Credit Parties, each of their Subsidiaries and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, (b) the Patriot Act
and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations.  No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

3.30        Canadian Plans.  As of the Closing Date, Schedule 3.30 lists all
Canadian Pension Plans and all material Canadian Benefit Plans currently
maintained or contributed to by Borrower.  The Canadian Pension Plans are duly
registered under the Income Tax Act and all other applicable laws which require
registration.  Each Credit Party, as applicable, has complied with and performed
all of its obligations under and in respect of the Canadian Pension Plans and
Canadian Benefit Plans under the terms thereof, any funding agreements and all
applicable laws.  All employer and employee payments, contributions or premiums
to be remitted, paid to or in respect of each

 

45

--------------------------------------------------------------------------------


 

Canadian Pension Plan or Canadian Benefit Plan have been paid in a timely
fashion in accordance with the terms thereof, any funding agreement and all
applicable laws.  To the knowledge of the Canadian Borrower (after reasonable
inquiry), there have been no improper withdrawals or applications of the assets
of the Canadian Pension Plans or the Canadian Benefit Plans.  Except as set
forth on Schedule 3.30, there are no outstanding disputes concerning the assets
of the Canadian Pension Plans or the Canadian Benefit Plans.  Except as set
forth on Schedule 3.30, each of the Canadian Pension Plans is fully funded on a
solvency basis (as set out in the most recent actuarial valuation filed with the
applicable Governmental Authority or, if none has been filed within the
preceding 15 months, the most recent actuarial valuation prepared in an manner
consistent with generally accepted actuarial principles).  To the knowledge of
the Canadian Borrower (after reasonable inquiry), no event has occurred
respecting any Canadian Pension Plan which would entitle any Person or
Governmental Authority (without the consent of the Corporation) to wind-up or
terminate that Canadian Pension Plan, in whole or in part. Except as disclosed
on Schedule 3.30, no Canadian Pension Plan has been partially wound-up or
terminated in the past.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

4.1          Financial Statements.  Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments).  The Borrowers shall deliver to
Administrative Agent and each Lender by Electronic Transmission and in detail
reasonably satisfactory to Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but not later than ninety (90) days after
the end of each Fiscal Year, a copy of the audited consolidated and segmented
balance sheets of GGC and its consolidated Subsidiaries as at the end of the
previous Fiscal Year and the related consolidated and segmented statements of
income or operations, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, and accompanied by the report of any “Big Four” or other nationally
recognized independent public accounting firm reasonably acceptable to
Administrative Agent which report shall (i) contain an unqualified opinion,
stating that such consolidated financial statements present fairly in all
material respects the financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years and (ii) not include
any explanatory paragraph expressing substantial doubt as to going concern
status;

 

46

--------------------------------------------------------------------------------


 

(b)           as soon as available, but not later than forty-five (45) days
after the end of each Fiscal Quarter a copy of the unaudited consolidated and
segmented balance sheets of GGC and its consolidated Subsidiaries, and the
related consolidated and segmented statements of income, shareholders’ equity
and cash flows as of the end of such Fiscal Quarter and for the portion of the
Fiscal Year then ended, all certified on behalf of the Borrowers by an
appropriate Responsible Officer of the Borrower Representative as being complete
and correct and fairly presenting, in all material respects, in accordance with
GAAP, the financial position and the results of operations of GGC and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures; and

 

(c)           as soon as available, but not later than thirty (30) days after
the end of the first two fiscal months of each Fiscal Quarter, a copy of the
unaudited consolidated balance sheets of GGC and its consolidated Subsidiaries,
and the related consolidated statements of income, shareholders’ equity and cash
flows as of the end of such fiscal month and for the portion of the Fiscal Year
then ended, all certified on behalf of the Borrowers by an appropriate
Responsible Officer of the Borrower Representative as being complete and correct
and fairly presenting, in all material respects, in accordance with GAAP, the
financial position and the results of operations of GGC and its Subsidiaries,
subject to normal year-end adjustments and absence of footnote disclosures.

 

All requirements to deliver segmented balance sheets referred to in this
Section 4.1 shall be satisfied by the delivery of such balance sheets as
currently reported in public disclosure documents.

 

4.2          Appraisals; Certificates; Other Information.  The Borrowers shall
furnish to Administrative Agent and each Lender by Electronic Transmission:

 

(a)           together with each delivery of financial statements pursuant to
subsections 4.1(a) and 4.1(b), (i) a management discussion and analysis report,
in reasonable detail, signed by the chief financial officer of GGC, describing
the operations and financial condition of the Credit Parties and their
Subsidiaries for the fiscal month or Fiscal Quarter, as applicable, and the
portion of the Fiscal Year then ended (or for the Fiscal Year then ended in the
case of annual financial statements), and (ii) a report setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the most recent
projections for the current Fiscal Year delivered pursuant to subsection
4.2(k) and discussing the reasons for any significant variations;

 

(b)           concurrently with the delivery of the financial statements
referred to in subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly
completed Compliance Certificate certified on behalf of the Borrowers by a
Responsible Officer of the Borrower Representative;

 

(c)           promptly after the same are sent, copies of all financial
statements and reports which GGC sends to its shareholders generally, and
promptly after the same

 

47

--------------------------------------------------------------------------------

 

are filed, copies of all material reports and registration statements which GGC
or any of its Subsidiaries makes to, or files with, the Securities and Exchange
Commission or any successor;

 

(d)           as soon as available and in any event within ten (10) Business
Days after the end of each calendar month, and at such other times as
Administrative Agent may reasonably require if (i) an Event of Default has
occurred and is continuing or (ii) Excess Availability is less than $75,000,000,
a Borrowing Base Certificate, certified on behalf of each Borrower by a
Responsible Officer of the Borrower Representative, setting forth the Domestic
Borrowing Base and the Canadian Borrowing Base as at the end of the
most-recently ended fiscal month or as at such other date as the Co-Collateral
Agents may reasonably require;

 

(e)           concurrently with the delivery of each Borrowing Base Certificate,
a summary of Inventory by location and type (including a breakout of Inventory
that is not Eligible Inventory) with a supporting perpetual Inventory report, in
each case accompanied by such supporting detail and documentation as shall be
requested by the Co-Collateral Agents in their reasonable discretion;

 

(f)            concurrently with the delivery of each Borrowing Base
Certificate, a monthly trial balance showing Accounts outstanding aged from
invoice date as follows:  1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days
or more (including a breakout of Accounts that are not Eligible Accounts),
accompanied by such supporting detail and documentation as shall be requested by
the Co-Collateral Agents in their reasonable discretion;

 

(g)           concurrently with the delivery of the Borrowing Base Certificate,
an aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by the Co-Collateral Agents in their
reasonable discretion;

 

(h)           on a weekly basis and at such other times as the Co-Collateral
Agents may reasonably require if (i) an Event of Default has occurred and is
continuing or (ii) Excess Availability is less than $45,000,000 (together with a
copy of all or any part of such delivery requested by any Lender in writing
after the Closing Date), collateral reports, including all additions and
reductions (cash and non-cash) with respect to Accounts of the Credit Parties in
each case accompanied by such supporting detail and documentation as shall be
requested by the Co-Collateral Agents in their reasonable discretion each of
which shall be prepared by the Borrower Representative as of the last day of the
immediately preceding week or the date 2 Business Days prior to the date of any
request;

 

(i)            to the Co-Collateral Agents, at the time of delivery of each of
the monthly financial statements delivered pursuant to subsection 4.1(c);

 

(i)            a reconciliation of the most recent Borrowing Bases, general
ledger and month-end Inventory reports of each Borrower to such

 

48

--------------------------------------------------------------------------------


 

Borrower’s general ledger and monthly financial statements delivered pursuant to
subsection 4.1(c), in each case accompanied by such supporting detail and
documentation as shall be requested by the Co-Collateral Agents in their
reasonable discretion;

 

(ii)           a reconciliation of (i) the perpetual inventory by location and
(ii) the accounts payable aging to the most recent Borrowing Base Certificate
general ledger and monthly Financial Statements delivered pursuant to subsection
4.1(c), in each case, in each case accompanied by such supporting detail and
documentation as shall be requested by Co-Collateral Agents in their reasonable
discretion; and

 

(iii)          a reconciliation of the outstanding Loans as set forth in the
monthly loan account statement provided by Administrative Agent to each
Borrower’s general ledger and monthly Financial Statements delivered pursuant to
subsection 4.1(c), in each case accompanied by such supporting detail and
documentation as shall be requested by Co-Collateral Agents in their reasonable
discretion;

 

(j)            at the time of delivery of each of the financial statements
delivered pursuant to Section 4.1, (i) a listing of government contracts of each
Borrower subject to the Federal Assignment of Claims Act of 1940 or the
Financial Administration Act (Canada) or any similar state or municipal law; and
(ii) a list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
each case entered into or filed in since the previous delivery of financial
statements;

 

(k)           as soon as available following the end of each Fiscal Year, but
not later than the last day of February of each year, projections of the Credit
Parties’ (and their Subsidiaries’) consolidated and segmented (as currently
reported in public disclosure documents) financial performance for such Fiscal
Year on a month by month basis;

 

(l)            promptly upon receipt thereof, final copies of any material
reports submitted by the independent registered public accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or internal control systems of any Credit Party made by
such accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services;

 

(m)          upon the Co-Collateral Agents’ request from time to time, the
Credit Parties shall permit and enable the Co-Collateral Agents to obtain
appraisals in form and substance and from appraisers reasonably satisfactory to
the Co-Collateral Agents stating the then Net Orderly Liquidation Value, or such
other value as determined by the Co-Collateral Agents, of all or any portion of
the Inventory of any Credit Party or

 

49

--------------------------------------------------------------------------------


 

any Subsidiary of any Credit Party; provided, that notwithstanding any provision
herein to the contrary, (i) the Credit Parties shall only be obligated to
reimburse the Co-Collateral Agents for the expenses of such appraisals occurring
twice per any period of 12 consecutive months, (ii) if Excess Availability is
less than $75,000,000 for any period of 10 consecutive days, the Co-Collateral
Agents shall be permitted to request, and the Credit Parties shall be required
to bear the cost of, three such appraisals in any 12 consecutive month period,
(iii) upon the occurrence and during the continuation of an Event of Default,
there shall be no limit on the number of appraisals which may be requested by
the Co-Collateral Agents or the Required Lenders, and the Borrowers shall be
required to bear the cost of all such appraisals and (iv) the Co-Collateral
Agents shall be permitted to request appraisals in addition to those provided
for in clauses (i)-(iii) above, provided that the Co-Collateral Agents shall be
required to bear the costs of any such additional appraisals; and

 

(n)           promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Administrative Agent may from
time to time reasonably request.

 

Information required to be delivered pursuant to Section 4.1(a) and (b) and
4.2(c) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other reports containing such information, shall have
been posted on GGC’s website on the internet (currently http://www.ggc.com) or
by Electronic Transmission or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov; provided that GGC
shall (i) promptly notify Administrative Agent of any such postings and
(ii) deliver paper copies of such information to Administrative Agent or any
Lender that reasonably requests such delivery.

 

4.3           Notices.  The Borrowers shall notify promptly Administrative Agent
and each Lender of each of the following (and in no event later than three
(3) Business Days after a Responsible Officer becoming aware thereof):

 

(a)           the occurrence or existence of any Default or Event of Default;

 

(b)           any breach or non performance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

 

(c)           any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Credit Party or any Subsidiary of any
Credit Party and any Governmental Authority which would reasonably be expected
to result, either individually or in the aggregate, in Liabilities in excess of
$5,000,000 (other than

 

50

--------------------------------------------------------------------------------


 

any such dispute, litigation, investigation, proceeding or suspension which
would not reasonably be expected to result individually in Liabilities in excess
of $1,000,000);

 

(d)           the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party (i) in which the amount of damages claimed is $5,000,000 (or its
equivalent in another currency or currencies) or more, (ii) in which injunctive
or similar relief is sought and which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement, any
other Loan Document or any High Yield Note Document;

 

(e)           (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law if such notice
relates to a violation of or potential liability under Environmental Law that
would reasonably be expected to result in Environmental Liabilities in excess of
$3,000,000 for any such violation or potential liability, individually, or in
excess of $10,000,000 over any one fiscal year, (ii)(A) unpermitted Releases,
(B) the existence of any condition that could reasonably be expected to result
in violations of or Liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or Liability
under any Environmental Law which in the case of clauses (A), (B) or (C) would
reasonably be expected to result in Environmental Liabilities in excess of
$3,000,000 for any individual occurrence, or in excess of $10,000,000 over any
one fiscal year (iii) the receipt by any Credit Party of notification that any
property of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv) any
proposed acquisition or lease of Real Estate, if such acquisition or lease would
have a reasonable likelihood of resulting in Environmental Liabilities in excess
of $3,000,000 individually, or in excess of $10,000,000 over any one fiscal
year;

 

(f)            (i) on or prior to any filing by any ERISA Affiliate of any
notice of any reportable event under Section 4043 of ERISA, or intent to
terminate any Title IV Plan, a copy of such notice (ii) promptly, and in any
event within ten (10) days, after any officer of any ERISA Affiliate knows or
has reason to know that a request for a minimum funding waiver under Section 412
of the Code has been filed with respect to any Title IV Plan or Multiemployer
Plan, a notice describing such waiver request and any action that any ERISA
Affiliate proposes to take with respect thereto, together with a copy of any
notice filed with the PBGC or the IRS pertaining thereto, and (iii) promptly,
and in any event within ten (10) days after any officer of any ERISA Affiliate
knows or has reason to know that an ERISA Event will or has occurred, a notice
describing such ERISA Event, and any action that any ERISA Affiliate proposes to
take with respect thereto, together with a copy of any notices received from or
filed with the PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining
thereto;

 

51

--------------------------------------------------------------------------------


 

(g)           any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to Administrative Agent and
Lenders pursuant to this Agreement;

 

(h)           any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;

 

(i)            any labor controversy resulting in or threatening to result in
any strike, work stoppage, boycott, shutdown or other labor disruption against
or involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(j)            the creation, establishment or acquisition of any Subsidiary or
the issuance by or to any Credit Party of any Stock or Stock Equivalent (other
than issuances by GGC of Stock or Stock Equivalent not requiring a mandatory
prepayment hereunder); and

 

(k)           (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income
or franchise or other material taxes with respect to any Tax Affiliate and
(ii) the creation of any Contractual Obligation of any Tax Affiliate, or the
receipt of any request directed to any Tax Affiliate, to make any material
adjustment under Section 481(a) of the Code, by reason of a change in accounting
method or otherwise.

 

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time.  Each notice under subsection
4.3(a) shall describe with particularity any and all clauses or provisions of
this Agreement or other Loan Document that have been breached or violated.

 

4.4          Preservation of Corporate Existence, Etc.  Each Credit Party shall,
and shall cause each of its Subsidiaries to:

 

(a)           preserve and maintain in full force and effect its organizational
existence under the laws of its jurisdiction of incorporation, organization or
formation, as applicable, except in connection with transactions permitted by
Section 5.3;

 

(b)           preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except in connection with transactions permitted
by Section 5.3 and sales of assets permitted by Section 5.2 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

 

52

--------------------------------------------------------------------------------


 

(c)           preserve or renew all of its registered trademarks, trade names
and service marks, the non preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

4.5          Maintenance of Property.  Each Credit Party shall maintain, and
shall cause each of its Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and shall make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

4.6          Insurance.

 

(a)           Each Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of the
Credit Parties and such Subsidiaries (including policies of life, fire, theft,
product liability, public liability, Flood Insurance, property damage, other
casualty, employee fidelity, workers’ compensation, business interruption and
employee health and welfare insurance) with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of the
Borrowers) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Credit Parties, in each case, as reasonably acceptable to the Co-Collateral
Agents and (ii) cause all such insurance relating to any property or business of
any Credit Party to name Administrative Agent as additional insured or loss
payee, as appropriate and to contain the standard mortgage clause approved by
the Insurance Bureau of Canada in the case of Canadian policies.  All policies
of insurance on real and personal property of the Credit Parties will contain an
endorsement, in form and substance acceptable to Administrative Agent, showing
loss payable to Administrative Agent (Form CP 1218 or equivalent) and extra
expense and business interruption endorsements.  Such endorsement, or an
independent instrument furnished to Administrative Agent, will provide that the
insurance companies will give Administrative Agent at least 30 days’ prior
written notice before any such policy or policies of insurance shall be altered
or canceled and that no act or default of the Credit Parties or any other Person
shall affect the right of Administrative Agent to recover under such policy or
policies of insurance in case of loss or damage.  Except to the extent
inconsistent with the terms of the Intercreditor Agreement, each Credit Party
shall direct all present and future insurers under its “All Risk” policies of
property insurance to pay all proceeds payable thereunder to Administrative
Agent as its interests may appear.  If any insurance proceeds are paid by check,
draft or other instrument payable to any Credit Party and Administrative Agent
jointly, Administrative Agent may endorse such Credit Party’s name thereon and
do such other things as Administrative Agent may deem advisable to reduce the
same to cash.  Administrative Agent reserves the right at any time, upon review
of each Credit Party’s risk profile, to require additional forms and limits of
insurance.  Notwithstanding the requirement in subsection (i) above, Federal
Flood Insurance shall not be required for Real Estate not located in a Special
Flood Hazard Area.

 

53

--------------------------------------------------------------------------------


 

(b)           Unless the Credit Parties provide Administrative Agent with
evidence of the insurance coverage required by this Agreement, Administrative
Agent may purchase insurance at the Credit Parties’ expense to protect
Administrative Agent’s and Lenders’ interests in the Credit Parties’ and their
Subsidiaries’ properties.  This insurance may, but need not, protect the Credit
Parties’ and their Subsidiaries’ interests.  The coverage that Administrative
Agent purchases may not pay any claim that any Credit Party or any Subsidiary of
any Credit Party makes or any claim that is made against such Credit Party or
any Subsidiary in connection with said Property.  The Borrowers may later cancel
any insurance purchased by Administrative Agent, but only after providing
Administrative Agent with evidence that there has been obtained insurance as
required by this Agreement.  If Administrative Agent purchases insurance, the
Credit Parties will be responsible for the costs of that insurance, including
interest and any other charges Administrative Agent may impose in connection
with the placement of insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance shall be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
the Borrowers may be able to obtain on their own.

 

4.7          Payment of Taxes and Claims.  Each Credit Party shall, and shall
cause each of its Subsidiaries to, duly pay and discharge all United States
federal, Canadian federal, state and provincial taxes and all other material
taxes, assessments and other similar governmental charges or levies imposed upon
or against it or its properties or assets, except for (and to the extent of)
taxes, assessments and governmental charges the validity of which is being
contested in good faith by appropriate proceedings diligently pursued which stay
the filing or enforcement of any Lien, as the case may be, and with respect to
which adequate reserves have been set aside on its books to the extent required
by GAAP.

 

4.8          Compliance with Laws.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

4.9          Inspection of Property and Books and Records.  Each Credit Party
will, and will cause each of its Subsidiaries to, maintain a system of
accounting established and administered in accordance with GAAP, and will, and
will cause each of its Subsidiaries to, keep adequate records and books of
account in which complete and correct entries will be made in accordance with
such accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.  Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and the Co-Collateral
Agents shall have access at any and all times during the continuance thereof): 
(a) provide access to such property to the Co-Collateral Agents and any of their
Related Persons, as frequently as the Co-Collateral Agents determine to be
appropriate, for the purposes of inspecting,

 

54

--------------------------------------------------------------------------------


 

verifying and auditing the Collateral and all of each Credit Party’s books and
records (including making extracts and copies thereof); and (b) permit the
Co-Collateral Agents and any of their Related Persons to conduct field
examinations; provided, that notwithstanding any provision herein to the
contrary, (i) the Credit Parties shall only be obligated to reimburse the
Co-Collateral Agents for the expenses of such field examinations occurring twice
per any period of 12 consecutive months, (ii) if Excess Availability is less
than $75,000,000 for any period of 10 consecutive days, the Co-Collateral Agents
shall be permitted to request, and the Credit Parties shall be required to bear
the cost of, three such field examinations in any 12 consecutive month period,
(iii) upon the occurrence and during the continuation of an Event of Default,
there shall be no limit on the number of field examinations which may be
requested by the Co-Collateral Agents or the Required Lenders, and the Borrowers
shall be required to bear the cost of all such field examinations and (iv) the
Co-Collateral Agents shall be permitted to request field examinations in
addition to those provided for in clauses (i)-(iii) above, provided that the
Co-Collateral Agents shall be required to bear the costs of any such additional
field examinations.  Any Lender may accompany the Co-Collateral Agents or their
Related Persons in connection with any inspection at such Lender’s expense.

 

4.10        Use of Proceeds.  The Borrowers shall use the proceeds of the Loans
solely as follows:  (a) to pay costs and expenses of the Related Transactions
and costs and expenses required to be paid pursuant to Section 2.1, and all
professional fees, investment banking fees, and other fees and expenses incurred
by the Credit Parties in connection with any of the foregoing or the execution
and delivery of this Agreement, and (b) for working capital, capital
expenditures and other general corporate purposes not in contravention of any
Requirement of Law and not in violation of this Agreement.

 

4.11        Cash Management Systems.  On or before the date that is sixty (60)
days after the Closing Date (or such later date as the Co-Collateral Agents
shall agree in their sole discretion), each Credit Party shall enter into, and
cause each depository, securities intermediary or commodities intermediary to
enter into, Control Agreements providing for “springing” cash dominion
(including, without limitation, providing for “control” thereover as such term
is defined in the Securities Transfer Act (2006) (Ontario) in respect of
Canadian Collateral) with respect to each deposit, securities, commodity or
similar account maintained by such Person (other than any Excluded Account) as
of the Closing Date; provided that, if a Cash Dominion Period occurs within such
60 day period, the Credit Parties will use their best efforts to obtain the
Control Agreements required above.  The Credit Parties shall not, directly or
indirectly, after the Closing Date, open, establish or maintain any deposit,
securities, commodity or similar account (other than an Excluded Account) unless
on or before the opening of such account, such Credit Party shall deliver to
Administrative Agent a Control Agreement with respect to such account.  In
addition, at Administrative Agent’s request, Credit Parties will enter into
Control Agreements providing for springing cash dominion over disbursement
accounts as of the Closing Date, except as set forth in the preceding sentence. 
With respect to accounts subject to “springing” Control Agreements or such
“control”, Administrative Agent may deliver to the relevant depository,
securities intermediary or

 

55

--------------------------------------------------------------------------------


 

commodities intermediary a notice or other instruction which provides for
exclusive control over such account by Administrative Agent only during a Cash
Dominion Period.  The Credit Parties shall not maintain cash on deposit in
disbursement accounts in excess of outstanding checks and wire transfers payable
from such accounts and amounts necessary to meet minimum balance requirements.

 

4.12        Landlord Agreements.  Each Credit Party shall use commercially
reasonable efforts to obtain a landlord agreement or bailee waivers, as
applicable, from the lessor of each leased property where any Collateral is
stored or located, or bailee in possession of any Collateral, which agreement
shall be reasonably satisfactory in form and substance to Administrative Agent. 
The Lenders and the Agent acknowledge and agree that “commercially reasonable
efforts” shall not include any obligation of any Credit Party to cause the
issuance of any letter of credit for the benefit of any such lessor or bailee as
a condition to obtaining such landlord agreement or bailee waiver.

 

4.13        Further Assurances.

 

(a)           Each Credit Party shall ensure that all written information,
exhibits and reports furnished to Administrative Agent or the Lenders do not and
will not contain any untrue statement of a material fact and do not and will not
omit to state any material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made,
and will promptly disclose to Administrative Agent and the Lenders and correct
any defect or error that may be discovered therein or in any Loan Document or in
the execution, acknowledgement or recordation thereof.

 

(b)           Promptly upon request by Administrative Agent, the Credit Parties
shall (and, subject to the limitations hereinafter set forth, shall cause each
of their Subsidiaries to) take such additional actions and execute such
documents as Administrative Agent may reasonably require from time to time in
order (i) to carry out more effectively the purposes of this Agreement or any
other Loan Document, (ii) to subject to the Liens created by any of the
Collateral Documents in any of the Properties, rights or interests covered by
any of the Collateral Documents, (iii) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document.  Without limiting the generality of the foregoing and
except as otherwise approved in writing by Co-Collateral Agents, GGC shall cause
each of its Domestic Subsidiaries that is not an Immaterial Subsidiary to
guaranty the Domestic Obligations, shall cause each such Domestic Subsidiary to
grant to Administrative Agent, for the benefit of the Secured Parties, a
security interest in, subject to the limitations hereinafter set forth, all of
such Domestic Subsidiary’s Property to secure such guaranty.  Furthermore and
except as otherwise approved in writing by the Co-Collateral Agents, GGC shall,
and shall cause each of its Domestic Subsidiaries that is not an Immaterial
Subsidiary to, pledge all of the Stock and Stock Equivalents of each of its
Domestic Subsidiaries that is not an Immaterial Subsidiary (other than Domestic
Subsidiaries owned indirectly through a

 

56

--------------------------------------------------------------------------------


 

Foreign Subsidiary) and First Tier Foreign Subsidiaries that are not Immaterial
Subsidiaries (provided that with respect to any First Tier Foreign Subsidiary,
such pledge shall be limited to sixty-five percent (65%) of such Foreign
Subsidiary’s outstanding voting Stock and Stock Equivalents and one hundred
percent (100%) of such Foreign Subsidiary’s outstanding non-voting Stock and
Stock Equivalents) in each instance, to Administrative Agent, for the benefit of
the Secured Parties, to secure the Domestic Obligations.  In the event GGC or
any of its Domestic Subsidiaries acquires any Real Estate with a fair market
value in excess of $5,000,000, within thirty (30) days following such
acquisition, such Person shall execute and/or deliver, or cause to be executed
and/or delivered, to Administrative Agent, (v) an appraisal complying with
FIRREA, (w) within forty-five days of receipt of notice from Administrative
Agent that Real Estate is located in a Special Flood Hazard Area, Flood
Insurance as required by subsection 4.6(a), (x) a fully executed Mortgage, in
form and substance reasonably satisfactory to Administrative Agent together with
an A.L.T.A. lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Administrative Agent, in form and substance and in an amount
reasonably satisfactory to Administrative Agent insuring that the Mortgage is a
valid and enforceable Lien) on the respective property, free and clear of all
defects, encumbrances and Liens other than Permitted Liens, (y) then current
A.L.T.A. surveys, certified to Administrative Agent by a licensed surveyor
sufficient to allow the issuer of the lender’s title insurance policy to issue
such policy without a survey exception and (z) an environmental site assessment
prepared by a qualified firm reasonably acceptable to Administrative Agent, in
form and substance reasonably satisfactory to Administrative Agent.  In addition
to the obligations set forth in subsections 4.6(a) and 4.13(b)(w), within
forty-five days after written notice from Administrative Agent to Credit Parties
that any Real Estate is located in a Special Flood Hazard Area, Credit Parties
shall satisfy the Flood Insurance requirements of subsection 4.6(a).  Without
limiting the generality of the foregoing and except as otherwise approved in
writing by Required Lenders, GGC shall, and shall cause each of its Domestic
Subsidiaries and Canadian Subsidiaries (other than Immaterial Subsidiaries) to,
guaranty the Canadian Obligations and grant to Administrative Agent, for the
benefit of the Secured Parties, a security interest in, subject to the
limitations hereinafter set forth, substantially all of such Person’s Property
(other than any Real Estate owned by Canadian Subsidiaries) to secure such
guaranty.  Furthermore and except as otherwise approved in writing by Required
Lenders, GGC shall, and shall cause each of its Domestic Subsidiaries and
Canadian Subsidiaries (other than Immaterial Subsidiaries) to, pledge all of the
Stock and Stock Equivalents of each of its Subsidiaries (other than Immaterial
Subsidiaries) to Administrative Agent, for the benefit of the Secured Parties,
to secure the Canadian Obligations.  In connection with each pledge of Stock and
Stock Equivalents, GGC and each of its Domestic Subsidiaries and Canadian
Subsidiaries, as applicable, shall deliver, or cause to be delivered, to
Administrative Agent, irrevocable proxies and stock powers and/or assignments,
as applicable, duly executed in blank.  Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, for so long as the High
Yield Notes or any Permitted Refinancings thereof are outstanding, the Credit
Parties shall only be required to grant Mortgages, deliver title insurance,
surveys and/or environmental assessments to the extent required under the High
Yield Note Documents.

 

57

--------------------------------------------------------------------------------


 

(c)           Each Credit Party shall, and shall cause any of its Subsidiaries
to, take such actions as are necessary to ensure that if any Domestic Subsidiary
or Canadian Subsidiary that is an Immaterial Subsidiary at any time ceases to be
an Immaterial Subsidiary, such Domestic Subsidiary or Canadian Subsidiary shall
promptly guarantee, and pledge its assets to Administrative Agent as collateral
for, the Domestic Obligations and/or Canadian Obligations, as applicable, in the
manner and to the extent required by subsection 4.13(b) above.

 

4.14        Environmental Matters.  Without limiting the generality of the
foregoing, each Credit Party shall, and shall cause each of its Subsidiaries
that is not a Credit Party to, comply with, and maintain its Real Estate,
whether owned, leased, subleased or otherwise operated or occupied, in
compliance with, all applicable Environmental Laws (including by implementing
any Remedial Action necessary to achieve such compliance) or that is required by
orders and directives of any Governmental Authority except where the failure to
comply would not reasonably be expected to, individually or in the aggregate,
result in a Material Environmental Liability.  Each Credit Party shall, and
shall cause each of its Subsidiaries that is not a Credit Party to, comply with
Environmental Laws applicable to Hazardous Materials, except where the failure
to comply would not reasonably be expected to, individually or in the aggregate,
result in a Material Environmental Liability.  Without limiting the foregoing,
if an Event of Default is continuing or if Administrative Agent at any time has
a reasonable basis to believe that there exist violations of Environmental Laws
by any Credit Party or any Subsidiary of any Credit Party or that there exist
any Environmental Liabilities, then each Credit Party shall, promptly upon
receipt of request from Administrative Agent, cause the performance of, and
allow Administrative Agent and its Related Persons access to such Real Estate
for the purpose of conducting, such environmental audits and assessments,
including subsurface sampling of soil and groundwater, and cause the preparation
of such reports, in each case as Administrative Agent may from time to time
reasonably request.  Such audits, assessments and reports, to the extent not
conducted by Administrative Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to Administrative Agent and shall be in form and substance reasonably
acceptable to Administrative Agent.

 

4.15        Canadian Pension Plans and Benefit Plans.

 

(i)            [Reserved.]

 

(ii)           All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan or
Canadian Benefit Plan shall be paid or remitted by each Credit Party in a timely
fashion in accordance with the terms thereof, any funding agreements and all
applicable laws.

 

(iii)          Borrower shall deliver to Administrative Agent (i) if requested
by Administrative Agent, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any direction,

 

58

--------------------------------------------------------------------------------


 

order, notice, ruling or opinion that any Credit Party may receive from any
applicable Governmental Authority with respect to any Canadian Pension Plan; and
(iii) notification within 30 days of any increases having a cost to one or more
of the Credit Parties in excess of $100,000 per annum in the aggregate, in the
benefits of any existing Canadian Pension Plan or Canadian Benefit Plan, or the
establishment of any new Canadian Pension Plan or Canadian Benefit Plan, or the
commencement of contributions to any such plan to which any Credit Party was not
previously contributing.

 

4.16        Post-Closing Matters.  To the extent not delivered to Administrative
Agent or Co-Collateral Agents, as applicable, on or before the Closing Date,
each Borrower agrees to, and to cause each of its respective Subsidiaries
to,(a) deliver each of the items set forth on Schedule 4.16 within the time
periods and in the manner specified on such schedule, in each case in form and
substance reasonably satisfactory to Administrative Agent or Co-Collateral
Agents, as applicable and (b) otherwise comply with the requirements set forth
on Schedule 4.16.

 

ARTICLE V.
NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

5.1          Limitation on Liens.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

 

(a)           any Lien existing on the Property of a Credit Party or a
Subsidiary of a Credit Party on the Closing Date and set forth in Schedule 5.1
securing Indebtedness outstanding on such date and permitted by subsection
5.5(c), including replacement Liens on the Property currently subject to such
Liens securing Indebtedness permitted by subsection 5.5(c);

 

(b)           any Lien created under any Loan Document;

 

(c)           Liens for taxes, fees, assessments or other governmental charges
(i) which are not past due or remain payable without penalty, or (ii) the non
payment of which is permitted by Section 4.7;

 

(d)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens which are not past due or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or

 

59

--------------------------------------------------------------------------------


 

sale of the Property subject thereto and for which adequate reserves in
accordance with GAAP are being maintained;

 

(e)           Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;

 

(f)            Liens consisting of judgment or judicial attachment liens (other
than for payment of taxes, assessments or other governmental charges), provided
that the enforcement of such Liens is effectively stayed and all such Liens
secure claims in the aggregate at any time outstanding for the Credit Parties
and their Subsidiaries not exceeding $10,000,000;

 

(g)           easements, rights of way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, either individually or in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of any
Credit Party or any Subsidiary of any Credit Party;

 

(h)           Liens on any Property acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Indebtedness permitted under subsection
5.5(d); provided that (i) any such Lien attaches to such Property concurrently
with or within forty-five (45) days after the acquisition thereof, (ii) such
Lien attaches solely to the Property so acquired in such transaction and the
proceeds thereof, and (iii) the principal amount of the debt secured thereby
does not exceed 100% of the cost of such Property;

 

(i)            [Reserved];

 

(j)            any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;

 

(k)           licenses and sublicenses granted by a Credit Party or any
Subsidiary of a Credit Party and leases or subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering in any material respect with the
business of the Credit Parties and their Subsidiaries;

 

(l)            Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the Uniform Commercial Code or, with respect to
collecting banks located in the State of New York, under Section 4-208 of the
Uniform Commercial Code;

 

60

--------------------------------------------------------------------------------


 

(m)          Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(n)           Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business;

 

(o)           Liens securing Indebtedness permitted by subsection 5.5(g) assumed
in connection with any Permitted Acquisition; provided that (i) such Lien was
not created in contemplation of such Permitted Acquisition or such Person
becoming a Credit Party (or Subsidiary of a Credit Party), (ii) such Lien does
not extend to any assets other than those of the Target of such Permitted
Acquisition and (iii) such Lien shall be created no later than the later of the
date of such Permitted Acquisition or the date of the assumption of such
Indebtedness;

 

(p)           Liens securing Indebtedness permitted by subsection 5.5(h);
provided that such Liens are subject to the terms of the Intercreditor
Agreement; and

 

(q)           in the case of property of a Canadian Credit Party with respect to
unregistered Prior Claims for items not yet due and payable; and

 

(r)            the reservations, limitations, provisos and conditions expressed
in any original grants from the Crown of real or immovable property, which do
not materially interfere with (i) the ordinary conduct of the business of the
applicable Person or (ii) the use and enjoyment of such real or immovable
property.

 

5.2          Disposition of Assets.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

 

(a)           dispositions to any Person other than an Affiliate of a Credit
Party of (i) inventory, or (ii) worn out, obsolete or surplus equipment in the
Ordinary Course of Business;

 

(b)           [Reserved];

 

(c)           transactions permitted under Section 5.1(k);

 

(d)           dispositions of assets (other than ABL Priority Collateral)
pursuant to sale and leaseback transactions in an aggregate amount not to exceed
$50,000,000; provided that no Default or Event of Default is in existence at the
time of such disposition or would result therefrom;

 

61

--------------------------------------------------------------------------------

 

(e)           dispositions of those assets set forth in Schedule 5.2; provided
that no Default or Event of Default is in existence at the time of such
disposition or would result therefrom;

 

(f)            dispositions of assets from a Domestic Credit Party to another
Domestic Credit Party;

 

(g)           dispositions of assets from a Canadian Credit Party or a
Subsidiary that is not a Credit Party to another Credit Party for not more than
fair market value; and

 

(h)           additional dispositions of assets not otherwise permitted by this
Section 5.2 if, immediately after giving effect to any such disposition, the
aggregate amount (based on the net book value of all such assets) of all such
dispositions does not exceed the lesser of (i) $50,000,000 and (ii) 15% of the
Consolidated Total Assets of GGC and its Subsidiaries (calculated for the fiscal
month most recently ended prior to such disposition for which financial
statements have been delivered pursuant to Section 4.1 on a pro forma basis
after giving effect to such disposition); provided that (A) no Default or Event
of Default is in existence at the time of such disposition or would result
therefrom and (B) the non-cash consideration received in connection therewith
shall not exceed 25% of the total consideration received in connection with such
disposition; provided further that the Aromatics Asset Sale shall not be subject
to the terms of this Section 5.2(h) but the proceeds of any Disposition of any
ABL Priority Collateral related to the Aromatics Asset Sale shall be subject to
the provisions of subsection 1.8(c).

 

5.3          Consolidations, Mergers, etc.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to (a) merge, amalgamate,
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except upon not less than five (5) Business Days prior written
notice to Administrative Agent, (a) any Subsidiary of GGC (other than the
Canadian Borrower) may merge or amalgamate with, or dissolve or liquidate into,
GGC or a Domestic Subsidiary, provided that GGC or such Domestic Subsidiary
shall be the continuing or surviving entity and all actions required to maintain
perfected Liens on the Stock of the surviving entity and other Collateral in
favor of Administrative Agent shall have been completed, (b) any Subsidiary of
the Canadian Borrower (other than a Domestic Subsidiary) may merge or amalgamate
with, or dissolve or liquidate into, the Canadian Borrower or a Canadian
Subsidiary, provided that the Canadian Borrower or such Canadian Subsidiary
shall be the continuing or surviving entity and all actions required to maintain
perfected Liens on the Stock of the surviving entity and other Collateral in
favor of Administrative Agent shall have been completed (c) any Foreign
Subsidiary may amalgamate, merge or consolidate with or into another Foreign
Subsidiary provided if a First Tier Foreign Subsidiary is a constituent entity
in such merger, amalgamation, dissolution or liquidation, such First Tier
Foreign Subsidiary shall be the continuing or surviving entity and (d) any
Subsidiary of GGC (other than the Canadian Borrower) may be dissolved or
liquidated provided that if such Subsidiary is a Domestic Subsidiary, such
Subsidiary’s assets are transferred to a Domestic Credit Party

 

62

--------------------------------------------------------------------------------


 

in connection with such liquidation or dissolution, and if such Subsidiary is a
Canadian Subsidiary, such Subsidiary’s assets are transferred to a Canadian
Credit Party in connection with such liquidation or dissolution.

 

5.4          Acquisitions; Loans and Investments.  No Credit Party shall and no
Credit Party shall suffer or permit any of its Subsidiaries to (i) purchase or
acquire, or make any commitment to purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any interest in, any
Person, including the establishment or creation of a Subsidiary, or (ii) make or
commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
amalgamation, consolidation or other combination or (iii) make or purchase, or
commit to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including a Borrower, any
Affiliate of a Borrower or any Subsidiary of a Borrower (the items described in
clauses (i), (ii) and (iii) are referred to as “Investments”), except for:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           (i) Investments by any Domestic Credit Party in any other Domestic
Credit Party, (ii) Investments by any Canadian Credit Party in any Credit Party;
(iii) Investments by any Subsidiary that is not a Credit Party in any Credit
Party or any other Subsidiary of any Credit Party; (iv) the Holdco Loan; and
(v) Investments by any Domestic Credit Party in any Canadian Credit Party in the
form of intercompany advances or loans made for working capital purposes;
provided, that: (A) if any Credit Party executes and delivers a note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing by such Credit Party, that Intercompany Note shall be pledged
and delivered to Administrative Agent pursuant to the US Revolving Guaranty and
Security Agreement as additional collateral security for the Obligations; and
(B) each Credit Party shall accurately record all intercompany transactions on
its books and records;

 

(c)           Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to subsection
5.2(h);

 

(d)           Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;

 

(e)           Investments existing on the Closing Date and set forth in Schedule
5.4;

 

(f)            loans or advances to employees permitted under Section 5.6;

 

(g)           Permitted Acquisitions;

 

63

--------------------------------------------------------------------------------


 

(h)           Acquisitions not otherwise permitted by this Section 5.4 in an
amount not to exceed $7,000,000 in a single transaction or $25,000,000 in the
aggregate during the term of this Agreement; provided that (i) to the extent the
Acquisition will be financed in whole or in part with the proceeds of any Loan,
the conditions set forth in Section 2.2 shall have been satisfied, (ii) the
Borrowers and their Subsidiaries (including any new Subsidiary) shall execute
and deliver the agreements, instruments and other documents required by
Section 4.13, (iii) such Acquisition shall be non-hostile and shall have been
approved, as necessary, by the target’s board of directors, shareholders or
other requisite Persons, (iv) the assets, business or division acquired are for
use, or the Person acquired is engaged, in a line of business substantially
similar to the business conducted by the Credit Parties on the Closing Date (and
business activities reasonably related, ancillary or complementary thereto) and
(v) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

 

(i)            Additional Investments (other than Acquisitions) not otherwise
permitted pursuant to this Section 5.4; provided that at the time any such
Investment is made and immediately after giving effect thereto (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) the total consideration paid or payable (including without
limitation, all transaction costs, assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Investment and the
reasonably anticipated amount of all deferred payments) for all Investments
consummated during the term of this Agreement pursuant to this clause (i) shall
not exceed $50,000,000 in the aggregate for all such Investments (provided no
such cap shall apply if Excess Availability would have exceeded $125,000,000 at
all times during the 30 days immediately preceding the incurrence thereof (pro
forma after giving effect to such Investment), (iii) Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower
Representative demonstrating that the Consolidated Fixed Charge Coverage Ratio
exceeds 1.25 to 1.00 (calculated for the fiscal month most recently ended prior
to the consummation of such Investment for which financial statements have been
delivered pursuant to Section 4.1, on a pro forma basis after giving effect to
such Investment) and (iv) Excess Availability shall be not less than
$100,000,000 on a pro forma basis after giving effect to such Investment.  For
the avoidance of doubt, the restrictions set forth above shall not prohibit or
require a reduction of outstanding Investments that were permitted to be made by
this clause (i) at the time such Investments were made; and

 

(j)            Any Investments made in connection with the Aromatics Asset Sale.

 

5.5          Limitation on Indebtedness.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:

 

(a)           the Obligations;

 

64

--------------------------------------------------------------------------------


 

(b)           Indebtedness consisting of Contingent Obligations described in
clause (c) of the definition thereof and permitted pursuant to Section 5.9;

 

(c)           Indebtedness existing on the Closing Date and set forth in
Schedule 5.5, including Indebtedness evidenced by the Existing Notes, and
Permitted Refinancings thereof;

 

(d)           Indebtedness not to exceed $50,000,000 in the aggregate at any
time outstanding, consisting of Capital Lease Obligations or Indebtedness
incurred or assumed for the purpose of financing (or refinancing) all or any
part of the cost of acquiring any Property (and which Indebtedness is secured by
Liens permitted by subsection 5.1(h)) and Permitted Refinancings thereof;

 

(e)           (i) unsecured intercompany Indebtedness permitted pursuant to
subsection 5.4(b) and (ii) the Holdco Loan; provided that, in each case, such
Indebtedness is subordinated to the Obligations as to right and time of payment
and as to other rights and remedies thereunder on terms reasonably satisfactory
to the Administrative Agent;

 

(f)            unsecured Subordinated Indebtedness not to exceed $50,000,000 in
the aggregate at any time outstanding (provided no such cap shall apply if
(i) interest on such Subordinated Indebtedness is capitalized for the duration
of its term or (ii) if Excess Availability would have exceeded $125,000,000 at
all times during the 30 days immediately preceding the incurrence thereof (pro
forma after giving effect to such Subordinated Indebtedness); provided that
(x) no Default or Event of Default is in existence at the time such Credit Party
becomes liable with respect to such Indebtedness, or would result therefrom and
(y) the Consolidated Fixed Charge Coverage Ratio exceeds 1.25 to 1.00
(calculated for the fiscal month most recently ended prior to the incurrence of
such Subordinated Indebtedness for which financial statements have been
delivered pursuant to Section 4.1 on a pro forma basis after giving effect to
such incurrence);

 

(g)           Indebtedness assumed in connection with any Permitted Acquisition
(and Permitted Refinancings thereof); provided that such Indebtedness shall not
have been incurred by any party in contemplation of such Permitted Acquisition
and such Indebtedness (and any guarantee thereof) shall be permitted under
Section 5.1 and Section 5.9, respectively, on a pro forma basis at the time of
such assumption;

 

(h)           Indebtedness evidenced by the High Yield Notes and Permitted
Refinancings thereof (including any guarantees thereof by the Credit Parties);
and

 

(i)            Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the Ordinary Course of Business,
and reimbursement obligations in respect of any of the foregoing (including in
respect of letters of credit issued in support of any of the foregoing);

 

65

--------------------------------------------------------------------------------


 

(j)            to the extent constituting Indebtedness, sale and leaseback
transactions permitted under Section 5.2; and

 

(k)           other unsecured Indebtedness not exceeding $50,000,000 in the
aggregate at any time outstanding (provided no such cap shall apply if Excess
Availability would have exceeded $125,000,000 at all times during the 30 days
immediately preceding the incurrence thereof (pro forma after giving effect to
such Indebtedness); provided that (i) no Default or Event of Default is in
existence at the time of such incurrence or would result therefrom and (ii) the
Consolidated Fixed Charge Coverage Ratio exceeds 1.25 to 1.00 (calculated for
the fiscal month most recently ended prior to the incurrence of such
Subordinated Indebtedness for which financial statements have been delivered
pursuant to Section 4.1 on a pro forma basis after giving effect to such
incurrence).

 

5.6          Employee Loans and Transactions with Affiliates.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
enter into any transaction with any Affiliate of a Borrower or of any such
Subsidiary or pay any management, consulting or similar fees to any Affiliate of
any Credit Party or to any officer, director or employee of any Credit Party or
any Affiliate of any Credit Party, except:

 

(a)           as expressly permitted by this Agreement;

 

(b)           pursuant to the reasonable requirements of the business of such
Credit Party or such Subsidiary upon fair and reasonable terms no less favorable
to such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate of a Borrower or such
Subsidiary and which are disclosed in writing to Administrative Agent to the
extent any such transaction involves aggregate consideration in excess of
$5,000,000;

 

(c)           customary compensation and reimbursement of expenses of officers
and directors;

 

(d)           loans or advances to employees of Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business; and

 

(e)           non-cash loans or advances made by GGC to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of GGC.

 

All such transactions existing as of the Closing Date are described in Schedule
5.6.

 

5.7          [Reserved].

 

66

--------------------------------------------------------------------------------


 

5.8          Margin Stock; Use of Proceeds.  No Credit Party shall, and no
Credit Party shall suffer or permit any of its Subsidiaries to, use any portion
of the Loan proceeds, directly or indirectly, to purchase or carry Margin Stock
or repay or otherwise refinance Indebtedness of any Credit Party or others
incurred to purchase or carry Margin Stock, or otherwise in any manner which is
in contravention of any Requirement of Law or in violation of this Agreement.

 

5.9          Contingent Obligations.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Contingent Obligations except in respect of the Obligations
and except:

 

(a)           endorsements for collection or deposit in the Ordinary Course of
Business;

 

(b)           Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation;

 

(c)           Contingent Obligations of the Credit Parties and their
Subsidiaries existing as of the Closing Date and listed in Schedule 5.9,
including extension and renewals thereof which do not increase the amount of
such Contingent Obligations or impose materially more restrictive or adverse
terms on the Credit Parties or their Subsidiaries as compared to the terms of
the Contingent Obligation being renewed or extended;

 

(d)           Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Administrative Agent title
insurance policies;

 

(e)           Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under subsection 5.2(b);

 

(f)            Contingent Obligations arising under Letters of Credit;

 

(g)           Contingent Obligations arising under guarantees of obligations of
any Credit Party which obligations are otherwise permitted hereunder; provided
that if such obligation is subordinated to the Obligations, such guarantee shall
be subordinated to the same extent;

 

(h)           Contingent Obligations consisting of Indebtedness permitted under
Section 5.2;

 

(i)            Contingent Obligations assumed in connection with any Permitted
Acquisition; provided that such Contingent Obligations shall not have been
incurred by

 

67

--------------------------------------------------------------------------------


 

any party in contemplation of such Permitted Acquisition and Permitted
Refinancings thereof; and

 

(j)            other Contingent Obligations not exceeding $10,000,000 in the
aggregate at any time outstanding.

 

5.10        Compliance with ERISA.  No ERISA Affiliate shall cause or suffer to
exist (a) any event that would reasonably be expected to result in the
imposition of a Lien on any asset of a Credit Party or a Subsidiary of a Credit
Party with respect to any Title IV Plan or Multiemployer Plan or (b) any other
ERISA Event, that would, in the aggregate, have a Material Adverse Effect.  No
Credit Party shall cause or suffer to exist any event that would reasonably be
expected to result in the imposition of a Lien on any asset with respect to any
Benefit Plan.

 

5.11        Restricted Payments.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent,
(ii) purchase, redeem or otherwise acquire for value any Stock or Stock
Equivalent now or hereafter outstanding or (iii) make any payment or prepayment
of principal of, premium, if any, interest, fees, redemption, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to Subordinated Indebtedness (the items described in clauses (i), (ii) and
(iii) above are referred to as “Restricted Payments”); except that:

 

(a)           any Domestic Subsidiary may declare and pay dividends to any
Domestic Credit Party;

 

(b)           any Canadian Subsidiary may declare and pay dividends to any
Credit Party;

 

(c)           GGC may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

 

(d)           except during a Cash Dominion Period, GGC may make cash dividend
payments to the holders of its Stock and may repurchase, redeem, retire or
otherwise acquire for value any of its Stock, in each case, provided that
(i) Excess Availability exceeds $100,000,000 on a pro forma basis after giving
effect to such Restricted Payment and (ii) the Consolidated Fixed Charge
Coverage Ratio exceeds 1.10 to 1.00 (calculated for the fiscal month most
recently ended prior to the incurrence of such Subordinated Indebtedness for
which financial statements have been delivered pursuant to Section 4.1 on a pro
forma basis after giving effect to such Restricted Payment); and

 

(e)           the Credit Parties may pay, prepay, repurchase, exchange or
otherwise acquire for value the 2016 Notes, provided that (i) no Default or
Event of Default is in existence at the time of such Restricted Payment or would
result therefrom,

 

68

--------------------------------------------------------------------------------


 

(ii) Excess Availability exceeds $100,000,000 on a pro forma basis after giving
effect to such Restricted Payment and (iii) the Consolidated Fixed Charge
Coverage Ratio exceeds 1.10 to 1.00 (calculated for the fiscal month most
recently ended prior to the incurrence of such Subordinated Indebtedness for
which financial statements have been delivered pursuant to Section 4.1 on a pro
forma basis after giving effect to such Restricted Payment).

 

5.12        Change in Business.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, engage in any line of business
substantially different from those lines of business carried on by it on the
date hereof.

 

5.13        Change in Structure.  Except as expressly permitted under
Section 5.3, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any changes in its equity capital structure, issue any
Stock or Stock Equivalents or amend any of its Organization Documents, in each
case, in any respect materially adverse to Administrative Agent or Lenders.

 

5.14        Changes in Accounting, Name or Jurisdiction of Organization.  No
Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization, in the case of clauses (iii) and (iv), without at
least twenty (20) days’ prior written notice to Administrative Agent and the
acknowledgement of Administrative Agent that all actions required by
Administrative Agent, including those to continue the perfection of its Liens,
have been completed.

 

5.15        Amendments to High Yield Note Documents and Subordinated
Indebtedness.  No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries directly or indirectly to, change or amend the terms of any
(i) High Yield Note Documents in a manner prohibited by the Intercreditor
Agreement or (ii) Subordinated Indebtedness, if the effect of such change or
amendment with respect to such Subordinated Indebtedness is to:  (A) increase
the interest rate on such Indebtedness by more than 200 basis points per annum;
(B) shorten the dates upon which payments of principal or interest are due on
such Indebtedness; (C) add or change in a manner adverse to the Credit Parties
any event of default or add or make materially more restrictive any covenant
with respect to such Indebtedness; (D) change in a manner adverse to the Credit
Parties the prepayment provisions of such Indebtedness or (E) change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof).

 

5.16        No Negative Pledges.

 

(a)           No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of

 

69

--------------------------------------------------------------------------------


 

any Credit Party or Subsidiary to pay dividends or make any other distribution
on any of such Credit Party’s or Subsidiary’s Stock or Stock Equivalents or to
pay fees, including management fees, or make other payments and distributions to
a Borrower or any Credit Party.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, enter into,
assume or become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of
Administrative Agent, whether now owned or hereafter acquired except (i) in
connection with any document or instrument governing Liens permitted pursuant to
subsections 5.1(h) and 5.1(i) provided that any such restriction contained
therein relates only to the asset or assets subject to such permitted Liens or
(ii) contained in any agreement entered into in connection with a Permitted
Acquisition.

 

(b)           No Credit Party shall issue any Stock or Stock Equivalents (i) if
such issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless such Stock and Stock Equivalents are pledged to Administrative
Agent, for the benefit of the Secured Parties, as security for the Obligations,
on substantially the same terms and conditions as the other Stock and Stock
Equivalents of such Credit Party are pledged to Administrative Agent.

 

5.17        OFAC; Patriot Act.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.30.

 

5.18        Sale-Leasebacks.  Except as otherwise permitted pursuant to
subsection 5.2(d), no Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets.

 

5.19        Hazardous Materials.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, cause or suffer to exist any Release of
any Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party), in each such
case, to the extent such Release would reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

 

5.20        [Reserved].

 

5.21        Canadian Pension Plans; Pensions and Benefit Plans.  No Canadian
Credit Party shall establish a Canadian Pension Plan.  No ERISA Affiliate shall
cause or suffer to exist any termination, complete or partial wind-up,
withdrawal, reorganization, insolvency or similar event with respect to any
Canadian Pension Plan which would, in the aggregate, have a Material Adverse
Effect.

 

70

--------------------------------------------------------------------------------


 

5.22        Canadian Changes.   No Canadian Credit Party shall (a) change its
incorporated name, or if not a corporation, its name as it appears in official
filings in the jurisdiction of its organization, (b) change its chief executive
office, principal place of business, domicile (within the meaning of the Civil
Code of Quebec), corporate offices or provinces where which Collateral is held
or stored, or the location of its records concerning the Collateral, (c) change
the type of entity that it is, (d) change its jurisdiction of incorporation or
organization, in each case without at least thirty (30) days prior written
notice to Agent and after Agent’s written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection and, in the case of the Province of Quebec, publication, of any Liens
in favor of Agent, on  behalf of Secured Parties, in any Collateral, has been
completed or taken, and provided, that with respect to paragraphs (b) and (d),
any such new location shall be in Canada.  Without limiting the foregoing, no
Credit Party shall change its name, identity or corporate or organizational
structure in any manner that might make any financing statement filed in
connection herewith or any other Loan Document materially misleading within the
meaning of section 46(4) of the PPSA (or any comparable provision then in
effect) except upon prior written notice to Agent and after Agent’s written
acknowledgement that any reasonable action requested by Agent in connection
therewith, including to continue the perfection or, in the case of the Province
of Quebec, publication, of any Liens in favour of Agent, on behalf of the
Secured Parties, in any Collateral, has been completed or taken.  No Credit
Party shall change its Fiscal Year.

 

5.23        Permitted Reorganization.  The Administrative Agent and each of the
Lenders hereby agree that certain restructuring transactions among the Borrowers
and their Subsidiaries to be entered into in connection with the Borrowers’
global tax planning (the “Tax Planning Transactions”) may be consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
on behalf of the Requisite Lenders and that such Tax Planning Transactions shall
not constitute “Investments” or “Dispositions” for purposes of the limitations
of this Agreement; provided, however, that the Administrative Agent shall
withhold its consent (and shall be deemed to be acting reasonably in withholding
such consent) to any such transactions that (i) adversely affect the perfection
or priority of the Liens granted pursuant to the Loan Documents, except to the
extent any such Liens are replaced by perfected Liens with the same priority on
assets with substantially equivalent value, as determined by the Administrative
Agent in its sole discretion, (ii) adversely affect the value of any Collateral,
including any Stock pledged pursuant to the Loan Documents, except to the extent
any such Collateral is replaced with assets with substantially equivalent value,
as determined by the Administrative Agent in its sole discretion, or
(iii) release any Subsidiary from its Obligations under the Loan Documents,
except to the extent any such guaranty is replaced with a replacement guaranty
or other credit support with substantially equivalent value, as determined by
the Administrative Agent in its sole discretion.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VI.
FINANCIAL COVENANT

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

6.1          Fixed Charge Coverage Ratio.  If at any time Excess Availability is
less than $45,000,000 for three (3) consecutive Business Days (a “Financial
Covenant Trigger Event”) (provided, no borrowing is permitted during such 3-
Business Day period), the Credit Parties shall not permit the Consolidated Fixed
Charge Coverage Ratio as of the immediately preceding fiscal month end for which
financial statements are available and as of each subsequent fiscal month end
thereafter to be less than 1.10 to 1.00; provided, that (a) a breach of such
covenant when so tested shall not be cured by a subsequent increase of Excess
Availability above $45,000,000 and (b) such requirement to maintain a
Consolidated Fixed Charge Coverage Ratio of at least 1.10 to 1.00 shall no
longer apply for subsequent periods if Excess Availability on each day during
any period of sixty (60) consecutive days commencing after the date of such
Financial Covenant Trigger Event is greater than or equal to $45,000,000, after
which time the requirement to comply with the Consolidated Fixed Charge Coverage
Ratio for purposes of this Section 6.1 shall not apply unless a subsequent
Financial Covenant Trigger Event occurs.

 

With respect to any period during which a Permitted Acquisition or a Disposition
has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with the Consolidated Fixed Charge Coverage Ratio, Consolidated
EBITDA and the components of Consolidated Cash Interest Charges and Consolidated
Fixed Charges shall be calculated with respect to such period on a pro forma
basis (including pro forma adjustments (solely to the extent that such
adjustments are (A) made consistent with the definition of Consolidated EBITDA
and (B) (x) are of the type that would be permitted pursuant to Article XI of
Regulation S-X under the Securities Act of 1933 (as amended) and as interpreted
by the staff of the Securities and Exchange Commission or (y) are reasonably
consistent with the purposes of such Regulation S-X as determined in good faith
by GGC and reasonably acceptable to Administrative Agent)) using the historical
financial statements of any business so acquired or to be acquired or sold or to
be sold and the consolidated financial statements of GGC and its Subsidiaries
which shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

 

ARTICLE VII.
EVENTS OF DEFAULT

 

7.1          Events of Default.  Any of the following shall constitute an “Event
of Default”:

 

72

--------------------------------------------------------------------------------

 

(a)                                  Non-Payment.  Any Credit Party fails (i) to
pay when and as required to be paid herein, any amount of principal of any Loan,
including after maturity of the Loans, or to pay any L/C Reimbursement
Obligation, (ii) to pay within three (3) Business Days after the same shall
become due, any interest, or (iii) to pay within five (5) Business Days after
the same shall become due, any fee or any other amount payable hereunder or
pursuant to any other Loan Document;

 

(b)                                 Representation or Warranty.  (i) Any
representation, warranty or certification by or on behalf of any Credit Party or
any of its Subsidiaries made or deemed made herein, in any other Loan Document,
or which is contained in any certificate, document or financial or other
statement by any such Person, or their respective Responsible Officers,
furnished at any time under this Agreement, or in or under any other Loan
Document, shall prove to have been incorrect in any material respect (without
duplication of other materiality qualifiers contained therein) on or as of the
date made or deemed made or (ii) any information contained in any Borrowing Base
Certificate is untrue or incorrect in any respect (other than (A) inadvertent,
immaterial errors not exceeding $3,000,000 in the aggregate in any Borrowing
Base Certificate, (B) errors understating the Borrowing Base and (C) errors
occurring when Excess Availability continues to exceed $100,000,000 after giving
effect to the correction of such errors);

 

(c)                                  Specific Defaults.  Any Credit Party fails
to perform or observe any term, covenant or agreement contained in any of
subsection 4.2(a), 4.2(b), 4.2(d), 4.3(a), 4.4(a) or 9.10(d), Section 4.1, 4.9,
4.10, 4.11 or 4.16 or Article V or VI or the Fee Letter;

 

(d)                                 Other Defaults.  Any Credit Party or
Subsidiary of any Credit Party fails to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of thirty (30) days
after the earlier to occur of (i) the date upon which a Responsible Officer of
any Credit Party becomes aware of such default and (ii) the date upon which
written notice thereof is given to the Borrower Representative by Administrative
Agent or Required Lenders;

 

(e)                                  Cross Default.  Any Credit Party or any
Subsidiary of any Credit Party (i) fails to make any payment in respect of any
Indebtedness (other than the Obligations) or Contingent Obligation having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such

 

73

--------------------------------------------------------------------------------


 

Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto), or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded;

 

(f)                                    Insolvency; Voluntary Proceedings.  A
Borrower, individually, ceases or fails, or the Credit Parties and their
Subsidiaries on a consolidated basis, cease or fail, to be Solvent, or any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing;

 

(g)                                 Involuntary Proceedings.  (i) Any
involuntary Insolvency Proceeding is commenced or filed against any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties with a value
in excess of $10,000,000 individually or in the aggregate and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within sixty (60) days after commencement, filing or levy; (ii) any
Credit Party admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) any Credit Party
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its Property or business;

 

(h)                                 Monetary Judgments.  One or more judgments,
non-interlocutory orders, decrees or arbitration awards shall be entered against
any one or more of the Credit Parties or any of their respective Subsidiaries
involving in the aggregate a liability of $10,000,000 or more (excluding amounts
covered by insurance to the extent the relevant independent third party insurer
has not denied coverage therefor), and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof;

 

(i)                                     Non Monetary Judgments.  One or more
non-monetary judgments, orders or decrees shall be rendered against any one or
more of the Credit Parties or any of their respective Subsidiaries which has or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and there shall be any period of ten (10) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

 

(j)                                     Collateral.  Any material provision of
any Loan Document shall for any reason cease to be valid and binding on or
enforceable against any Credit Party or any Subsidiary of any Credit Party
thereto or any Credit Party or any Subsidiary of any Credit Party shall so state
in writing or bring an action to limit its obligations or liabilities

 

74

--------------------------------------------------------------------------------


 

thereunder; or any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason cease to be a perfected and first priority security interest subject
only to Permitted Liens;

 

(k)                                  Ownership.  (i) the direct or indirect
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of GGC and its Subsidiaries taken
as a whole to any ‘‘person’’ or “group” (as those terms are used in Section
13(d) of the Exchange Act); (ii) the adoption of a plan relating to the
liquidation or dissolution of GGC; (iii) the consummation of any transaction
(including, without limitation, any merger or consolidation), the result of
which is that any ‘‘person’’ or “group” (as defined above) becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Voting Stock
of GGC, measured by voting power rather than number of shares, (iv) GGC shall
cease to own, directly or indirectly, 100% of the Voting Stock of the Canadian
Borrower or (v) “Change of Control” (as defined in any Note Document) shall
occur.  Notwithstanding the foregoing, any holding company that directly or
indirectly owns 100% of the Voting Stock of GGC shall not be deemed to be a
‘‘person’’ for purposes of clauses (i) and (iii) above such that the Beneficial
Owners of such holding company shall be the Beneficial Owners of GGC’s Voting
Stock for purposes of clauses (i) and (iii) above; or

 

(l)                                     Invalidity of Subordination Provisions. 
The lien subordination provisions of the Intercreditor Agreement or any
agreement or instrument governing any Subordinated Indebtedness shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person deny that it has any further liability or obligation
thereunder, or the Obligations, for any reason shall not have the priority
contemplated by this Agreement or such subordination provisions.

 

7.2                                 Remedies.  Upon the occurrence and during
the continuance of any Event of Default, Administrative Agent may, and shall at
the request of the Required Lenders:

 

(a)                                  declare all or any portion of the
Commitment of each Lender to make Loans or of the L/C Issuer to issue Letters of
Credit to be suspended or terminated, whereupon such Commitments shall forthwith
be suspended or terminated;

 

(b)                                 declare all or any portion of the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable; without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
each Credit Party; and/or

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable law;

 

75

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Administrative
Agent, any Lender or the L/C Issuer.

 

7.3                                 Rights Not Exclusive.  The rights provided
for in this Agreement and the other Loan Documents are cumulative and are not
exclusive of any other rights, powers, privileges or remedies provided by law or
in equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 

7.4                                 Cash Collateral for Letters of Credit.  If
an Event of Default has occurred and is continuing, this Agreement (or the
Revolving Loan Commitment) shall be terminated for any reason or if otherwise
required by the terms hereof, Administrative Agent may, and upon request of
Required Lenders, shall, demand (which demand shall be deemed to have been
delivered automatically upon any acceleration of the Loans and other obligations
hereunder pursuant to Section 7.2), and the Borrowers shall thereupon deliver to
Administrative Agent, to be held for the benefit of the L/C Issuer,
Administrative Agent and the Lenders entitled thereto, an amount of cash equal
to 105% of the U.S. Dollar Equivalent of the amount of L/C Reimbursement
Obligations as additional collateral security for Obligations.  Administrative
Agent may at any time apply any or all of such cash and cash collateral to the
payment of any or all of the Credit Parties’ Obligations.  The remaining balance
of the cash collateral will be returned to the Borrowers when all Letters of
Credit have been terminated or discharged, all Commitments have been terminated
and all Obligations have been paid in full in cash.

 

ARTICLE VIII.
THE ADMINISTRATIVE AGENT

 

8.1                                 Appointment and Duties.

 

(a)                                  Appointment of Agents.  Each Lender and
each L/C Issuer hereby appoints GE Capital (together with any successor
Administrative Agent pursuant to Section 8.9) as Administrative Agent hereunder
and authorizes Administrative Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Credit Party,
(ii) execute and deliver the Agreement on its behalf, (iii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to Administrative Agent under such Loan
Documents and (iii) exercise such powers as are incidental thereto.  Each Lender
and each L/C Issuer hereby appoints GE Capital (together with any successor
Agent pursuant to Section 9.09) as a Co-Collateral Agent hereunder and
authorizes such Agent to (i) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
such Co-Collateral Agent under the Loan Documents and (ii) exercise such powers
as are reasonably incidental thereto.  Each Lender and each L/C

 

76

--------------------------------------------------------------------------------


 

Issuer hereby appoints Wachovia as a Co-Collateral Agent hereunder and
authorizes such Co-Collateral Agent to (i) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to such Co-Collateral Agent under the Loan Documents and (ii) exercise
such powers as are reasonably incidental thereto.

 

(b)                                 Duties as Collateral and Disbursing
Administrative Agent.  Without limiting the generality of clause (a) above,
Administrative Agent shall have the sole and exclusive right and authority (to
the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection
7.1(g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Administrative Agent,
(ii) file and prove claims and file other documents necessary or desirable to
allow the claims of the Secured Parties with respect to any Obligation in any
proceeding described in subsection 7.1(f) or (g) or any other bankruptcy,
insolvency or similar proceeding (but not to vote, consent or otherwise act on
behalf of such Person), (iii) act as collateral agent for each Secured Party for
purposes of the perfection of all Liens created by such agreements and all other
purposes stated therein, (iv) manage, supervise and otherwise deal with the
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the Loan Documents, (vi) except as may be otherwise specified in any Loan
Document, exercise all remedies given to Administrative Agent and the other
Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that Administrative Agent hereby appoints, authorizes and directs each
Lender and L/C Issuer to act as collateral sub- agent for Administrative Agent,
the Lenders and the L/C Issuers for purposes of the perfection of Liens with
respect to any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by, such Lender or L/C Issuer, and may further authorize
and direct the Lenders and the L/C Issuers to take further actions as collateral
sub- agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to Administrative Agent, and each Lender and L/C
Issuer hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

 

(c)                                  Limited Duties.  Under the Loan Documents,
each Agent (i) is acting solely on behalf of the Secured Parties (except to the
limited extent provided in subsection 1.4(b) with respect to the Register), with
duties that are entirely administrative in nature, notwithstanding the use of
the defined term “Administrative Agent”, “Co-Collateral Agent”, as applicable,
or the terms “agent” and “collateral agent” and similar terms in any Loan
Document to refer to any Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than

 

77

--------------------------------------------------------------------------------


 

as expressly set forth therein or any role as agent, fiduciary or trustee of or
for any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against any Agent
based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above.

 

8.2                                 Binding Effect.  Each Secured Party, by
accepting the benefits of the Loan Documents, agrees that (i) any action taken
by Administrative Agent or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by Administrative Agent in reliance
upon the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are incidental thereto,
shall be authorized and binding upon all of the Secured Parties.

 

8.3                                 Use of Discretion.

 

(a)                                  Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided, that Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Requirement of Law; and

 

(b)                                 Administrative Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party or its Affiliates that is communicated to or
obtained by Administrative Agent or any of its Affiliates in any capacity.

 

8.4                                 Delegation of Rights and Duties. 
Administrative Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co- agent, employee, attorney-in-fact and any other Person
(including any Secured Party).  Any such Person shall benefit from this
Article VIII to the extent provided by Administrative Agent.

 

8.5                                 Reliance and Liability.

 

(a)                                  Administrative Agent may, without incurring
any liability hereunder, (i) treat the payee of any Note as its holder until
such Note has been assigned

 

78

--------------------------------------------------------------------------------


 

in accordance with Section 9.9, (ii) rely on the Register to the extent set
forth in Section 1.4, (iii) consult with any of its Related Persons and, whether
or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Credit
Party) and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)                                 No Agent and no Related Person of any Agent
shall be liable for any action taken or omitted to be taken by any of them under
or in connection with any Loan Document, and each Secured Party, each Borrower
and each other Credit Party hereby waives and shall not assert (and each of the
Borrowers shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of such Agent or, as the case may be, such Related Person (each as determined in
a final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein.  Without limiting the
foregoing, no Agent :

 

(i)                                     shall be responsible or otherwise incur
liability for any action or omission taken in reliance upon the instructions of
the Required Lenders or for the actions or omissions of any of its Related
Persons selected with reasonable care (other than employees, officers and
directors of Administrative Agent, when acting on behalf of Administrative
Agent);

 

(ii)                                  shall be responsible to any Lender, L/C
Issuer or other Person for the due execution, legality, validity,
enforceability, effectiveness, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document;

 

(iii)                               makes any warranty or representation, and no
Agent shall be responsible, to any Lender, L/C Issuer or other Person for any
statement, document, information, representation or warranty made or furnished
by or on behalf of any Credit Party or any Related Person of any Credit Party in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to any Credit Party, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Administrative
Agent, including as to completeness, accuracy, scope or adequacy thereof, or for
the scope, nature or results of any due diligence performed by Administrative
Agent in connection with the Loan Documents; and

 

(iv)                              shall have any duty to ascertain or to inquire
as to the performance or observance of any provision of any Loan Document,
whether any condition set forth in any Loan Document is satisfied or waived, as
to the financial condition of any Credit Party or as to the existence or
continuation or possible occurrence or continuation of any Default or Event of
Default and shall not be deemed to have notice

 

79

--------------------------------------------------------------------------------


 

or knowledge of such occurrence or continuation unless it has received a notice
from the Borrower Representative, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
Administrative Agent shall promptly give notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and each Borrower hereby waives and agrees not to assert (and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against any Agent
based thereon.

 

(c)                                  Each Lender and L/C Issuer (i) acknowledges
that it has performed and will continue to perform its own diligence and has
made and will continue to make its own independent investigation of the
operations, financial conditions and affairs of the Credit Parties and
(ii) agrees that is shall not rely on any audit or other report provided by
Administrative Agent or its Related Persons (an “Administrative Agent Report”). 
Each Lender and L/C Issuer further acknowledges that any Administrative Agent
Report (i) is provided to the Lenders and L/C Issuers solely as a courtesy,
without consideration, and based upon the understanding that such Lender or L/C
Issuer will not rely on such Administrative Agent Report, (ii) was prepared by
Administrative Agent or its Related Persons based upon information provided by
the Credit Parties solely for Administrative Agent’s own internal use, (iii) may
not be complete and may not reflect all information and findings obtained by
Administrative Agent or its Related Persons regarding the operations and
condition of the Credit Parties.  Neither Administrative Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or completeness of
the information contained in any Administrative Agent Report or in any related
documentation, (iii) the scope or adequacy of Administrative Agent’s and its
Related Persons’ due diligence, or the presence or absence of any errors or
omissions contained in any Administrative Agent Report or in any related
documentation, and (iv) any work performed by Administrative Agent or
Administrative Agent’s Related Persons in connection with or using any
Administrative Agent Report or any related documentation.

 

(d)                                 Neither Administrative Agent nor any of its
Related Persons shall have any duties or obligations in connection with or as a
result of any Lender or L/C Issuer receiving a copy of any Administrative Agent
Report.  Without limiting the generality of the forgoing, neither Administrative
Agent nor any of its Related Persons shall have any responsibility for the
accuracy or completeness of any Administrative Agent Report, or the
appropriateness of any Administrative Agent Report for any Lender’s or L/C
Issuer’s purposes, and shall have no duty or responsibility to correct or update
any Administrative Agent Report or disclose to any Lender or L/C Issuer any
other information not embodied in any Administrative Agent Report, including any
supplemental information obtained after the date of any Administrative Agent
Report.  Each Lender and L/C Issuer releases, and agrees that it will not
assert, any claim against Administrative Agent or its Related Persons that in
any way relates to any Administrative Agent Report or arises out of any Lender
or L/C Issuer having access to any Administrative Agent Report or any discussion
of its contents.

 

80

--------------------------------------------------------------------------------


 

8.6                                 Agents Individually.  Each Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Credit Party or
Affiliate thereof as though it were not acting as such Agent and may receive
separate fees and other payments therefor.  To the extent any Agent or any of
its Affiliates makes any Loan or otherwise becomes a Lender hereunder, it shall
have and may exercise the same rights and powers hereunder and shall be subject
to the same obligations and liabilities as any other Lender and the terms
“Lender”, “Revolving Lender”, “Required Lender” and any similar terms shall,
except where otherwise expressly provided in any Loan Document, include, without
limitation, such Agent or such Affiliate, as the case may be, in its individual
capacity as Lender, Revolving Lender or as one of the Required Lenders.

 

8.7                                 Lender Credit Decision.

 

(a)                                  Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon any Agent,
any Lender or L/C Issuer or any of their Related Persons or upon any document
(including any offering and disclosure materials in connection with the
syndication of the Loans) solely or in part because such document was
transmitted by any Agent or any of their Related Persons, conduct its own
independent investigation of the financial condition and affairs of each Credit
Party and make and continue to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate.  Except
for documents expressly required by any Loan Document to be transmitted by any
Agent to the Lenders or L/C Issuers, no Agent shall have any duty or
responsibility to provide any Lender or L/C Issuer with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of such Agent or any of its
Related Persons.

 

(b)                                 If any Lender or L/C Issuer has elected to
abstain from receiving MNPI concerning the Credit Parties or their Affiliates,
such Lender or L/C Issuer acknowledges that, notwithstanding such election,
Administrative Agent and/or the Credit Parties will, from time to time, make
available syndicate-information (which may contain MNPI) as required by the
terms of, or in the course of administering the Loans to the credit
contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain MNPI) in accordance with such Lender’s compliance
policies and contractual obligations and applicable law, including federal and
state securities laws; provided, that if such contact is not so identified in
such questionnaire, the relevant Lender or L/C Issuer hereby agrees to promptly
(and in any event within one (1) Business Day) provide such a contact to
Administrative Agent and the Credit Parties upon request therefor by
Administrative Agent or the Credit Parties.  Notwithstanding such Lender’s or
L/C Issuer’s election to abstain from receiving MNPI, such Lender or L/C Issuer
acknowledges that if such Lender or L/C Issuer chooses to communicate with

 

81

--------------------------------------------------------------------------------


 

Administrative Agent, it assumes the risk of receiving MNPI concerning the
Credit Parties or their Affiliates.

 

8.8                                 Expenses; Indemnities; Withholding.

 

(a)                                  Each Lender agrees to reimburse each Agent
and each of its Related Persons (to the extent not reimbursed by any Credit
Party) promptly upon demand, severally and ratably, for any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Credit Party)
that may be incurred by such Agent or any of its Related Persons in connection
with the preparation, syndication, execution, delivery, administration,
modification, consent, waiver or enforcement (whether through negotiations,
through any work-out, bankruptcy, restructuring, debtor-in-possession proceeding
or other legal or other proceeding or otherwise) of, or legal advice in respect
of its rights or responsibilities under, any Loan Document.

 

(b)                                 Each Lender further agrees to indemnify each
Agent, each L/C Issuer and each of their respective Related Persons (to the
extent not reimbursed by any Credit Party), severally and ratably, from and
against Liabilities (including, as described in subsection 8.8(c) and to the
extent not indemnified thereunder, taxes, interests and penalties imposed for
not properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
such Agent or L/C Issuer or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by such
Agent or L/C Issuer or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to any Agent
or L/C Issuer or any of their respective Related Persons to the extent such
liability has resulted primarily from the gross negligence or willful misconduct
of such Agent, L/C Issuer or Related Person, as the case may be, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

 

(c)                                  To the extent required by any applicable
law, Administrative Agent may withhold from any payment to any Lender under a
Loan Document an amount equal to any applicable withholding tax.  If the IRS or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate certification form was not delivered, was not properly
executed, or fails to establish an exemption from, or reduction of, withholding
tax with respect to a particular type of payment, or because such Lender failed
to notify Administrative Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), or Administrative Agent reasonably determines that it
was required to withhold taxes from a prior payment but failed to do so, such
Lender shall promptly indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by such Administrative Agent as tax or otherwise,
including penalties and

 

82

--------------------------------------------------------------------------------


 

interest, and together with all expenses incurred by Administrative Agent,
including legal expenses, allocated internal costs and out-of-pocket expenses. 
Administrative Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Administrative Agent is entitled to indemnification from
such Lender under this Section 8.8(c).

 

8.9                                 Resignation of Administrative Agent or L/C
Issuer.

 

(a)                                  Any Agent may resign at any time by
delivering notice of such resignation to the Lenders and the Borrower
Representative, effective on the date set forth in such notice or, if no such
date is set forth therein, upon the date such notice shall be effective in
accordance with the terms of this Section 8.9.  If any Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent
(other than a successor Co-Collateral Agent to Wachovia).  If, within 30 days
after the retiring Agent having given notice of resignation, no successor Agent
has been appointed by the Required Lenders that has accepted such appointment,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
from among the Lenders (it being understood that in the event that Wachovia
resigns as Co-Collateral Agent, Wachovia may not have such right to appoint a
successor Co-Collateral Agent).  Each appointment under this clause (a) shall be
subject to the prior consent of the Borrowers, which may not be unreasonably
withheld but shall not be required during the continuance of an Event of
Default.

 

(b)                                 Effective immediately upon its resignation,
(i) the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of such Agent until a successor Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Agent was, or because
such Agent had been, validly acting as an Agent under the Loan Documents and
(iv) subject to its rights under Section 8.3, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as such Agent under the Loan Documents.  Effective immediately upon its
acceptance of a valid appointment as such Agent, a successor Agent shall succeed
to, and become vested with, all the rights, powers, privileges and duties of the
retiring Agent under the Loan Documents.

 

(c)                                  Any L/C Issuer may refuse to issue a Letter
of Credit in its sole discretion.  Any Lender that is an L/C Issuer may at any
time assign all of its Commitments pursuant to, and subject to the terms of,
Section 9.9.  If such L/C Issuer ceases to be a Lender, it may, at its option,
resign as L/C Issuer.  In addition, any L/C Issuer may, at any time give notice
of its resignation to Administrative Agent and the Borrowers.  Upon the
resignation of such L/C Issuer, such L/C Issuer’s obligations to issue Letters
of Credit shall terminate but it shall retain all of the rights and obligations
of an L/C Issuer hereunder with respect to Letters of Credit outstanding as of
the effective

 

83

--------------------------------------------------------------------------------

 

date of its resignation and all Letter of Credit Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in outstanding Letter of Credit Obligations), shall continue.

 

8.10                           Release of Collateral or Guarantors.  Each Lender
and L/C Issuer hereby consents to the release and hereby directs Administrative
Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:

 

(a)                                  any Subsidiary of a Borrower from its
guaranty of any Obligation if all of the Stock and Stock Equivalents of such
Subsidiary owned by any Credit Party are sold or transferred in a transaction
permitted under the Loan Documents (including pursuant to a waiver or consent);
and

 

(b)                                 any Lien held by Administrative Agent for
the benefit of the Secured Parties against (i) any Collateral that is sold,
transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Loan Documents (including pursuant to a waiver or
consent), (ii) any property subject to a Lien permitted hereunder in reliance
upon subsection 5.1(h) and (iii) all of the Collateral and all Credit Parties,
upon (A) termination of the Revolving Loan Commitments, (B) payment and
satisfaction in full of all Loans, all L/C Reimbursement Obligations and all
other Obligations under the Loan Documents and all Obligations arising under
Secured Rate Contracts, that Administrative Agent has theretofore been notified
in writing by the holder of such Obligation are then due and payable,
(C) deposit of cash collateral with respect to all contingent Obligations (or,
as an alternative to cash collateral in the case of any Letter of Credit
Obligation, receipt by Administrative Agent of a back-up letter of credit), in
amounts and on terms and conditions and with parties satisfactory to
Administrative Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted) and (D) to the extent
requested by Administrative Agent, receipt by Administrative Agent and the
Secured Parties of liability releases from the Credit Parties each in form and
substance acceptable to Administrative Agent.

 

Each Lender and L/C Issuer hereby directs Administrative Agent, and
Administrative Agent hereby agrees, upon receipt of at least five (5) Business
Days’ advance notice from the Borrower Representative, to execute and deliver or
file such documents and to perform other actions reasonably necessary to release
the guaranties and Liens when and as directed in this Section 8.10.

 

8.11                           Additional Secured Parties.

 

(a)                                  The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Administrative Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by Administrative Agent, shall
confirm such agreement in a writing in form and substance

 

84

--------------------------------------------------------------------------------


 

acceptable to Administrative Agent) this Article VIII and Sections 9.3, 9.9,
9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to L/C Issuers,
subsection 1.1(c)) and the decisions and actions of Administrative Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) each of Administrative Agent, the Lenders and the L/C Issuers
party hereto shall be entitled to act at its sole discretion, without regard to
the interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (b) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

 

(b)                                 Bank Products.  Each Bank Product Provider
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Administrative Agent is acting; it being understood and agreed
that the rights and benefits of such Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests granted to Administrative Agent
and the right to share in payments and collections out of the Collateral as more
fully set forth herein.

 

8.12                           Documentation Agent and Syndication Agent. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Documentation Agent and Syndication
Agent shall not have any duties or responsibilities, nor shall the Documentation
Agent and Syndication Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Documentation Agent and Syndication
Agent.  At any time that any Lender serving (or whose Affiliate is serving) as
Documentation Agent and/or Syndication Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loans and the
Revolving Loan Commitment, such Lender (or an Affiliate of such Lender acting as
Documentation Agent or Syndication Agent) shall be deemed to have concurrently
resigned as such Documentation Agent and/or Syndication Agent.

 

8.13                           Co-Collateral Agent Discretionary Matters.  This
Agreement provides that certain matters (the “Co-Collateral Agent Discretionary
Matters”) are subject to the discretion of the Co-Collateral Agents.  Subject to
the terms and conditions set forth herein, each party hereto hereby agree that
for so long as Wachovia remains as a Co-Collateral Agent, Wachovia shall be
entitled to consult with GE Capital on the Co-Collateral Agent Discretionary
Matters.  In the event that Wachovia and GE Capital cannot, after consultation,
agree on any Co-Collateral Agent Discretionary Matter, the parties hereto agree
that GE Capital shall apply the determination made by Wachovia to

 

85

--------------------------------------------------------------------------------


 

the extent that Wachovia’s determination (x) is a more conservative exercise of
credit judgment than the determination made by GE Capital and (y) complies with
any standard set forth in the Credit Agreement with respect to such
Co-Collateral Agent Discretionary Matter.  GE Capital hereby acknowledges and
agrees that if, when and to the extent GE Capital, in its capacity as
Administrative Agent or Co-Collateral Agent, receives any information or
document reasonably necessary or desirable in Wachovia’s exercise of any rights
set forth under the Credit Agreement in its capacity as a Co-Collateral Agent,
GE Capital shall promptly forward to Wachovia such information or document. 
Notwithstanding the foregoing, Wachovia hereby acknowledges and agrees that GE
Capital in its capacity as Administrative Agent or Co-Collateral Agent shall not
be required to obtain the consent or approval of Wachovia in connection with any
exercise of its rights or remedies under the Credit Agreement and other Loan
Documents, except as otherwise required under the Credit Agreement.

 

8.14                           Quebec Security.  For greater certainty, and
without limiting the powers of Administrative Agent hereunder or under any of
the other Loan Documents, each of the Lenders hereby acknowledges that
Administrative Agent shall, for purposes of holding any security granted by the
Borrowers or any other Person on its property pursuant to the laws of the
Province of Quebec to secure payment of the bonds, notes or other titles of
indebtedness, be the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of the Civil Code of Quebec) for itself and all
present and future Secured Parties and in particular for all present and future
holders of such bonds, notes or other titles of indebtedness.  Each of
Administrative Agent and Lenders hereby irrevocably constitutes, to the extent
necessary, Administrative Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec) in order to hold security granted by the Borrowers or any other
Person in the Province of Quebec to secure such bonds, notes or other title of
indebtedness.  Each permitted assignee of the Lenders shall be deemed to have
confirmed and ratified the constitution of Administrative Agent as the holder of
such irrevocable power of attorney (fondé de pouvoir) by execution of the
relevant assignment of its interest.  Notwithstanding the provisions of
Section 32 of An Act respecting the Special Powers of Legal Persons (Quebec),
Administrative Agent may acquire and be the holder of such bonds, notes or other
titles of indebtedness, as agent and pledgee for its own account and for the
benefit of all Secured Parties.  The execution prior to the date hereof by the
Administrative Agent of any deed of hypothec or other security documents made
pursuant to the laws of the Province of Quebec, is hereby ratified and
confirmed.  For greater certainty, the Administrative Agent, acting as the
holder of an irrevocable power of attorney (fondé de pouvoir), shall have the
same rights, powers, immunities, indemnities and exclusions from liability as
are prescribed in favor of the Administrative Agent in this Agreement, which
shall apply mutatis mutandis.  In the event of the resignation or appointment of
a successor Administrative Agent, such successor Administrative Agent shall also
act as the holder of an irrevocable power of attorney (fondé de pouvoir).

 

86

--------------------------------------------------------------------------------


 

ARTICLE IX.
MISCELLANEOUS

 

9.1                                 Amendments and Waivers.

 

(a)                                  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by Administrative Agent, the Required Lenders (or
by Administrative Agent with the consent of the Required Lenders), and the
Borrowers, and then such waiver shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all the
Lenders directly affected thereby (or by Administrative Agent with the consent
of all the Lenders directly affected thereby), in addition to Administrative
Agent and the Required Lenders (or by Administrative Agent with the consent of
the Required Lenders) and the Borrowers, do any of the following:

 

(i)                                     increase or extend the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to subsection 7.2(a));

 

(ii)                                  postpone or delay any date fixed for, or
reduce or waive, any scheduled installment of principal or any payment of
interest, fees or other amounts (other than principal) due to the Lenders (or
any of them) or L/C Issuer hereunder or under any other Loan Document (for the
avoidance of doubt, mandatory prepayments pursuant to Section 1.8 (other than
scheduled installments under subsection 1.8(a)) may be postponed, delayed,
waived or modified with the consent of Required Lenders);

 

(iii)                               reduce the principal of, or the rate of
interest specified herein or the amount of interest payable in cash specified
herein on any Loan, or of any fees or other amounts payable hereunder or under
any other Loan Document, including L/C Reimbursement Obligations (it being
understood and agreed that any change to the definition of Excess Availability
or in the component definitions thereof shall not constitute a reduction in the
rate of interest); provided, that only the consent of the Required Lenders shall
be necessary to waive any obligation of the Borrowers to pay interest at the
rate set forth in subsection 1.3(c) during the continuance of an Event of
Default;

 

(iv)                              change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans which shall be required for
the Lenders or any of them to take any action hereunder;

 

(v)                                 amend this Section 9.1, subsection
9.11(b) or the definition of Required Lenders or any provision providing for
consent or other action by all Lenders; or

 

87

--------------------------------------------------------------------------------


 

(vi)                              discharge any Credit Party from its respective
payment Obligations under the Loan Documents, or release all or substantially
all of the Collateral, except as otherwise may be provided in this Agreement or
the other Loan Documents;

 

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).

 

(b)                                 No amendment, waiver or consent shall,
unless in writing and signed by Administrative Agent , the Swingline Lender or
the L/C Issuer, as the case may be, in addition to the Required Lenders or all
Lenders directly affected thereby, as the case may be (or by Administrative
Agent with the consent of the Required Lenders or all the Lenders directly
affected thereby, as the case may be), affect the rights or duties of
Administrative Agent, the Swingline Lender or the L/C Issuer, as applicable,
under this Agreement or any other Loan Document.  No amendment, modification or
waiver of this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.

 

(c)                                  No amendment or waiver shall, unless signed
by Administrative Agent and all Lenders (or by Administrative Agent with the
consent of all Lenders):  amend or modify the definitions of Eligible Accounts,
Eligible Inventory, Domestic Borrowing Base or Canadian Borrowing Base,
including any increase in the percentage advance rates in the definitions of
Domestic Borrowing Base or Canadian Borrowing Base, in a manner which would
increase the availability of credit under the Aggregate Revolving Loan
Commitment.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 9.1, (w) Borrowers may amend Schedules 3.19 and 3.21
upon notice to Administrative Agent, (x) Administrative Agent may amend Schedule
1.1(b) to reflect Sales entered into pursuant to Section 9.9, (y) this Agreement
may be amended and restated without the consent of any Lender (but with the
consent of the Borrower Representative and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement, and (z) Administrative Agent and Borrowers may amend or modify this
Agreement and any other Loan Document to (1) cure any ambiguity, omission,
defect or inconsistency therein, or (2) grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional property for the
benefit of the Secured Parties or join additional

 

88

--------------------------------------------------------------------------------


 

Persons as Credit Parties; provided that no Accounts or Inventory of such Person
shall be included as Eligible Accounts or Eligible Inventory until a field
examination (and, if required by Administrative Agent, an Inventory appraisal)
with respect thereto has been completed to the satisfaction of Administrative
Agent, including the establishment of Reserves required in the Co-Collateral
Agents’ Permitted Discretion.

 

(e)                                  The consent of Administrative Agent and a
Bank Product Provider that is providing Bank Products and has outstanding any
such Bank Products at such time that are secured hereunder shall be required for
any amendment to the priority of payment of Obligations related to such Bank
Products as set forth in Section 1.10.

 

9.2                                 Notices.

 

(a)                                  Addresses.  All notices and other
communications required or expressly authorized to be made by this Agreement
shall be given in writing, unless otherwise expressly specified herein, and
(i) addressed to the address set forth on Schedule 9.2 hereto, (ii) posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of Administrative Agent prior to posting) in an appropriate location
by uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-code fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Administrative Agent prior to such
posting, (iii) posted to any other E-System approved by or set up by or at the
direction of Administrative Agent or (iv) addressed to such other address as
shall be notified in writing (A) in the case of the Borrowers, Administrative
Agent and the Swingline Lender, to the other parties hereto and (B) in the case
of all other parties, to the Borrower Representative and Administrative Agent. 
Transmissions made by electronic mail or E-Fax to Administrative Agent shall be
effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Administrative Agent applicable at the time and
previously communicated to Borrower Representative, and (z) if receipt of such
transmission is acknowledged by Administrative Agent.

 

(b)                                 Effectiveness.  (i) All communications
described in clause (a) above and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective and be
deemed to have been received (i) if delivered by hand, upon personal delivery,
(ii) if delivered by overnight courier service, one (1) Business Day after
delivery to such courier service, (iii) if delivered by mail, three (3) Business
Days after deposit in the mail, (iv) if delivered by facsimile (other than to
post to an E-System pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s
receipt of confirmation of proper transmission, and (v) if delivered by posting
to any E-System, on the later of the Business Day of such posting and the
Business Day access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to Administrative Agent pursuant to Article I
shall be effective until received by Administrative Agent.

 

89

--------------------------------------------------------------------------------


 

(ii)                                  The posting, completion and/or submission
by any Credit Party of any communication pursuant to an E System shall
constitute a representation and warranty by the Credit Parties that any
representation, warranty, certification or other similar statement required by
the Loan Documents to be provided, given or made by a Credit Party in connection
with any such communication is true, correct and complete except as expressly
noted in such communication or E-System.

 

(c)                                  Each Lender shall notify Administrative
Agent in writing of any changes in the address to which notices to such Lender
should be directed, of addresses of its Lending Office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as Administrative Agent shall reasonably request.

 

9.3                                 Electronic Transmissions.

 

(a)                                  Authorization.  Subject to the provisions
of subsection 9.2(a), each of Administrative Agent, Lenders, each Credit Party
and each of their Related Persons, is authorized (but not required) to transmit,
post or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Loan Document and the transactions
contemplated therein.  Each Credit Party and each Secured Party hereto
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

 

(b)                                 Signatures.  Subject to the provisions of
subsection 9.2(a), (i)(A) no posting to any E-System shall be denied legal
effect merely because it is made electronically, (B) each E Signature on any
such posting shall be deemed sufficient to satisfy any requirement for a
“signature” and (C) each such posting shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, any applicable provision of any UCC, the federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural Requirement of Law governing such subject
matter, (ii) each such posting that is not readily capable of bearing either a
signature or a reproduction of a signature may be signed, and shall be deemed
signed, by attaching to, or logically associating with such posting, an
E-Signature, upon which Administrative Agent, each Secured Party and each Credit
Party may rely and assume the authenticity thereof, (iii) each such posting
containing a signature, a reproduction of a signature or an E-Signature shall,
for all intents and purposes, have the same effect and weight as a signed paper
original and (iv) each party hereto or beneficiary hereto agrees not to contest
the validity or enforceability of any posting on any E-System or E-Signature on
any such posting under the provisions of any applicable Requirement of Law
requiring certain documents to be in writing or signed; provided, however, that
nothing herein shall limit such party’s or beneficiary’s right to contest
whether any posting to any E-System or E-Signature has been altered after
transmission.

 

90

--------------------------------------------------------------------------------


 

(c)                                  Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to Section 9.2 and
this Section 9.3, the separate terms, conditions and privacy policy posted or
referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E System) and related
Contractual Obligations executed by Administrative Agent and Credit Parties in
connection with the use of such E-System.

 

(d)                                 LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND
ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION
AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY
KIND IS MADE BY ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS
IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of
each Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Administrative Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

9.4                                 No Waiver; Cumulative Remedies.  No failure
to exercise and no delay in exercising, on the part of Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  No course of
dealing between any Credit Party, any Affiliate of any Credit Party,
Administrative Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

 

9.5                                 Costs and Expenses.  Any action taken by any
Credit Party under or with respect to any Loan Document, even if required under
any Loan Document or at the request of any Agent or Required Lenders, shall be
at the expense of such Credit Party, and no Agent nor any other Secured Party
shall be required under any Loan Document to reimburse any Credit Party or any
Subsidiary of any Credit Party therefor except as expressly provided therein. 
In addition, the Credit Parties, jointly and severally (but subject to
Section 11.5), agree to pay or reimburse upon demand (a) each Agent and each
Arranger for all out-of-pocket costs and expenses incurred by such Person or any
of its Related Persons, in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, in each case including Attorney

 

91

--------------------------------------------------------------------------------


 

Costs of such Person, the cost of environmental audits, Collateral audits and
appraisals, background checks and similar expenses, (b) each L/C Issuer for all
reasonable out of pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (c) each Co-Collateral Agent for all costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by such Co-Collateral
Agent for its examiners) and (d) each Agent, each Lender, each L/C Issuer and
each of their respective Related Persons for all costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, Obligation or Related Transaction (or the response to and
preparation for any subpoena or request for document production relating
thereto), including Attorney Costs.

 

9.6                                 Indemnity.

 

(a)                                  Each Credit Party agrees to indemnify, hold
harmless and defend each Agent, each Lender, each Arranger, each L/C Issuer and
each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against all Liabilities (including brokerage commissions,
fees and other compensation) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to or arising out of, in
connection with or as a result of (i) any Loan Document, any High Yield Note
Document, any Obligation (or the repayment thereof), any Letter of Credit, the
use or intended use of the proceeds of any Loan or the use of any Letter of
Credit or any securities filing of, or with respect to, any Credit Party,
(ii) any commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Credit Party or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including attorneys’ fees in any case), any Credit Party or any Affiliate of any
Credit Party, or any third person, whether or not any such Indemnitee, Related
Person, holder, creditor, Credit Party, Affiliate of a Credit Party, or third
person is a party thereto, and whether or not based on any securities or
commercial law or regulation or any other Requirement of Law or theory thereof,
including common law, equity, contract, tort or otherwise or (iv) any other act,
event or transaction related, contemplated in or attendant to any of the
foregoing (collectively, the “Indemnified Matters”); provided, however, that no
Credit Party shall have any liability under this Section 9.6 to any Indemnitee
with respect to any Indemnified Matter, and no

 

92

--------------------------------------------------------------------------------


 

Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  Furthermore, each Borrower and each other Credit Party
executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person.  Under no
circumstances shall any Indemnitee be liable to any Credit Party or any
Affiliate of a Credit Party for any punitive, exemplary, consequential or
indirect damages which may be alleged in connection with this Agreement or any
other Loan Document.

 

(b)                                 Without limiting the foregoing, “Indemnified
Matters” includes all Environmental Liabilities, including those arising from,
or otherwise involving, any property of any Credit Party or any Related Person
of any Credit Party or any actual, alleged or prospective damage to property or
natural resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such property or natural resource or any
property on or contiguous to any Real Estate of any Credit Party or any Related
Person or any Credit Party, whether or not, with respect to any such
Environmental Liabilities, any Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor-in-interest to any
Credit Party or any Related Person of any Credit Party or the owner, lessee or
operator of any property of any Related Person through any foreclosure action,
in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by Administrative Agent or following
Administrative Agent or any Lender having become the successor-in-interest to
any Credit Party or any Related Person of any Credit Party and (ii) are
attributable solely to acts of such Indemnitee.

 

9.7                                 Marshaling; Payments Set Aside.  No Secured
Party shall be under any obligation to marshal any property in favor of any
Credit Party or any other Person or against or in payment of any Obligation.  To
the extent that any Secured Party receives a payment from a Borrower, from any
other Credit Party, from the proceeds of the Collateral, from the exercise of
its rights of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

 

9.8                                 Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that any assignment
by any Lender shall be subject to the provisions of Section 9.9, and provided
further that no Borrower may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of Administrative Agent
and each Lender (and any purported assignment or transfer without such consents
shall be null and void).

 

93

--------------------------------------------------------------------------------

 

9.9                                 Assignments and Participations; Binding
Effect.

 

(a)                                  Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrowers, the other
Credit Parties signatory hereto and Administrative Agent and when Administrative
Agent shall have been notified by each Lender and the initial L/C Issuer that
such Lender or L/C Issuer has executed it.  Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, the Borrowers, the
other Credit Parties hereto (in each case except for Article VIII),
Administrative Agent, each Lender and each L/C Issuer receiving the benefits of
the Loan Documents and, to the extent provided in Section 8.11, each other
Secured Party, each of the Indemnitees and, in each case, their respective
successors and permitted assigns.  Except as expressly provided in any Loan
Document (including in Section 8.9), none of the Borrowers, any other Credit
Party, any L/C Issuer or Administrative Agent shall have the right to assign any
rights or obligations hereunder or any interest herein.

 

(b)                                 Right to Assign.  Each Lender may sell,
transfer, negotiate or assign (a “Sale”) all or a portion of its rights and
obligations hereunder (including all or a portion of its Commitments and its
rights and obligations with respect to Loans and Letters of Credit) to (i) any
existing Lender, (ii) any Affiliate or Approved Fund of any existing Lender or
(iii) any other Person (other than a Credit Party or an Affiliate of a Credit
Party) acceptable (which acceptance shall not be unreasonably withheld or
delayed) to Administrative Agent and each L/C Issuer that is a Lender and, as
long as no Event of Default is continuing, the Borrower Representative (which
acceptances shall be deemed to have been given unless an objection is delivered
to Administrative Agent within ten (10) Business Days after notice of a proposed
sale is delivered to Borrower Representative) (it being understood that GE
Capital may sell a portion of its Commitments to other entities for which GE
Capital and its affiliates have agreed to service and manage those Commitments
without any such acceptance from Administrative Agent, L/C Issuer or the
Borrower Representative); provided, however, that (v) such Sales must be ratable
among the obligations owing to and owed by such Lender with respect to the
Revolving Loans, (w) for each Loan, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Commitments and Letter of Credit Obligations subject to any such Sale shall be
in a minimum amount of $1,000,000, unless such Sale is made to an existing
Lender or an Affiliate or Approved Fund of any existing Lender, is of the
assignor’s (together with its Affiliates and Approved Funds) entire interest in
such facility or is made with the prior consent of the Borrower Representative
(to the extent required) and Administrative Agent, (x) such Sales shall be
effective only upon the acknowledgement in writing of such Sale by
Administrative Agent, (y) interest accrued prior to and through the date of any
such Sale may not be assigned, and (z) such Sales by Non-Funding Lenders shall
be subject to Administrative Agent’s and the Borrower Representative’s prior
written consent in all instances (such consent by the Borrower Representative
not to be unreasonably withheld or delayed).  Administrative Agent’s refusal to
accept a Sale to (a) a holder of Subordinated Indebtedness or an Affiliate of
such a holder or (b) any Person that cannot (either directly or through an
Applicable

 

94

--------------------------------------------------------------------------------


 

Designee) lend to the Canadian Borrower, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, in
each case, shall not be deemed to be unreasonable.  In no event shall any Sale
of all or a portion of any Lender’s rights and obligations hereunder (including
all or a portion of its Commitments and its rights and obligations with respect
to Loans and Letters of Credit) to a Credit Party or an Affiliate of a Credit
Party be permitted.

 

(c)                                  Procedure.  The parties to each Sale made
in reliance on clause (b) above (other than those described in clause (e) or
(f) below) shall execute and deliver to Administrative Agent an Assignment via
an electronic settlement system designated by Administrative Agent (or, if
previously agreed with Administrative Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Administrative
Agent), any tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Administrative Agent,
unless waived or reduced by Administrative Agent; provided, that (i) if a Sale
by a Lender is made to an Affiliate or an Approved Fund of such assigning
Lender, then no assignment fee shall be due in connection with such Sale, and
(ii) if a Sale by a Lender is made to an assignee that is not an Affiliate or
Approved Fund of such assignor Lender, and concurrently to one or more
Affiliates or Approved Funds of such Assignee, then only one assignment fee of
$3,500 shall be due in connection with such Sale (unless waived or reduced by
Administrative Agent).  Upon receipt of all the foregoing, and conditioned upon
such receipt and, if such Assignment is made in accordance with clause (iii) of
subsection 9.9(b), upon Administrative Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Administrative Agent shall record or cause to be recorded in
the Register the information contained in such Assignment.

 

(d)                                 Effectiveness.  Subject to the recording of
an Assignment by Administrative Agent in the Register pursuant to subsection
1.4(b), (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment, relinquish its rights (except for those surviving
the termination of the Commitments and the payment in full of the Obligations)
and be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).

 

(e)                                  Grant of Security Interests.  In addition
to the other rights provided in this Section 9.9, each Lender may grant a
security interest in, or otherwise assign as collateral, any of its rights under
this Agreement, whether now owned or hereafter acquired (including rights to
payments of principal or interest on the Loans), to (A) any

 

95

--------------------------------------------------------------------------------


 

federal reserve bank (pursuant to Regulation A of the Federal Reserve Board),
without notice to Administrative Agent or (B) any holder of, or trustee for the
benefit of the holders of, such Lender’s Indebtedness or equity securities, by
notice to Administrative Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

 

(f)                                    Participants and SPVs.  In addition to
the other rights provided in this Section 9.9, each Lender may, (x) with notice
to Administrative Agent, grant to an SPV the option to make all or any part of
any Loan that such Lender would otherwise be required to make hereunder (and the
exercise of such option by such SPV and the making of Loans pursuant thereto
shall satisfy the obligation of such Lender to make such Loans hereunder) and
such SPV may assign to such Lender the right to receive payment with respect to
any Obligation and (y) without notice to or consent from Administrative Agent or
the Borrowers, sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Administrative Agent by such SPV and such Lender, provided, however,
that in no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a).  No party

 

96

--------------------------------------------------------------------------------


 

hereto shall institute (and each Borrower shall cause each other Credit Party
not to institute) against any SPV grantee of an option pursuant to this clause
(f) any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
each Lender having designated an SPV as such agrees to indemnify each Indemnitee
against any Liability that may be incurred by, or asserted against, such
Indemnitee as a result of failing to institute such proceeding (including a
failure to get reimbursed by such SPV for any such Liability).  The agreement in
the preceding sentence shall survive the termination of the Commitments and the
payment in full of the Obligations.

 

9.10                           Non-Public Information; Confidentiality.

 

(a)                                  Non-Public Information.  Administrative
Agent, each Lender and L/C Issuer acknowledges and agrees that it may receive
material non-public information (“MNPI”) hereunder concerning the Credit Parties
and their Affiliates and agrees to use such information in compliance with all
relevant policies, procedures and applicable Requirements of Laws (including
United States federal and state security laws and regulations).

 

(b)                                 Confidential Information.  Each Lender, L/C
Issuer and each Agent agrees to use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Loan Document and designated in writing by any
Credit Party as confidential, except that such information may be disclosed
(i) with the Borrower Representative’s consent, (ii) to Related Persons of such
Lender, L/C Issuer or Agent, as the case may be, or to any Person that any L/C
Issuer causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information, are instructed to keep such information
confidential in accordance with the terms hereof and such Person agrees to be
bound by the confidentiality provisions set forth herein, (iii) to the extent
such information presently is or hereafter becomes (A) publicly available other
than as a result of a breach of this Section 9.10 or (B) available to such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in

 

97

--------------------------------------------------------------------------------


 

connection with the exercise or enforcement of any right or remedy under any
Loan Document, in connection with any litigation or other proceeding to which
such Lender, L/C Issuer or Agent or any of their Related Persons is a party or
bound, or to the extent necessary to respond to public statements or disclosures
by Credit Parties or their Related Persons referring to a Lender, L/C Issuer or
Agent or any of their Related Persons.  In the event of any conflict between the
terms of this Section 9.10 and those of any other Contractual Obligation entered
into with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.

 

(c)                                  Tombstones.  Each Credit Party consents to
the publication by any Agent or any Lender of advertising material relating to
the financing transactions contemplated by this Agreement using any Credit
Party’s name, product photographs, logo or trademark.  Such Agent or such Lender
shall provide a draft of any advertising material to Borrower Representative for
review and comment prior to the publication thereof.

 

(d)                                 Press Release and Related Matters.  No
Credit Party shall, and no Credit Party shall permit any of its Affiliates to,
issue any press release or other public disclosure (other than any document
filed with any Governmental Authority relating to a public offering of
securities of any Credit Party) using the name, logo or otherwise referring to
GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Administrative Agent is party without the prior
consent of GE Capital except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with GE Capital.

 

(e)                                  Distribution of Materials to Lenders and
L/C Issuers.  The Credit Parties acknowledge and agree that the Loan Documents
and all reports, notices, communications and other information or materials
provided or delivered by, or on behalf of, the Credit Parties hereunder
(collectively, the “Borrower Materials”) may be disseminated by, or on behalf
of, Administrative Agent, and made available, to the Lenders and the L/C Issuers
by posting such Borrower Materials on an E-System.  The Credit Parties authorize
Administrative Agent to download copies of their logos from its website and post
copies thereof on an E-System.

 

(f)                                    Material Non-Public Information.  The
Credit Parties hereby agree that if either they, any parent company or any
Subsidiary of the Credit Parties has publicly traded equity or debt securities
in the U.S., they shall (and shall cause such parent company or Subsidiary, as
the case may be, to) (i) identify in writing, and (ii) to the extent reasonably
practicable, clearly and conspicuously mark such Borrower Materials that contain
only information that is publicly available or that is not material for purposes
of U.S. federal and state securities laws as “PUBLIC”.  The Credit Parties agree
that by identifying such Borrower Materials as “PUBLIC” or publicly filing such
Borrower Materials with the Securities and Exchange Commission, then
Administrative Agent, the Lenders and the L/C Issuers shall be entitled to treat
such Borrower Materials as not containing any MNPI for purposes of U.S. federal
and state securities laws.  The Credit Parties further represent, warrant,
acknowledge and agree that the following

 

98

--------------------------------------------------------------------------------


 

documents and materials shall be deemed to be PUBLIC, whether or not so marked,
and do not contain any MNPI:  (A) the Loan Documents, including the schedules
and exhibits attached thereto, and (B) administrative materials of a customary
nature prepared by the Credit Parties or Administrative Agent (including,
Notices of Borrowing, Notices of Conversion/Continuation, L/C Requests,
Swingline requests and any similar requests or notices posted on or through an
E-System).  Before distribution of any Borrower Materials, the Credit Parties
agree to execute and deliver to Administrative Agent a letter authorizing
distribution of the evaluation materials to prospective Lenders and their
employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.

 

9.11                           Set-off; Sharing of Payments.

 

(a)                                  Right of Setoff.  Each of Administrative
Agent, each Lender, each L/C Issuer and each Affiliate (including each branch
office thereof) of any of them is hereby authorized, without notice or demand
(each of which is hereby waived by each Credit Party), at any time and from time
to time during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final) at
any time held and other Indebtedness, claims or other obligations at any time
owing by Administrative Agent, such Lender, such L/C Issuer or any of their
respective Affiliates to or for the credit or the account of the Borrowers or
any other Credit Party against any Obligation of any Credit Party now or
hereafter existing, whether or not any demand was made under any Loan Document
with respect to such Obligation and even though such Obligation may be
unmatured.  Each of Administrative Agent, each Lender and each L/C Issuer agrees
promptly to notify the Borrower Representative and Administrative Agent after
any such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights under this Section 9.11 are in addition
to any other rights and remedies (including other rights of setoff) that
Administrative Agent, the Lenders, the L/C Issuer, their Affiliates and the
other Secured Parties, may have.

 

(b)                                 Sharing of Payments, Etc.  If any Lender
(other than any L/C Issuer, solely in its capacity as L/C Issuer), directly or
through an Affiliate or branch office thereof, obtains any payment of any
Obligation of any Credit Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or “proceeds”
(as defined under the applicable UCC or the applicable PPSA in the case of
Canadian Collateral) of Collateral) other than pursuant to Section 9.9 or
Article X and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by,
Administrative Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Lenders such participations in
their Obligations as necessary for such Lender to share such excess payment with
such Lenders to ensure such payment is applied as though it had been received by
Administrative Agent and applied in

 

99

--------------------------------------------------------------------------------


 

accordance with this Agreement (or, if such application would then be at the
discretion of the Borrowers, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation.  If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Administrative Agent in an amount that would satisfy the cash collateral
requirements set forth in subsection 1.11(b).

 

9.12                           Counterparts; Facsimile Signature.  This
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

9.13                           Severability.  The illegality or unenforceability
of any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

 

9.14                           Captions.  The captions and headings of this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

9.15                           Independence of Provisions.  The parties hereto
acknowledge that this Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, and that such limitations, tests and measurements are cumulative and
must each be performed, except as expressly stated to the contrary in this
Agreement.

 

9.16                           Interpretation.  This Agreement is the result of
negotiations among and has been reviewed by counsel to Credit Parties,
Administrative Agent, each Lender and other parties hereto, and is the product
of all parties hereto.  Accordingly, this Agreement and the other Loan Documents
shall not be construed against the Lenders or Administrative Agent merely
because of Administrative Agent’s or Lenders’ involvement in the preparation of
such documents and agreements.  Without limiting the generality of the
foregoing, each of the parties hereto has had the advice of counsel with respect
to Sections 9.18 and 9.19.

 

9.17                           No Third Parties Benefited.  This Agreement is
made and entered into for the sole protection and legal benefit of the
Borrowers, the Lenders, the L/C Issuers party

 

100

--------------------------------------------------------------------------------


 

hereto, the Agents and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  No Agent nor any Lender shall have any obligation to
any Person not a party to this Agreement or the other Loan Documents.

 

9.18                           Governing Law and Jurisdiction.

 

(a)                                  Governing Law.  The laws of the State of
New York shall govern all matters arising out of, in connection with or relating
to this Agreement, including, without limitation, its validity, interpretation,
construction, performance and enforcement.

 

(b)                                 Submission to Jurisdiction.  Any legal
action or proceeding with respect to any Loan Document shall be brought
exclusively in the courts of the State of New York located in the City of New
York, Borough of Manhattan, or of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, each
Borrower and each other Credit Party executing this Agreement hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided that nothing in this Agreement
shall limit the right of Administrative Agent to commence any proceeding in the
federal or state courts of any other jurisdiction to the extent Administrative
Agent determines that such action is necessary or appropriate to exercise its
rights or remedies under the Loan Documents.  The parties hereto (and, to the
extent set forth in any other Loan Document, each other Credit Party) hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

(c)                                  Service of Process.  Each Credit Party
hereby irrevocably waives personal service of any and all legal process,
summons, notices and other documents and other service of process of any kind
and consents to such service in any suit, action or proceeding brought in the
United States of America or Canada with respect to or otherwise arising out of
or in connection with any Loan Document by any means permitted by applicable
Requirements of Law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the Borrowers specified
herein (and shall be effective when such mailing shall be effective, as provided
therein).  Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(d)                                 Non-Exclusive Jurisdiction.  Nothing
contained in this Section 9.18 shall affect the right of Administrative Agent or
any Lender to serve process in any other manner permitted by applicable
Requirements of Law or commence legal proceedings or otherwise proceed against
any Credit Party in any other jurisdiction.

 

101

--------------------------------------------------------------------------------


 

9.19                           Waiver of Jury Trial.  THE PARTIES HERETO, TO THE
EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.

 

9.20                           Entire Agreement; Release; Survival.

 

(a)                                  THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST,
COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY CREDIT
PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES
RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT OTHER
THAN THE FEE LETTER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH
APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE
EXTENT NECESSARY TO COMPLY THEREWITH).

 

(b)                                 Execution of this Agreement by the Credit
Parties constitutes a full, complete and irrevocable release of any and all
claims which each Credit Party may have at law or in equity in respect of all
prior discussions and understandings, oral or written, relating to the subject
matter of this Agreement and the other Loan Documents.  In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).  Each of each Borrower and each other Credit Party
signatory hereto hereby waives, releases and agrees (and shall cause each other
Credit Party to waive, release and agree) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(c)                                  (i) Any indemnification or other protection
provided to any Indemnitee pursuant to this Section 9.20, Sections 9.5 (Costs
and Expenses) and 9.6 (Indemnity) and Articles VIII (Administrative Agent) and X
(Taxes, Yield Protection and Illegality), and (ii) the provisions of Section 8.1
of the US Revolving Guaranty and Security Agreement, in each case, shall
(x) survive the termination of the Commitments and the payment in full of all
other Obligations and (y) with respect to clause (i) above, inure to the benefit
of any Person that at any time held a right thereunder (as an Indemnitee or
otherwise) and, thereafter, its successors and permitted assigns.

 

102

--------------------------------------------------------------------------------


 

9.21                           Patriot Act.  Each Lender that is subject to the
Patriot Act hereby notifies the Credit Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the Patriot Act.

 

9.22                           Replacement of Lender.  Within forty-five days
after:  (i) receipt by the Borrower Representative of written notice and demand
from any Lender that is not Administrative Agent or an Affiliate of
Administrative Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Administrative Agent) to consent to a requested amendment, waiver or
modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrowers may, at their option, notify Administrative
Agent and such Affected Lender or such non-consenting Lender, as the case may
be, of the Borrowers’ intention to obtain, at the Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender or such
non-consenting Lender, as the case may be, which Replacement Lender shall be
reasonably satisfactory to Administrative Agent.  In the event the Borrowers
obtain a Replacement Lender within sixty (60) days following notice of its
intention to do so, the Affected Lender or non-consenting Lender, as the case
may be, shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrowers have reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment.  In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrowers shall be entitled (but not obligated) to execute such an
Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Administrative Agent,
shall be effective for purposes of this Section 9.22 and Section 9.9. 
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender, the Borrowers or Administrative Agent may obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender at any time and
without prior notice to such Non-Funding Lender and cause its Loans and
Commitments to be sold and assigned at par.  Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.

 

9.23                           [Reserved].

 

9.24                           Creditor-Debtor Relationship.  The relationship
between Administrative Agent, each Lender and the L/C Issuer, on the one hand,
and the Credit Parties, on the other hand, is solely that of creditor and
debtor.  No Secured Party has any fiduciary relationship or duty to any Credit
Party arising out of or in connection with, and there is

 

103

--------------------------------------------------------------------------------


 

no agency, tenancy or joint venture relationship between the Secured Parties and
the Credit Parties by virtue of, any Loan Document or any transaction
contemplated therein.

 

9.25                           Judgment Currency.  If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of each Borrower in respect of any such sum due from it
to Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, Administrative Agent or such Lender, as the
case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify Administrative Agent or such Lender, as the case may be, against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to Administrative Agent or any Lender in such currency,
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

9.26                           Actions in Concert.  Notwithstanding anything
contained herein to the contrary, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
against any Credit Party arising out of this Agreement or any other Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of Administrative Agent or Required Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the other Loan Documents shall be taken in concert and at the
direction or with the consent of Administrative Agent or Required Lenders.

 

ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

10.1                           Taxes.

 

(a)                                  Except as otherwise provided in this
Section 10.1, each payment by any Credit Party under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding the taxes set forth in clauses (i) and (ii) below,
the “Taxes”) other than for (i) taxes measured by overall net income or capital
(however

 

104

--------------------------------------------------------------------------------


 

denominated, including branch profits taxes) and franchise taxes imposed in lieu
of net income taxes, in each case imposed on any Secured Party by the
jurisdiction (or any political subdivision thereof) in which such Secured Party
is organized, carries on business in, maintains its principal office or
applicable Lending Office, or (ii) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by
Administrative Agent or any Lender to deliver the documentation required to be
delivered pursuant to clause (f) below.

 

(b)                                 If any Taxes shall be required by law to be
deducted from or in respect of any amount payable by any Credit Party under any
Loan Document to any Secured Party (i) such amount shall be increased as
necessary to ensure that, after all required deductions for Taxes are made
(including deductions applicable to any increases to any amount under this
Section 10.1), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the relevant Credit Party shall make such
deductions, (iii) the relevant Credit Party shall timely pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Credit Party shall deliver to Administrative Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Administrative Agent; provided,
however, that no such increase shall be made with respect to, and no Credit
Party shall be required to indemnify any Secured Party pursuant to clause
(d) below for, (x) withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a “Secured Party”
under this Agreement in the capacity under which such Person makes a claim under
this clause (b), designates a new Lending Office or experiences a change in
circumstances (other than a change in a Requirement of Law), except in each case
to the extent such Person is a direct or indirect assignee (other than pursuant
to Section 9.22) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, or such Secured Party was entitled
at the time of designation of a new Lending Office or change in circumstances,
to receive additional amounts under this clause (b), or (y) any United States
backup withholding tax required by the Code to be withheld from amounts payable
to a Secured Party that is subject to backup withholding due to (A) notified
payee underreporting of reportable interest or dividend payments or other
reportable payments or (B) the IRS notifying Administrative Agent or Borrower
that the furnished taxpayer identification number is incorrect.

 

(c)                                  In addition, the Applicable Borrower agrees
to pay, and authorize Administrative Agent to pay in their name, any stamp,
documentary, excise or property tax, charges or similar levies imposed by any
applicable Requirement of Law or Governmental Authority and all Liabilities with
respect thereto (including by reason of any delay in payment thereof), in each
case arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”).  The Swingline Lender may, without any need for
notice, demand or consent from the Applicable Borrower or the Borrower
Representative, by making funds available to Administrative Agent in the amount
equal

 

105

--------------------------------------------------------------------------------


 

to any such payment, make a Swing Loan to the Applicable Borrower in such
amount, the proceeds of which shall be used by Administrative Agent in whole to
make such payment.  Within 30 days after the date of any payment of Other Taxes
by any Credit Party, the Applicable Borrower shall furnish to Administrative
Agent, at its address referred to in Section 9.2, the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to Administrative Agent.

 

(d)                                 The Applicable Borrower shall reimburse and
indemnify, within 30 days after receipt of demand therefor (with copy to
Administrative Agent), each Secured Party for all Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 10.1) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  A certificate of the Secured Party
(or of Administrative Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower Representative with copy to
Administrative Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.  In determining such amount, Administrative Agent and
such Secured Party may use any reasonable averaging and attribution methods.

 

(e)                                  Any Lender claiming any additional amounts
payable pursuant to this Section 10.1 shall use its commercially reasonable
efforts (consistent with its internal policies and Requirements of Law) to
change the jurisdiction of its Lending Office if such a change would reduce any
such additional amounts (or any similar amount that may thereafter accrue) and
would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.

 

(f)                                    (i)                                    
Each Non-U.S. Lender Party that, at any of the following times, is entitled to
an exemption from United States withholding tax or is subject to such
withholding tax at a reduced rate under an applicable tax treaty, shall (w) on
or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower Representative or Administrative Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Administrative Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed and signed originals of each of the following, as
applicable:  (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Administrative Agent that such Non-U.S.

 

106

--------------------------------------------------------------------------------


 

Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents.  Unless the Borrower Representative and
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-U.S. Lender
Party are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Credit Parties and
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

 

(ii)                                  Each U.S. Lender Party (other than a U.S.
Lender Party that is an exempt recipient under Treasury Regulation
§ 1.6049-4(c)(1)(ii)) shall (A) on or prior to the date such U.S. Lender Party
becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on which
any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower Representative or
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Administrative Agent and the Borrower Representative (or, in
the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

 

(iii)                               Each Lender having sold a participation in
any of its Obligations or identified an SPV as such to Administrative Agent
shall collect from such participant or SPV the documents described in this
clause (f) and provide them to Administrative Agent.

 

10.2                           Illegality.  If after the date hereof (a) any
Lender shall determine that the introduction of any Requirement of Law, or any
change in any Requirement of Law or in the interpretation or administration
thereof, has made it unlawful, or that any central bank or other Governmental
Authority has asserted that it is unlawful, for any Lender or its Lending Office
to make or maintain LIBOR Rate Loans or (b) any Lender determines in good faith
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that (i) it has become impracticable as a
result of a circumstance that adversely affects the London interbank market or
the position of such Lender in such market to make or maintain LIBOR Rate Loans,
then, in each case, on notice thereof by such Lender to the Borrowers through
Administrative Agent, the obligation of that Lender to make LIBOR Rate Loans
shall be suspended until such Lender shall have notified Administrative Agent
and the Borrower Representative that the circumstances giving rise to such
determination no longer exists.

 

107

--------------------------------------------------------------------------------

 

(a)                                  Subject to clause (c) below, if any Lender
shall determine that it is unlawful to maintain any LIBOR Rate Loan, the
Applicable Borrower shall prepay in full all LIBOR Rate Loans of such Lender
then outstanding, together with interest accrued thereon, either on the last day
of the Interest Period thereof if such Lender may lawfully continue to maintain
such LIBOR Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Rate Loans, together with any amounts
required to be paid in connection therewith pursuant to Section 10.4.

 

(b)                                 If the obligation of any Lender to make or
maintain LIBOR Rate Loans has been terminated, the Borrower Representative may
elect, by giving notice to such Lender through Administrative Agent that all
Loans which would otherwise be made by any such Lender as LIBOR Rate Loans shall
be instead Base Rate Loans or Canadian Index Rate Loans, as applicable.

 

(c)                                  Any Lender claiming any additional amounts
payable pursuant to this Section 10.2 shall use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its applicable lending office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that would be payable or may thereafter accrue and would not, in the
sole determination of such Lender, be illegal or otherwise disadvantageous to
such Lender.

 

10.3                           Increased Costs and Reduction of Return.

 

(a)                                  If any Lender or L/C Issuer shall
reasonably determine that either (i) the introduction of, or any change in, or
in the interpretation of, any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in the case of either clause (i) or
(ii) subsequent to the date hereof, (A) shall impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
pursuant to Section 10.6) or L/C Issuer; (B) subject any Lender or any L/C
Issuer to any tax of any kind whatsoever other than any Excluded Taxes with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender or such L/C Issuer in respect thereof (notwithstanding
the foregoing, Taxes, Other Taxes and Excluded Taxes are covered exclusively by
Section 10.1); or (C) impose on any Lender, any L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement,
LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received by such Lender or such L/C
Issuer hereunder (whether of principal,

 

108

--------------------------------------------------------------------------------


 

interest or any other amount), then the applicable Borrower shall be liable for,
and shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Administrative Agent), pay
to Administrative Agent for the account of such Lender or L/C Issuer, additional
amounts as are sufficient to compensate such Lender or L/C Issuer for such
increased costs; provided, that the applicable Borrower shall not be required to
compensate any Lender or L/C Issuer pursuant to this subsection 10.3(a) for any
increased costs incurred more than 180 days prior to the date that such Lender
or L/C Issuer notifies the Borrower Representative, in writing of the increased
costs and of such Lender’s or L/C Issuer’s intention to claim compensation
thereof; provided, further, that if the circumstance giving rise to such
increased costs is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

(b)                                 If any Lender or L/C Issuer shall have
determined that:

 

(i)                                     the introduction of any Capital Adequacy
Regulation;

 

(ii)                                  any change in any Capital Adequacy
Regulation;

 

(iii)                               any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof; or

 

(iv)                              compliance by such Lender or L/C Issuer (or
its Lending Office) or any entity controlling the Lender or L/C Issuer, with any
Capital Adequacy Regulation;

 

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to
Administrative Agent), the Applicable Borrower shall pay to such Lender or L/C
Issuer, from time to time as specified by such Lender or L/C Issuer, additional
amounts sufficient to compensate such Lender or L/C Issuer (or the entity
controlling the Lender or L/C Issuer) for such increase; provided, that the
Applicable Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(b) for any amounts incurred more than 180 days
prior to the date that such Lender or L/C Issuer notifies the Borrower
Representative, in writing of the amounts and of such Lender’s or L/C Issuer’s
intention to claim compensation thereof; provided, further, that if the event
giving rise to such increase is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

109

--------------------------------------------------------------------------------


 

10.4                           Funding Losses.  Each Borrower agrees to
reimburse each Lender and to hold each Lender harmless from any loss or expense
which such Lender may sustain or incur as a consequence of:

 

(a)                                  the failure of such Borrower to make any
payment or mandatory prepayment of principal of any LIBOR Rate Loan (including
payments made after any acceleration thereof);

 

(b)                                 the failure of such Borrower to borrow,
continue or convert a Loan after the Borrower Representative has given (or is
deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation;

 

(c)                                  the failure of such Borrower to make any
prepayment after the Borrower Representative has given a notice in accordance
with Section 1.7;

 

(d)                                 the prepayment (including pursuant to
Section 1.8) of a LIBOR Rate Loan on a day which is not the last day of the
Interest Period with respect thereto; or

 

(e)                                  the conversion pursuant to Section 1.6 of
any LIBOR Rate Loan to a Base Rate Loan or Canadian Index Rate Loan, as
applicable, on a day that is not the last day of the applicable Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.  Solely
for purposes of calculating amounts payable by the Applicable Borrower to the
Lenders under this Section 10.4 and under subsection 10.3(a):  each LIBOR Rate
Loan made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR used
in determining the interest rate for such LIBOR Rate Loan by a matching deposit
or other borrowing in the interbank Eurodollar market for a comparable amount
and for a comparable period, whether or not such LIBOR Rate Loan is in fact so
funded.

 

10.5                           Inability to Determine Rates.  If Administrative
Agent shall have determined in good faith that for any reason adequate and
reasonable means do not exist for ascertaining the LIBOR for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or that the LIBOR
applicable pursuant to subsection 1.3(a) for any requested Interest Period with
respect to a proposed LIBOR Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding or maintaining such Loan, Administrative Agent
will forthwith give notice of such determination to the Borrower Representative
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
LIBOR Rate Loans hereunder shall be suspended until Administrative Agent revokes
such notice in writing.  Upon receipt of such notice, the Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Borrower Representative
does not revoke such notice, the Lenders shall make, convert or continue the
Loans, as proposed by the Borrower Representative,

 

110

--------------------------------------------------------------------------------


 

in the amount specified in the applicable notice submitted by the Borrower
Representative, but such Loans shall be made, converted or continued as Base
Rate Loans or Canadian Index Rate Loans, as applicable.

 

10.6                           Reserves on LIBOR Rate Loans.  The Applicable
Borrower shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each LIBOR Rate Loan equal to actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), payable on each date on which interest is payable on such Loan provided
the Borrower Representative shall have received at least fifteen (15) days’
prior written notice (with a copy to Administrative Agent) of such additional
interest from the Lender.  If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

 

10.7                           Certificates of Lenders.  Any Lender claiming
reimbursement or compensation pursuant to this Article X shall deliver to the
Borrower Representative (with a copy to Administrative Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on the Borrowers in the
absence of manifest error.

 

ARTICLE XI.

DEFINITIONS

 

11.1                           Defined Terms.  The following terms are defined
in the Sections or subsections referenced opposite such terms:

 

“Accession Agreement”

 

1.15(a)

“Affected Lender”

 

9.22

“Administrative Agent Report”

 

8.5(c)

“Aggregate Excess Funding Amount”

 

1.1(b)

“Agreement”

 

Preamble

“Agreement Currency”

 

9.25

“Borrower” and “Borrowers”

 

Preamble

“Borrower Materials”

 

9.10(e)

“Borrower Representative”

 

1.12

“Canadian Borrower”

 

Preamble

“Canadian L/C Sublimit”

 

1.1(b)

“Canadian Letter of Credit”

 

1.1(b)

“Canadian Overadvance”

 

1.1(a)

“Canadian Revolving Loan”

 

1.1(a)

“Canadian Swing Loan”

 

1.1(c)

“Cash Dominion Grace Period”

 

Definition of Cash Dominion Period

“Co-Collateral Agent Discretionary Matters”

 

8.13

“Domestic Letter of Credit”

 

1.1(b)

 

111

--------------------------------------------------------------------------------


 

“Domestic Overadvance”

 

1.1(a)

“Domestic Revolving Loan”

 

1.1(a)

“Domestic Swing Loan”

 

1.1(c)

“Eligible Accounts”

 

1.13

“Eligible Inventory”

 

1.14

“Event of Default”

 

7.1

“Fee Letter”

 

1.9(a)

“Financial Covenant Trigger Event”

 

6.1

“GE Capital”

 

Preamble

“GGC”

 

Preamble

“Increase Effective Date”

 

1.15(a)

“Increasing Lenders”

 

1.15(a)

“Incremental Facility”

 

1.15(a)

“Indemnified Matters”

 

9.6

“Indemnitee”

 

9.6

“Initial Borrowings”

 

1.15(a)

“Intercompany Notes”

 

5.1(b)

“Investments”

 

5.4

“Judgment Currency”

 

9.25

“L/C Reimbursement Agreement”

 

1.1(b)

“L/C Reimbursement Date”

 

1.1(b)

“L/C Request”

 

1.1(b)

“L/C Sublimit”

 

1.1(b)

“Lender”

 

Preamble

“Letter of Credit Fee”

 

1.9(c)

“Letter of Credit Fronting Fee”

 

1.9(d)

“Maximum Lawful Rate”

 

1.3(d)

“MNPI”

 

9.10(a)

“Notice of Conversion/Continuation”

 

1.6(a)

“OFAC”

 

3.28(a)

“Overadvance”

 

1.1(a)

“Other Lender”

 

1.11(e)

“Other Taxes”

 

10.1(c)

“Permitted Liens”

 

5.1

“Register”

 

1.4(b)

“Restricted Payments”

 

5.11

“Replacement Lender”

 

9.22

“Revolving Loan Commitment”

 

1.1(a)

“Revolving Loan”

 

1.1(a)

“Sale”

 

9.9(b)

“SDN List”

 

3.28(a)

“Settlement Date”

 

1.11(b)

“Subject Transaction”

 

6.1

“Subsequent Borrowings”

 

1.15(a)

“Swingline Request”

 

1.1(c)

“Swing Loan”

 

1.1(c)

 

112

--------------------------------------------------------------------------------


 

“Tax Returns”

 

3.10

“Taxes”

 

10.1(a)

“Unused Commitment Fee”

 

1.9(b)

“Wachovia”

 

Preamble

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“2013 Note Documents” means the 2013 Note Indenture, the 2013 Notes and all
documents entered into in connection therewith.

 

“2013 Note Indenture” means the Indenture, dated as of December 3, 2003, among
GGC, the various Subsidiaries of GGC party thereto as guarantors, and U.S. Bank
National Association (as successor to SunTrust Bank), as trustee, governing the
2013 Notes.

 

“2013 Notes” means the 7.125% Senior Notes due 2013 issued by GGC and governed
by the terms of the 2013 Note Indenture in a maximum aggregate amount of
$9,000,000.

 

“2014 Note Documents” means the 2014 Note Indenture, the 2014 Notes and all
documents entered into in connection therewith.

 

“2014 Note Indenture” means the Indenture, dated as of October 3, 2006, among
GGC, the various Subsidiaries of GGC party thereto as guarantors, and Wilmington
Trust FSB, as trustee, governing the 2014 Notes.

 

“2014 Notes” means the 9.5% Senior Notes due 2014 issued by GGC and governed by
the terms of the 2014 Note Indenture in a maximum aggregate amount of
$13,100,000.

 

“2016 Note Documents” means the 2016 Note Indenture, the 2016 Notes and all
documents entered into in connection therewith.

 

“2016 Note Indenture” means the Indenture, dated as of means the Indenture,
dated as of October 3, 2006, among GGC, the various Subsidiaries of GGC party
thereto as guarantors, and Wilmington Trust FSB, as trustee, governing the 2016
Notes.

 

“2016 Notes” means the 10.75% Senior Subordinated Notes due 2016 issued by GGC
and governed by the terms of the 2016 Note Indenture in a maximum aggregate
amount of $41,300,000.

 

“ABL Priority Collateral” means, collectively, (i) the Revolving Collateral (as
defined in the Intercreditor Agreement), (ii) the Canadian Collateral and
(iii) the Additional Pledged Stock (as defined in the US Revolving Guaranty and
Security Agreement).

 

113

--------------------------------------------------------------------------------


 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC and including without limitation all “claims” for the
purpose of the Civil Code of Quebec) of the Credit Parties, including, without
limitation, the unpaid portion of the obligation of a customer of a Credit Party
in respect of Inventory purchased by and shipped to such customer and/or the
rendition of services by a Credit Party, as stated on the respective invoice of
a Credit Party, net of any credits, rebates or offsets owed to such customer.

 

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

 

“Administrative Agent” means GE Capital in its capacity as Administrative Agent
for the Lenders hereunder, and any successor Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person.  Notwithstanding the foregoing, neither
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents.

 

“Agents” means, collectively, Administrative Agent and the Co-Collateral Agents.

 

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$300,000,000, as such amount may be increased or reduced from time to time
pursuant to subsection 1.15(b).

 

“Applicable Borrower” means (i) with respect to any Domestic Obligation, GGC and
(ii) with respect to any Canadian Obligation, the Canadian Borrower.

 

“Applicable Designee” shall mean any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of Administrative Agent
(which

 

114

--------------------------------------------------------------------------------


 

consent shall not be unreasonably withheld, conditioned or delayed) to fund all
or any portion of such Lender’s Commitment to fund Canadian Revolving Loans
(including purchasing participations in Canadian Letters of Credit) under this
Agreement.  As of the Closing Date, the Applicable Designees of each Lender are
set forth on Schedule 1.1(a) (which schedule may be updated from time to time
upon written notice by any Lender to Administrative Agent).  For all purposes of
this Agreement, any designation of an Applicable Designee by a Lender shall not
affect such Lender’s rights and obligations with respect to its Commitment and
the Credit Parties, the other Lenders and Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents, except
as otherwise expressly permitted in this Agreement or in the applicable
addendum.

 

“Applicable Margin” means:

 

(a)                                  for the period commencing on the Closing
Date through the last day of the calendar month during which financial
statements for May 31, 2010 are delivered, with respect to Revolving Loans and
Swing Loans:  (i) if a Base Rate Loan or Canadian Index Rate Loan, 2.75 percent
(2.75%) per annum and (ii) if a LIBOR Rate Loan, 3.75 percent (3.75%) per annum;
and

 

(b)                                 thereafter, the Applicable Margin shall
equal the applicable LIBOR margin, Base Rate margin or Canadian Index Rate
margin in effect from time to time determined as set forth below based upon the
applicable Average Excess Availability then in effect pursuant to the
appropriate column under the table below:

 

Revolving Loans and Swing Loans

 

Average Excess Availability

 

LIBOR Margin

 

Base Rate/Canadian Index Rate Margin

 

 

 

 

 

 

 

Less than or equal to $50,000,000

 

4.00

%

3.00

%

Greater than $50,000,000 and less than or equal to $100,000,000

 

3.75

%

2.75

%

Greater than $100,000,000 and less than or equal to $150,000,000

 

3.50

%

2.50

%

Greater than $150,000,000

 

3.25

%

2.25

%

 

The Applicable Margin shall be adjusted from time to time upon delivery to
Administrative Agent of the financial statements required to be delivered
pursuant to Section 4.1 accompanied by a written calculation of the Average
Excess Availability certified on behalf of the Borrowers by a Responsible
Officer of the Borrower Representative as of the end of the fiscal month for
which such financial statements are delivered.  If such calculation indicates
that the Applicable Margin shall increase or decrease, then on the first day of
the calendar month following the date of delivery of such financial statements
and written calculation the Applicable Margin shall be adjusted in accordance
therewith; provided, however, that if the Borrowers shall fail to deliver any

 

115

--------------------------------------------------------------------------------


 

such financial statements by the date required pursuant to Section 4.1, then,
effective as of the first day of the calendar month following the end of the
fiscal month during which such financial statements were to have been delivered,
and continuing through the first day of the calendar month following the date
(if ever) when such financial statements and such written calculation are
finally delivered, the Applicable Margin shall be conclusively presumed to equal
the highest Applicable Margin specified in the pricing table set forth above. 
Notwithstanding anything herein to the contrary, (i) Revolving Loans denominated
in Dollars shall be either Base Rate Loans or LIBOR Rate Loans, (ii) Revolving
Loans denominated in Canadian Dollars shall be either LIBOR Rate Loans or
Canadian Index Rate Loans, (iii) Swing Loans denominated in Dollars shall be
Base Rate Loans and (iv) Swing Loans denominated in Canadian Dollars shall be
Canadian Index Rate Loans

 

In the event that any Borrowing Base Certificate delivered pursuant to Sections
4.2 is inaccurate, and such inaccuracy, if corrected, would have led to the
imposition of a higher Applicable Margin for any period than the Applicable
Margin applied for that period, then (i) the Borrower Representative shall
immediately deliver to Administrative Agent a corrected Borrowing Base
Certificate for that period, (ii) the Applicable Margin shall be determined
based on the corrected Borrowing Base Certificate for that period, and (iii) the
Applicable Borrower shall immediately pay to Administrative Agent (for the
account of the Lenders during that period or their successors and assigns) the
accrued additional interest owing as a result of such increased Applicable
Margin for that period.  This paragraph shall not limit the rights of
Administrative Agent or the Lenders with respect to subsection 1.3(c) and
Article VII hereof, and shall survive the termination of this Agreement until
the payment in full in cash of the aggregate outstanding principal balance of
the Loans.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above, (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender and (c) has the ability to
perform its obligations hereunder.

 

“Aromatics Asset Sale” means the sale, transfer or other disposition (including,
without limitation, through the establishment of one or more joint ventures) of
all or any part of GGC’s “Aromatics division including, without limitation,
certain equipment and customer contracts associated with GGC’s phenol production
plant located in Placquemine, Louisiana, and certain property, plants, equipment
and customer contracts associated with GGC’s cumene production facility and
phenol production facility, each located in Pasadena, Texas.

 

“Arrangers.” means GE Capital Markets, Inc. and Wachovia Capital Finance
Corporation (New England).

 

116

--------------------------------------------------------------------------------


 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Administrative Agent, in substantially in the form of
Exhibit 11.1(a) or any other form approved by Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Availability Block” means $15,000,000.

 

“Average Excess Availability” means, as of any date of determination, the
average daily Excess Availability for the preceding calendar month.

 

“BA Rate” means for a particular period the rate per annum determined by Agent
by reference to the average rate quoted on the Reuters Monitor Screen
(Page CDOR, or such other Page as may replace such Page on such Screen on the
purpose of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) applicable to Canadian Dollars bankers’ acceptances with a term
comparable to such period as of 10:00 a.m. (Toronto time) two  (2) Business Days
before the first day of such period.  If for any reason the Reuters Monitor
Screen rates are not available, BA Rate means the rate of interest determined by
Administrative Agent that is equal to the arithmetic mean (rounded upwards to
the nearest basis point) of the rates quoted by The Bank of Nova Scotia, Royal
Bank of Canada and Canadian Imperial Bank of Commerce in respect of Canadian
Dollar bankers’ acceptances with a term comparable to such period.  No
adjustment shall be made to account for the difference between the number of
days in a year on which the rates referred to in this definition are based and
the number of days in a year on the basis of which interest is calculated in the
Agreement.

 

“Bank Product Amount” has the meaning given to such term in the definition of
Bank Products.

 

“Bank Product Provider” means any Person that, at the time it provides any Bank
Products to Credit Parties, is a Lender or an Affiliate of a Lender.  In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Sections 8.1, 8.5, 8.7 and 9.8 shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of
Administrative Agent.

 

“Bank Products” means any one or more of the following types or services or
facilities provided to a Credit Party by a Bank Product Provider: 
(a) purchasing cards, commercial cards, credit cards or stored value cards,
(b) cash management or related services, including (i) the automated
clearinghouse transfer of funds for the account of a Credit Party pursuant to
agreement or overdraft for any accounts of a Credit Party

 

117

--------------------------------------------------------------------------------


 

maintained at Administrative Agent or any Bank Product Provider that are subject
to the control of Administrative Agent pursuant to any deposit account control
agreement to which Administrative Agent or such Bank Product Provider is a
party, as applicable, (ii) controlled disbursement services and (iii) E-payables
or comparable services.  In connection with any Bank Product, each Bank Product
Provider, shall provide written notice to Administrative Agent prior to entering
into a Bank Product of (x) the existence of such Bank Product, (y) the maximum
dollar amount of obligations arising thereunder (the “Bank Product Amount”) and
(z) the methodology to be used by such parties in determining the obligations
under such Bank Product from time to time.  The Bank Product Amount may be
changed from time to time upon written notice to Administrative Agent by the
applicable Bank Product Provider.  No Bank Product Amount may be established at
any time that a Default or Event of Default exists, or if a reserve in such
amount would cause an Overadvance.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent), (b) the sum of
0.5% per annum and the Federal Funds Rate, and (c) the sum of (x) LIBOR
calculated for each such day based on an Interest Period of three months
determined two (2) Business Days prior to such day plus (y) 1.00% per annum, in
each instance, as of such day.  Any change in the Base Rate due to a change in
any of the foregoing shall be effective on the effective date of such change in
the Federal Funds Rate or LIBOR for an Interest Period of three months.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

‘‘Beneficial Owner’’ has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular ‘‘person’’(as that term is used in
Section 13(d)(3) of the Exchange Act), such ‘‘person’’ will be deemed to have
beneficial ownership of all securities that such’’ person’’ has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms ‘‘Beneficially Owns’’ and ‘‘Beneficially Owned’’ have a corresponding
meaning.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise, but excluding any Canadian Benefit Plan.

 

118

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made, continued or converted to or for the benefit of the same Borrower on the
same day by the Lenders pursuant to Article I.

 

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of
Exhibit 11.1(b) hereto, duly completed as of a date in accordance with the
requirements of this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

 

“Canadian Availability Block” means $5,000,000.

 

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing benefits primarily to Canadian employees, including medical, hospital
care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which the Borrower has any liability with
respect to any employee or former employee, but excluding any Canadian Pension
Plans.

 

“Canadian Borrowing Base” means, with respect to the Canadian Borrower and the
other Canadian Credit Parties on a consolidated basis, as of any date of
determination by Administrative Agent, an amount equal to the U.S. Dollar
Equivalent of:

 

(a)                                  85% of the book value of Eligible Accounts
at such time; plus

 

(b)                                 the lesser of (i) 60% of Eligible Inventory
valued at the lower of cost or market on a first-in, first-out basis, and
(ii) 85% of the book value of Eligible Inventory, multiplied by the NOLV Factor;
minus

 

(c)                                  the Canadian Availability Block; minus

 

(d)                                 Reserves established by the Co-Collateral
Agents at such time in their Permitted Discretion.

 

“Canadian Collateral” has the meaning ascribed to such term in the Canadian
Security Agreement.

 

“Canadian Credit Parties” means the Canadian Borrower and each Canadian
Subsidiary (i) which executes a guaranty of the Canadian Obligations, (ii) which
grants a Lien on all of its Canadian Collateral to secure payment of the
Canadian Obligations and (iii) all of the Stock of which is pledged to
Administrative Agent as collateral for the Canadian Obligations and (iv) to the
extent such Canadian Subsidiary is a First Tier Foreign Subsidiary of GGC, 65%
of the Stock of such Canadian Subsidiary is pledged to Administrative Agent as
collateral for the Domestic Obligations.

 

119

--------------------------------------------------------------------------------

 

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

 

“Canadian Index Rate” means, for any day, a floating rate equal to the higher of
(a) the annual rate of interest quoted from time to time in the “Report on
Business” section of  The Globe and Mail as being “Canadian prime”, “chartered
bank prime rate” or words of similar description; and (b) the BA Rate existing
on such day in respect of a period of 30 days plus 1.35% per annum.  Any change
in any interest rate provided for in the Agreement based upon the Canadian Index
Rate shall take effect at the time of such change in the Canadian Index Rate. 
No adjustments shall be made to account for the difference between the number of
days in a year on which the rates referred to in this definition are based and
the number of days in a year on the basis of which interest is calculated in the
Agreement.

 

“Canadian Index Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest at a rate based on the Canadian Index Rate.

 

“Canadian Obligations” means the Obligations of the Canadian Borrower.

 

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party primarily for its Canadian employees or former employees, but does
not include the Canada Pension Plan or the Quebec Pension Plan as maintained by
the Government of Canada or the Province of Quebec, respectively.

 

“Canadian Revolving Loan Sublimit” means, initially, $125,000,000, as such
amount may be reduced from time to time pursuant to subsection 1.15(b).

 

“Canadian Security Agreement” means each Security Agreement, dated as of even
date herewith, in form and substance reasonably acceptable to Administrative
Agent, made by the Canadian Credit Parties in favor of Administrative Agent, for
the benefit of the Secured Parties, as the same may be amended, restated and/or
modified from time to time.

 

“Canadian Subsidiary” means each Wholly-Owned Subsidiary of GGC (other than an
Immaterial Subsidiary) that is organized under the laws of Canada or any
province thereof.

 

“Canadian Swingline Commitment” means $10,000,000.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

 

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

 

120

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

 

“Cash Dominion Period” means (a) any period during which any Event of Default
shall have occurred and be continuing and (b) each period commencing on a date
that either (i) Excess Availability has been less than $60,000,000 for a period
of three (3) consecutive Business Days (provided, no borrowing is permitted
during such 3-day period) (such three day period, the “Cash Dominion Grace
Period”) or (ii) Excess Availability is less than $60,000,000 and GGC has waived
application of the Cash Dominion Grace Period, and continuing until the date
Excess Availability shall have been equal to or greater than $60,000,000 for
sixty (60) consecutive calendar days (unless Administrative Agent has determined
that the circumstances surrounding such Cash Dominion Period cease to exist);
provided that if there have been more than two Cash Dominion Periods in the
preceding four consecutive fiscal quarters, then a Cash Dominion Period will not
end pursuant to clause (b) above until such time as there shall have been two or
fewer Cash Dominion Periods in the preceding four consecutive fiscal quarter
periods.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

 

“Closing Date” means December 22, 2009.

 

“Co-Collateral Agents” means (i) GE Capital in its capacity as co-collateral
agent under this Agreement and the Collateral Documents, or any of its
successors in such capacity and (ii) Wachovia in its capacity as co-collateral
agent under this Agreement and

 

121

--------------------------------------------------------------------------------


 

the Collateral Documents, or any of its successors in such capacity; provided,
that in the event that Wachovia resigns as a Co-Collateral Agent, no successor
Co-Collateral Agent shall be appointed.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Collateral” means, collectively, the U.S. Collateral and the Canadian
Collateral.

 

“Collateral Documents” means, collectively, the US Revolving Guaranty and
Security Agreement, the Mortgages, each Control Agreement, and all other
security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guarantees and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, any of their respective
Subsidiaries or any other Person pledging or granting a lien on Collateral or
guaranteeing the payment and performance of some or all of the Obligations, and
any Lender or Administrative Agent for the benefit of Administrative Agent, the
Lenders and other Secured Parties now or hereafter delivered to the Lenders or
Administrative Agent pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the UCC, the PPSA or comparable law)
against any such Person as debtor in favor of any Lender or Administrative Agent
for the benefit of Administrative Agent, the Lenders and the other Secured
Parties, as secured party, as any of the foregoing may be amended, restated
and/or modified from time to time.

 

“Commitment” means, for each Lender, its Revolving Loan Commitment.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment divided by the Aggregate Revolving Loan
Commitment.

 

“Compliance Certificate” means a certificate of a Responsible Officer of the
Borrower Representative, on behalf of the Borrowers, in the form of
Exhibit 4.2(b) hereto.

 

“Consolidated Capital Expenditures” means, for any period, for GGC and its
Subsidiaries on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP, minus the Net Cash Proceeds received from the sale of
capital assets (excluding, for the avoidance of doubt, the sale of inventory in
the Ordinary Course of Business) and reinvested during such period; provided,
however, that Consolidated Capital Expenditures shall not include expenditures
made with proceeds of any involuntary disposition, or expenditures made in
anticipation of the future receipt of such proceeds after the occurrence of an
involuntary disposition, to the extent such expenditures are used to purchase
property that is used or useful in the business of GGC and its Subsidiaries.

 

122

--------------------------------------------------------------------------------


 

“Consolidated Cash Interest Charges” means, for any period, for GGC and its
Subsidiaries on a consolidated basis, the excess of (a) the sum of (i) the
interest expense (including (A) imputed interest expense under capital leases,
(B) all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and (C) net amounts paid or payable
and/or received or receivable under permitted rate contracts in respect of
interest rates) for such period, in accordance with GAAP, plus (ii) the implied
interest component of synthetic leases with respect to such period, plus
(iii) any interest accrued during such period in respect of Indebtedness that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP, minus (b) the sum of (i) to the extent
included in such consolidated interest expense for such period, non-cash
expenses attributable to the amortization or write-off of capitalized financing
costs previously paid, plus (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
of debt discounts or accrued interest payable in kind for such period, plus
(iii) cash interest income for such period.  For purposes of calculating
Consolidated Cash Interest Charges, the non-cash effects of the application of
ASC Subtopic 470-50 shall be disregarded.

 

“Consolidated Cash Taxes” means, for any applicable period of computation, the
sum of all taxes on or measured by income paid or required to be paid in cash by
GGC and its Subsidiaries during such period (net of all income tax refunds and
credits received in cash by GGC and its Subsidiaries during such period), which
number for the applicable period of computation shall not be less than zero,
determined on a consolidated basis in accordance with applicable law and GAAP,
but excluding, without duplication and to the extent included therein, income
taxes paid in cash during such period that are directly attributable to, without
duplication (i) any “cancellation of debt” income or other gain arising from the
cancellation of Indebtedness pursuant to the 2009 Exchange Transaction or
otherwise and (ii) any gain in respect of the modification or exchange of debt
instruments (provided, items (i) and (ii) shall not exceed $5,000,000 in the
aggregate through maturity of the Loan).

 

“Consolidated EBITDA” shall mean, for GGC and its Subsidiaries for any period,
without duplication, an amount equal to the sum of (a) the net income for such
period determined in accordance with GAAP, but excluding (i) the income (or
loss) of any joint venture or other Person which is not a Subsidiary of a
Borrower, except to the extent of the amount of dividends or other distributions
actually paid to a Borrower or any of its Subsidiaries in cash by such Person
during such period (ii) the undistributed earnings of any Subsidiary of any
Borrower that is not a Credit Party if the payment of dividends or similar
distributions by that Subsidiary is not permitted by operation of the terms of
its charter or of any agreement or Requirement of Law applicable to that
Subsidiary; (iii) any net gain from the collection of life insurance proceeds;
(iv) any aggregate net gain or loss from the sale, exchange, transfer or other
disposition of Property or assets not in the Ordinary Course of Business of the
Borrowers and their Subsidiaries, and related tax effects in accordance with
GAAP; (v) with respect to the fiscal quarter period ending March 31, 2009, the
“Gain on substantial modification of debt” in the amount of

 

123

--------------------------------------------------------------------------------


 

$121,033,000, (vi) any “cancellation of debt” income or other gain (in each case
whether or not classified as extraordinary) arising from the cancellation of
Indebtedness pursuant to the 2009 Exchange Transaction and (vii) any
extraordinary gains or losses of a Borrower or its Subsidiaries, and related tax
effects in accordance with GAAP plus (b) to the extent deducted in determining
net income for such period, (i) interest expense (less interest income),
(ii) income tax expense, (iii) depreciation and amortization, (iv) restructuring
charges and expenses relating to cash restructuring activities accrued or paid
on or before December 31, 2009 in an aggregate amount not to exceed $12,000,000
incurred during the monthly periods set forth on Schedule 11.1(a) and in the
amounts corresponding to the monthly periods listed on Schedule 11.1(a), and all
other non-cash restructuring charges and expenses, (v) fees and expenses of
third party professionals incurred in respect of financial contingency planning
and financing transactions (including the Debt Exchange) relating to cash
financial contingency planning and financing transactions accrued or paid on or
before December 31, 2009 in an aggregate amount not to exceed $11,500,000
incurred during the monthly periods set forth on Schedule 11.1(a) and in the
amounts corresponding to the monthly periods listed on Schedule 11.1(a), and all
other non-cash financial contingency planning and financing transaction charges
and expenses, (vi) expenses or charges related to closing of this facility or
the High Yield Notes not to exceed $25,000,000, (vii) amortization relating to
V-cracker assets, (viii) any non-cash deduction from net income as a result of
any grant of stock or stock equivalents to employees or members of the board of
directors and (ix) other non-cash charges reducing net income (excluding any
such non-cash charge to the extent it represents an accrual of or reserve for
cash charges in any future period or amortization of a prepaid cash expense that
was paid in a prior period or relating to a write-down, write off or reserve
with respect to accounts receivable and inventory), minus (c) (i) income tax
credits and (ii) non-cash income or gains (including, without limitation, income
arising from the cancellation of indebtedness) other than the accrual of revenue
in the Ordinary Course of Business.

 

Notwithstanding the preceding sentence, clauses (b)(i) through (b)(ix) and
(c)(i) through (c)(iii) relating to amounts of a subsidiary of a person will be
added to or deducted from net income to compute Consolidated EBITDA of such
person only to the extent (and in the same proportion) that the net income
(loss) of such subsidiary was included in calculating the net income of such
person.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA minus
(ii) Consolidated Capital Expenditures (other than Consolidated Capital
Expenditures to the extent financed with Indebtedness (excluding Loans under
this Agreement) or financed with the issuance of equity) minus
(iii) Consolidated Cash Taxes to (b) Consolidated Fixed Charges, in each case
for the period of the last twelve months most recently ended.

 

For purposes of calculating the Consolidated Fixed Charge Coverage Ratio for any
applicable period during which any acquisition or any asset disposition is
consummated, (i) income statement items and balance sheet items (whether
positive or negative) attributable to the business or person acquired in such
acquisition or the asset(s) subject

 

124

--------------------------------------------------------------------------------


 

to such asset disposition shall be included or excluded, as applicable, in such
calculations to the extent relating to such applicable period and the
acquisition or asset disposition shall be deemed to have occurred as of the
first day of such applicable period and (ii) indebtedness of a business or
person that is retired (or incurred) in connection with such acquisition or
asset disposition shall be excluded from (or included in) such calculations and
deemed to have been retired (or incurred) as of the first day of such applicable
period.

 

“Consolidated Fixed Charges” means, for any period, for GGC and its Subsidiaries
on a consolidated basis, the sum, without duplication, of (a) Consolidated Cash
Interest Charges for such period plus (b) the aggregate amount of scheduled
principal payments (whether or not made) during such period in respect of
Indebtedness (including, without limitation, the attributable indebtedness of
capital leases) of GGC and its Subsidiaries plus (c) the aggregate amount of
restricted payments made by GGC and its Subsidiaries during such period.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of GGC and its consolidated Subsidiaries after deducting
therefrom all current liabilities (excluding any current liabilities that are by
their terms extendable or renewable at the option of the obligor thereunder for
more than 12 months after the date of determination; total prepaid expenses and
deferred charges, and all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets, all as set forth, or on a pro forma
basis, as would be set forth, on the consolidated balance sheet of GGC and its
consolidated Subsidiaries for GGC’s most recently completed fiscal quarter,
prepared in accordance with GAAP.

 

“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries at such date determined on a consolidated
basis in conformity with GAAP minus (a) any minority interest in any Person that
would be reflected on a consolidated balance sheet of such Person and its
Subsidiaries at such date prepared in conformity with GAAP and (b) any
securities issued by such Person held as treasury securities.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of

 

125

--------------------------------------------------------------------------------


 

such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another Person.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Administrative Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance satisfactory to Administrative
Agent and in any event providing to Administrative Agent “control” of such
deposit account, securities or commodities account within the meaning of
Articles 8 and 9 of the UCC.

 

“Conversion Date” means any date on which the Applicable Borrower converts a
Base Rate Loan or Canadian Index Rate Loan, as applicable, to a LIBOR Rate Loan
or a LIBOR Rate Loan to a Base Rate Loan or a Canadian Index Rate Loan, as
applicable.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Parties” means each Domestic Credit Party and each Canadian Credit
Party.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c), 5.2(f) and 5.2(g) and (b) the sale or transfer by a
Borrower or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued
by any Subsidiary of a Borrower and held by such transferor Person.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

126

--------------------------------------------------------------------------------


 

“Domestic Availability Block” means $10,000,000.

 

“Domestic Borrowing Base” means, with respect to GGC and the other US Credit
Parties on a consolidated basis, as of any date of determination by
Administrative Agent, an amount equal to:

 

(a)           85% of the book value of Eligible Accounts at such time; plus

 

(b)           the lesser of (i) 60% of the book value of Eligible Inventory
valued at the lower of cost or market on a first-in, first-out basis, and
(ii) 85% of the book value of Eligible Inventory, multiplied by the NOLV Factor;
minus

 

(c)           the Domestic Availability Block; minus

 

(d)           Reserves established by the Co-Collateral Agents at such time in
their Permitted Discretion.

 

“Domestic Credit Parties” means GGC and each Domestic Subsidiary (i) which
executes a guaranty of the Obligations, (ii) which grants a Lien on all of its
U.S. Collateral to secure payment of the Obligations and (iii) all of the Stock
of which is pledged to Administrative Agent for the benefit of the Secured
Parties.

 

“Domestic Subsidiary” means each Wholly-Owned Subsidiary (other than any
Immaterial Subsidiary) of GGC that is organized under the laws of any state of
the United States or the District of Columbia.

 

“Domestic Swingline Commitment” means $20,000,000.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Administrative Agent.

 

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any

 

127

--------------------------------------------------------------------------------


 

environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by
any Credit Party or any Subsidiary of any Credit Party, whether on, prior or
after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

 

“Excess Availability” means, as of any date of determination, an amount equal to
(a) the lesser of (i) the Maximum Revolving Loan Balance less the Availability
Block and (ii) the sum of the Maximum Domestic Revolving Loan Balance and the
Maximum

 

128

--------------------------------------------------------------------------------


 

Canadian Revolving Loan Balance minus (b) the principal amount of all
outstanding Revolving Loans.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (A) deposit accounts specifically and exclusively used
for, payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Credit Party’s employees, and (B) any deposit account or
securities account that is not located within the United States of America
which, individually or in the aggregate, does not at any time have more than
$2,000,000 on deposit therein.

 

“Excluded Taxes” means, with respect to Administrative Agent, any L/C Issuer,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Credit Party hereunder, (a) any taxes imposed on or
measured by its overall net income (however denominated), net profits or capital
of such Person and franchise taxes imposed in lieu thereof by the jurisdiction
under the laws of which such recipient (i) is organized or incorporated,
(ii) maintains its principal lending office or, in the case of any Lender or any
L/C Issuer, its applicable lending office with respect to this Agreement or
(iii) has a present or former connection other than a connection resulting from
entering into this Agreement or receiving any payment under this Agreement;
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such Lender or such L/C
Issuer is located and (c) in the case of any Non-U.S. Lender Party, any
withholding tax that is attributable to such Non-U.S. Lender Party’s failure or
inability (other than as a result of a change in any Requirement of Law) to
comply with Section 10.1(f), except to the extent that such Non-U.S. Lender
Party  was entitled to receive additional amounts from the Credit Party with
respect to such withholding tax pursuant to Section 10.1(b).

 

“Existing Note Documents” means, collectively, the 2013 Note Documents, the 2014
Note Documents and the 2016 Note Documents.

 

“Existing Notes” means, collectively, the 2013 Notes, the 2014 Notes and the
2016 Notes.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by Administrative Agent,
including Intralinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by
Administrative Agent,

 

129

--------------------------------------------------------------------------------


 

any of its Related Persons or any other Person, providing for access to data
protected by passcodes or other security system.

 

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent in a commercially reasonable manner.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Domestic Credit Party or indirectly by a Domestic Credit Party through one or
more Domestic Subsidiaries.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that covers flood perils with
deductibles, limits and sublimits that are commercially reasonable given the
size and character of the business of the Credit Parties.

 

130

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.

 

“High Yield Note Documents” means the High Yield Note Indenture, the High Yield
Notes and all documents entered into in connection therewith.

 

“High Yield Note Indenture” means the Indenture, dated as of December 22, 2009,
among GGC, the various Subsidiaries of GGC party thereto as guarantors, and U.S.
Bank National Association, as trustee, governing the High Yield Notes.

 

“High Yield Notes” means the 9% Senior Secured Notes due 2016 issued by GGC and
governed by the terms of the High Yield Note Indenture in a maximum aggregate
amount of $500,000,000.

 

“Holdco” means Rome Acquisition Holding Corp., a Nova Scotia unlimited liability
company and a Wholly Owned Subsidiary of GGC.

 

“Holdco Loan” means that certain intercompany loan by GGC to Holdco as evidenced
by that certain promissory note made as of October 3, 2006 executed by Holdco in
favor of GGC.

 

131

--------------------------------------------------------------------------------

 

“Immaterial Subsidiary” means any Subsidiary (other than a Credit Party) of GGC
(i) listed on Schedule 11.1(b), or (ii) both (A) owning assets having a book
value of less than 2.5% of Consolidated Net Tangible Assets and (B) having
Consolidated EBITDA (calculated solely for such Subsidiary) constituting less
than 5% of Consolidated EBITDA of GGC and its Subsidiaries; provided that
(x) the aggregate book value of the assets of all Immaterial Subsidiaries at any
time shall not exceed 5% of Consolidated Net Tangible Assets and (y) the
aggregate amount of Consolidated EBITDA (calculated solely for such Immaterial
Subsidiaries) at any time shall not exceed 5% of Consolidated EBITDA of GGC and
its Subsidiaries.

 

“Indebtedness” of any Person means, without duplication:  (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the Revolving Termination Date, valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) or (c) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or

 

132

--------------------------------------------------------------------------------


 

foreign law, including without limitation the Bankruptcy Code, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada)
and the Winding-Up and Restructuring Act Canada).

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

“Intercompany Security Documents” means the collective reference to the guaranty
agreements, security agreements, pledge agreements, mortgages and other security
documents executed by Holdco and its Canadian Subsidiaries in favor of GGC in
accordance with the Holdco Loan.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof between GE Capital, as revolving agent, and U.S. Bank National
Association, as notes collateral agent.

 

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and (b) with respect to Base
Rate or Canadian Index Rate Loans (including Swing Loans) the first day of each
month.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan or Canadian Index Rate Loan, as
applicable, is converted to the LIBOR Rate Loan and ending on the date one, two
or three months thereafter, as selected by the Borrower Representative in its
Notice of Borrowing or Notice of Conversion/Continuation; provided that:

 

(a)                                  if any Interest Period pertaining to a
LIBOR Rate Loan would otherwise end on a day which is not a Business Day, that
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Business Day;

 

(b)                                 any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(c)                                  no Interest Period for any Revolving Loan
shall extend beyond the Revolving Termination Date.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

133

--------------------------------------------------------------------------------


 

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work in process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

 

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.

 

“L/C Issuer” shall mean (a) any Lender, (b) an Affiliate of any Lender, (c) any
Person designated by an L/C Issuer from time to time to issue all or any portion
of the Canadian Letters of Credit requested to be issued by such L/C Issuer
under this Agreement and listed on Schedule 1.1(a) (which schedule may be
updated from time to time upon written notice by any L/C Issuer to
Administrative Agent) or (d) any other bank or other legally authorized Person,
in each case, reasonably acceptable to Administrative Agent, in such Person’s
capacity as an issuer of Letters of Credit hereunder.   For all purposes of this
Agreement, any designation by an L/C Issuer made pursuant to clause (c) of this
definition shall not affect such L/C Issuer’s rights and obligations with
respect to its Commitment and the Credit Parties, the Lenders and Administrative
Agent shall continue to deal solely and directly with such L/C Issuer in
connection with such L/C Issuer’s rights and obligations under this Agreement
and the other Loan Documents, except as otherwise expressly permitted in this
Agreement.

 

134

--------------------------------------------------------------------------------


 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Applicable Borrower to the L/C Issuer thereof, as and when matured, to
pay all amounts drawn under such Letter of Credit.

 

“Lender” shall have the meaning set forth in the preamble of this Agreement. 
Furthermore, with respect to (a) each provision of this Agreement relating to
the making of any Canadian Revolving Loan or the extension of any Canadian
Letter of Credit or the repayment or the reimbursement thereof by the Canadian
Borrower, (b) any rights of set-off, (c) any rights of indemnification or
expense reimbursement and (d) reserves, capital adequacy or other provisions,
each reference to a Lender shall be deemed to include such Lender’s Applicable
Designee.  Notwithstanding the designation by any Lender of an Applicable
Designee, Borrowers and Administrative Agent shall be permitted to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided that each Applicable Designee shall
be subject to the provisions obligating or restricting the Lenders under this
Agreement.

 

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each a “Distressed Person”),
(a) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation, (b) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, (c) such Distressed Person is subject to a forced liquidation,
merger, sale or other change of majority control supported in whole or in part
by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by) the
U.S. government or other Governmental Authority, or (d) such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of “Affiliate”.

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Administrative Agent.

 

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Applicable Borrower by L/C Issuers, and bankers’ acceptances
issued by a Borrower, for which Administrative Agent and Lenders have incurred
Letter of Credit Obligations.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit)

 

135

--------------------------------------------------------------------------------


 

governing or providing for (a) the rights and obligations of the parties
concerned or at risk with respect to such Letter of Credit or (b) any collateral
security for any obligations related to such Letter of Credit.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Administrative Agent and Lenders at the request of the Applicable Borrower or
the Borrower Representative, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of Letters of Credit
by L/C Issuers or the purchase of a participation as set forth in subsection
1.1(c) with respect to any Letter of Credit.  The amount of such Letter of
Credit Obligations shall equal the maximum amount that may be payable by
Administrative Agent and Lenders thereupon or pursuant thereto.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“LIBOR” means, for each Interest Period, the highest of (a) the offered rate per
annum for deposits of Dollars or Canadian Dollars (as applicable) for the
applicable Interest Period that appears on Reuters Screen LIBOR 01 Page as of
11:00 A.M. (London, England time) two (2) Business Days prior to the first day
in such Interest Period or (b) the offered rate per annum for deposits of
Dollars or Canadian Dollars (as applicable) for an Interest Period of three
(3) months that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day of the
applicable Interest Period.  If no such offered rate exists, such rate will be
the rate of interest per annum, as determined by Administrative Agent at which
deposits of Dollars or Canadian Dollars (as applicable) in immediately available
funds are offered at 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period by major financial institutions
reasonably satisfactory to Administrative Agent in the London interbank market
for such Interest Period for the applicable principal amount on such date of
determination.

 

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under a lease which is not a Capital Lease.

 

136

--------------------------------------------------------------------------------


 

“Loan” means an extension of credit by a Lender to a Borrower pursuant to
Article I, and may be a Base Rate Loan, a Canadian Index Rate Loan or a LIBOR
Rate Loan.

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Letter of Credit Documents, the Intercreditor Agreement and all
documents delivered to Administrative Agent and/or any Lender in connection with
any of the foregoing.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon, the operations, business, Properties, or financial
condition of the Credit Parties and their Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Credit Party to repay the Obligations
or of any Borrower to perform its obligations under this Agreement or any other
material Loan Document as and when required to be performed under such document;
or (c) a material adverse effect upon (i) the legality, validity, binding effect
or enforceability of this Agreement or any other Loan Document, or (ii) the
perfection or priority of any Lien in respect of any portion of the Collateral
granted to the Lenders or to Administrative Agent for the benefit of the Secured
Parties under any of the Collateral Documents.

 

“Material Environmental Liabilities” means, with respect to the occurrence of an
event or condition resulting in Environmental Liabilities, Environmental
Liabilities exceeding $15,000,000 in the aggregate for all occurrences.

 

“Maximum Canadian Revolving Loan Balance” from time to time will be the lesser
of:

 

(x)                                   the Canadian Borrowing Base in effect from
time to time (as calculated pursuant to the Borrowing Base Certificate, or

 

(y)                                 the Canadian Revolving Loan Sublimit then in
effect;

 

less, in either case, the U.S. Dollar Equivalent of the sum of (x) the aggregate
amount of Canadian Letter of Credit Obligations plus (y) outstanding Canadian
Swing Loans.

 

“Maximum Domestic Revolving Loan Balance” from time to time will be the lesser
of:

 

(x)                                   the Domestic Borrowing Base (as calculated
pursuant to the Borrowing Base Certificate,; or

 

(y)                                 the Aggregate Revolving Loan Commitment then
in effect;

 

137

--------------------------------------------------------------------------------


 

less, in either case, the sum of (x) the aggregate amount of Domestic Letter of
Credit Obligations plus (y) outstanding Domestic Swing Loans.

 

“Maximum Revolving Loan Balance” means, from time to time, the Aggregate
Revolving Loan Commitment then in effect, less the U.S. Dollar Equivalent of the
sum of (x) the aggregate amount of Letter of Credit Obligations plus
(y) outstanding Swing Loans.

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Orderly Liquidation Value” means the cash proceeds of Inventory which could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, operating expenses and retrieval and related costs), as determined
pursuant to the most recent third-party appraisal of such Inventory delivered to
Administrative Agent by an appraiser reasonably acceptable to the Co-Collateral
Agents.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of:  (a) in the event of a Disposition (i) the direct costs relating
to such Disposition excluding amounts payable to a Borrower or any Affiliate of
a Borrower, (ii) sale, use or other transaction taxes paid or payable as a
result thereof and actual tax obligations in respect of any gain on any such
Disposition and (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness secured by a Lien
on the asset which is the subject of such Disposition and (b) in the event of an
Event of Loss, (i) all money actually applied to repair or reconstruct the
damaged Property or Property affected by the condemnation or taking, (ii) all of
the costs and expenses reasonably incurred in connection with the collection of
such proceeds, award or other payments, and (iii) any amounts retained by or
paid to parties having superior rights to such proceeds, awards or other
payments.

 

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Administrative Agent, the quotient of the Net Orderly Liquidation
Value of

 

138

--------------------------------------------------------------------------------


 

Inventory divided by the book value of Inventory, expressed as a percentage. 
The NOLV Factor will be increased or reduced promptly upon receipt by
Administrative Agent of each updated appraisal.

 

“Non-Funding Lender” means any Lender (a) that has failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due, (b) that has given verbal or written notice to a
Borrower, Administrative Agent or any Lender or has otherwise publicly announced
that such Lender believes it will fail to fund all payments required to be made
by it or fund all purchases of participations required to be funded by it under
this Agreement and the other Loan Documents, (c) as to which Administrative
Agent has a good faith belief that such Lender or an Affiliate of such Lender
has defaulted in fulfilling its obligations (as a lender, agent or letter of
credit issuer) under syndicated credit facilities generally or (d) with respect
to which one or more Lender-Related Distress Events has occurred with respect to
such Person or any Person that directly or indirectly controls such Lender and
Administrative Agent has determined that such Lender may become a Non-Funding
Lender.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate.

 

“Non-U.S. Lender Party” means each of Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is not a United
States person as defined in Section 7701(a)(30) of the Code.

 

“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.

 

“Note Documents” means, collectively, the Existing Note Documents and the High
Yield Note Documents.

 

“Notice of Borrowing” means a notice given by the Borrower Representative to
Administrative Agent pursuant to Section 1.5, in substantially the form of
Exhibit 11.1(c) hereto.

 

“Noticed Bank Product” means any Bank Product provided by a Co-Collateral Agent
or any of their respective Affiliates and any other Bank Product for which the
applicable Bank Product Provider (a) has disclosed to Administrative Agent prior
to the Closing Date (which disclosure shall comply with the information
provisions set forth in the definition of “Bank Products”) or (b) shall have
complied with the notice and other information provisions set forth in the
definition of “Bank Products”.

 

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, any Agent, any L/C Issuer, any Secured Swap Provider, any Bank Product
Provider or any other Person required to be indemnified, that arises under any
Loan Document or any Secured Rate Contract or with respect to any Bank Product,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty,

 

139

--------------------------------------------------------------------------------


 

indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets, business or division of a Target, which assets
are located in the United States or Canada or any Province of Canada or (ii) a
Credit Party of 100% of the Stock and Stock Equivalents of a Target organized
under the laws of any State in the United States or the District of Columbia or
Canada, in each case, to the extent that each of the following conditions shall
have been satisfied:

 

(a)                                  to the extent the Acquisition will be
financed in whole or in part with the proceeds of any Loan, the conditions set
forth in Section 2.2 shall have been satisfied;

 

140

--------------------------------------------------------------------------------


 

(b)                                 (1) the Borrower Representative shall have
notified Administrative Agent of such proposed Acquisition at least ten
(10) days prior to the consummation thereof, and (2) with respect to any such
Acquisition (or series of related Acquisitions) involving consideration in
excess of $25,000,000, (i) Administrative Agent shall have received complete
executed or conformed copies of each material document, instrument and agreement
executed by a Credit Party in connection with such Acquisition not more than
twenty (20) Business Days after such Acquisition (or such longer period as may
be agreed to by Administrative Agent in its sole discretion), and (ii) not less
that five (5) Business Days prior to such Acquisition, the Borrower
Representative shall have delivered to Administrative Agent pro forma financial
statements of GGC and its Subsidiaries after giving effect to the consummation
of such Acquisition;

 

(c)                                  the Borrowers and their Subsidiaries
(including any new Subsidiary) shall execute and deliver the agreements,
instruments and other documents required by Section 4.13 and, unless prohibited
under the applicable acquisition documents, Administrative Agent shall have
received, for the benefit of the Secured Parties, a collateral assignment of the
seller’s representations, warranties and indemnities to the Borrowers or any of
their Subsidiaries under the acquisition documents;

 

(d)                                 such Acquisition shall not be hostile and
shall have been approved by the board of directors (or other similar body)
and/or the stockholders or other equityholders of the Target;

 

(e)                                  no Default or Event of Default shall then
exist or would exist after giving effect thereto;

 

(f)                                    Excess Availability shall be not less
than $100,000,000 on a pro forma basis after giving effect to such Acquisition;

 

(g)                                 Reserved;

 

(h)                                 the total consideration paid or payable
(including without limitation, all transaction costs, assumed Indebtedness and
Liabilities incurred, assumed or reflected on a consolidated balance sheet of
the Credit Parties and their Subsidiaries after giving effect to such
Acquisition and the maximum amount of all deferred payments) for all
Acquisitions consummated during the term of this Agreement shall not exceed
$50,000,000 in the aggregate for all such Acquisitions (provided no such cap
shall apply if Excess Availability would have exceeded $125,000,000 at all times
during the 30 days immediately preceding the incurrence thereof (pro forma after
giving effect to such Acquisition);

 

(i)                                     the Consolidated EBITDA of the Target
and its Subsidiaries, subject to pro forma adjustments made in a manner
consistent with the calculation of the Fixed Charge Coverage Ratio as set forth
in Section 6.1, for the most recent four quarters prior to the acquisition date
for which financial statements are available, greater than zero;

 

141

--------------------------------------------------------------------------------

 

 

(j)                                     the business, assets or division
acquired are for use, or the Target is engaged in a business that is
substantially similar to the businesses conducted by the Credit Parties on the
Closing Date, and business activities reasonably related, ancillary or
complementary thereto; and

 

(k)                                  Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower Representative
demonstrating that the Consolidated Fixed Charge Coverage Ratio exceeds 1.25 to
1.00 (calculated for the fiscal month most recently ended prior to the
consummation of such Acquisition for which financial statements have been
delivered pursuant to Section 4.1, on a pro forma basis after giving effect to
such Acquisition).

 

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by the
Co-Collateral Agents, an Inventory appraisal) with respect thereto has been
completed to the satisfaction of the Co-Collateral Agents, including the
establishment of Reserves required in the Co-Collateral Agents’ Permitted
Discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment; provided that in the case of the
imposition of Reserves, the amount of such Reserves will have a reasonable
relationship to the event, condition or other matter that is the basis for such
Reserves in the reasonable judgment of the applicable Person and shall be
established in good faith without duplication for items already excluded from
Eligible Accounts or Eligible Inventory, as the case may be.

 

“Permitted Refinancing” means Indebtedness issued or given in exchange for, or
the proceeds of which are used to, extend, refinance, renew, replace or refund
Indebtedness permitted under subsection 5.5(c), 5.5(d), 5.5(g) or 5.5(h) that
(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms not less favorable in any
material respect to the Credit Parties, taken as a whole, than those of the
Indebtedness being refinanced or extended.

 

“Permitted Reorganization” means one or more of the steps described in Schedule
5.23;

 

142

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Pledged Collateral” has the meaning specified in the US Revolving Guaranty and
Security Agreement and shall include any other Collateral required to be
delivered to Administrative Agent pursuant to the terms of any Collateral
Document.

 

“PPSA” means the Personal Property Security Act (Ontario) and equivalent
Canadian provincial legislation.

 

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with Administrative Agent’s security interests (or interests similar
thereto under applicable law) against all or part of the Canadian Collateral,
including for amounts owing for wages, employee source deductions, goods and
services taxes, sales taxes, harmonized sales taxes, municipal taxes, workers’
compensation, Quebec corporate taxes, pension fund obligations and overdue
rents., including without limitation pursuant to the Civil Code of Quebec.

 

“Prior Lender” means individually and collectively, each of the agents, letter
of credit issuers and lenders under that certain Credit Agreement dated as of
October 3, 2006 by and among the Borrowers, as borrowers thereunder, the various
subsidiaries of the Borrowers party thereto as guarantors, the various financial
institutions party thereto as lenders, and Bank of America, N.A., as
administrative agent (as amended).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
or commodity contracts.

 

“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

 

“Receivables Securitization Program” means the receivable program of GGC and
certain of its Subsidiaries evidence by (i) that certain Amended and Restated
Receivables Sale and Servicing Agreement dated as of March 17, 2009 by and among
GGC and the other originators party thereto, GGRC Corp., as buyer, and GGC, as
servicer, and (ii) that certain Second Amended and Restated Receivables Purchase
Agreement dated as of March 17, 2009 by and among GGRC Corp., as seller, General
Electric Capital Corporation, as administrative agent, and the financial
institutions signatory thereto from time to time, as purchasers.

 

143

--------------------------------------------------------------------------------


 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Related Transactions” means the issuance of the High Yield Notes.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the Aggregate Revolving Commitment at such time or, if
the Commitments shall not be in effect at such time, the Loans and Letter of
Credit Obligations outstanding at such time; provided, however, that if any
Lender shall be a Non-Funding Lender at such time, there shall be excluded from
the determination of Required Lenders at such time all Loans, Commitments and
Letter of Credit Obligations of such Revolving Lender at such time; provided
further, (a) at any time that there are two or more Lenders, Required Lenders
shall include at least two Lenders and (b) each Lender and its Affiliates shall
be counted as one Lender.  For purposes of this definition, the aggregate
principal amount of Swing Loans owing to any Swingline Lender, the aggregate
amount of Letter of Credit Obligations owing to the L/C Issuers shall be
considered to be owed to the Revolving Lenders ratably in accordance with their
Commitment Percentages.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 

“Reserves” means, with respect to the Domestic Borrowing Base or the Canadian
Borrowing Base (a) reserves established by the Co-Collateral Agents from time to
time against Eligible Accounts pursuant to Section 1.13 and Eligible Inventory
pursuant to Section 1.14, and (b) such other reserves (including on account of
Prior Claims) against Eligible Accounts or Eligible Inventory that the
Co-Collateral Agents may, in their

 

144

--------------------------------------------------------------------------------


 

Permitted Discretion, establish from time to time.  Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued interest expenses or Indebtedness or in respect of Prior Claims shall be
deemed to be an exercise of the Co-Collateral Agent’s Permitted Discretion.

 

“Responsible Officer” means the chief executive officer, corporate secretary,
the president, the controller, the chief financial officer. the treasurer or the
general counsel of a Borrower or Borrower Representative, as applicable, or any
other officer having substantially the same authority and responsibility; or,
with respect to compliance with financial covenants or delivery of financial
information, the chief financial officer, the controller or the treasurer of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility.

 

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans.)

 

“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.

 

“Revolving Termination Date” means the earlier to occur of:  (a) December 22,
2013; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

 

“Secured Party” means Administrative Agent, each Lender, each L/C Issuer, each
Bank Product Provider, each other Indemnitee and each other holder of any
Obligation of a Credit Party including each Secured Swap Provider.

 

“Secured Rate Contract” means any Rate Contract (i) between a Borrower and a
Secured Swap Provider or (ii) which Administrative Agent has acknowledged in
writing constitutes a “Secured Rate Contract” hereunder.

 

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof; provided that each Lender was offered an opportunity to
provide such Secured Rate Contract prior to GE Capital or such Affiliate of GE
Capital arranging such Secured Rate Contract.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

145

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party (i) which is subordinated to the Obligations as
to right and time of payment and as to other rights and remedies thereunder
(ii) which does not mature or require principal payments to be made at any time
prior to the date that is three months after the Revolving Termination Date and
(iii) with respect to which no amortization payments are required, and having
such other terms as are, in each case, reasonably satisfactory to Administrative
Agent.

 

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

 

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrowers, to act as the
Swingline Lender hereunder.

 

146

--------------------------------------------------------------------------------


 

“Swingline Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender resulting
from the Swing Loans made to the Borrowers by the Swingline Lender.

 

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

 

“Tax Affiliate” means, (a) GGC its Subsidiaries and (b) any Affiliate of a
Borrower with which such Borrower files or is required to file tax returns on a
consolidated, combined, unitary or similar group basis.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Treasury Regulation” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations are amended from
time to time.

 

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan, Canadian Index Rate Loan or LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Collateral” has the meaning ascribed to such term in the US Revolving
Guaranty and Security Agreement.

 

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount
determined by using the rate of exchange at which Administrative Agent, on the
relevant date at or about 12:00 noon (Toronto time), would be prepared to sell,
in accordance with Administrative Agent’s customary practice for commercial
loans being administered by it.

 

147

--------------------------------------------------------------------------------


 

“U.S. Lender Party” means each of Administrative Agent, each Lender, each L/C
Issuer, each SPV and each participant, in each case that is a United States
person as defined in Section 7701(a)(30) of the Code.

 

“US Revolving Guaranty and Security Agreement” means that certain U.S. ABL
Guaranty and Security Agreement, dated as of even date herewith, in form and
substance reasonably acceptable to Administrative Agent, made by the Domestic
Credit Parties in favor of Administrative Agent, for the benefit of the Secured
Parties, as the same may be amended, restated and/or modified from time to time.

 

“Utilization” means, as of any day, the percentage obtained by dividing (i) the
sum of the U.S. Dollar Equivalent of (x) the Revolving Loans outstanding plus
(y) the Swing Loans outstanding plus (z) the amount of Letter of Credit
Obligations, in each case, on such day by (ii) the Aggregate Revolving Loan
Commitment on such day.

 

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

 

11.2                           Other Interpretive Provisions.

 

(a)                                  Defined Terms.  Unless otherwise specified
herein or therein, all terms defined in this Agreement or in any other Loan
Document shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto.  The meanings of defined terms shall
be equally applicable to the singular and plural forms of the defined terms. 
Terms (including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(b)                                 The Agreement.  The words “hereof”,
“herein”, “hereunder” and words of similar import when used in this Agreement or
any other Loan Document shall refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document; and subsection, section, schedule and exhibit
references are to this Agreement or such other Loan Documents unless otherwise
specified.

 

(c)                                  Certain Common Terms.  The term “documents”
includes any and all instruments, documents, agreements, certificates,
indentures, notices and other writings, however evidenced.  The term “including”
is not limiting and means “including without limitation.”

 

(d)                                 Performance; Time.  Whenever any performance
obligation hereunder or under any other Loan Document (other than a payment
obligation) shall be stated to be due or required to be satisfied on a day other
than a Business Day, such performance shall be made or satisfied on the next
succeeding Business Day.  In the

 

148

--------------------------------------------------------------------------------


 

computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.”  If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

 

(e)                                  Contracts.  Unless otherwise expressly
provided herein or in any other Loan Document, references to agreements and
other contractual instruments, including this Agreement and the other Loan
Documents, shall be deemed to include all subsequent amendments, thereto,
restatements and substitutions thereof and other modifications and supplements
thereto which are in effect from time to time, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document.

 

(f)                                    Laws.  References to any statute or
regulation are to be construed as including all statutory and regulatory
provisions related thereto or consolidating, amending, replacing, supplementing
or interpreting the statute or regulation.

 

11.3                           Accounting Terms and Principles.  All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP.  No change in the
accounting principles used in the preparation of any financial statement
hereafter adopted by the Borrowers shall be given effect for purposes of
measuring compliance with any provision of Article V or VI unless the Borrowers,
Administrative Agent and the Required Lenders agree to modify such provisions to
reflect such changes in GAAP and, unless such provisions are modified, all
financial statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Article V and Article VI
shall be made, without giving effect to any election under ASC Subtopic 825-10
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value.”  A breach of a financial
covenant contained in Article VI shall be deemed to have occurred as of any date
of determination by Administrative Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Administrative Agent.

 

11.4                           Payments.  Administrative Agent may set up
standards and procedures to determine or redetermine the equivalent in Dollars
of any amount expressed in any currency other than Dollars and otherwise may,
but shall not be obligated to, rely on any determination made by any Credit
Party or any L/C Issuer.  Any such determination or redetermination by
Administrative Agent shall be conclusive and binding for all purposes, absent
manifest error.  No determination or redetermination by any Secured

 

149

--------------------------------------------------------------------------------


 

Party or any Credit Party and no other currency conversion shall change or
release any obligation of any Credit Party or of any Secured Party (other than
Administrative Agent and its Related Persons) under any Loan Document, each of
which agrees to pay separately for any shortfall remaining after any conversion
and payment of the amount as converted.  Administrative Agent may round up or
down, and may set up appropriate mechanisms to round up or down, any amount
hereunder to nearest higher or lower amounts and may determine reasonable de
minimis payment thresholds.

 

11.5                           Several Obligations of the Canadian Credit
Parties.  Notwithstanding any provision contained in this Agreement or any other
Loan Document, neither the Canadian Borrower nor any Canadian Subsidiary of GGC
shall be responsible for or be deemed to have guaranteed any Obligations of any
Domestic Credit Party under this Agreement or under any of the other Loan
Documents.

 

[Signature Pages Follow.]

 

150

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BORROWERS:

 

 

 

GEORGIA GULF CORPORATION

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Chief Executive Officer

 

 

 

 

 

ROYAL GROUP, INC. GROUPE ROYAL, INC.

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Chief Financial Officer

 

 

 

 

 

BORROWER REPRESENTATIVE:

 

 

 

GEORGIA GULF CORPORATION

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC

 

GEORGIA GULF LAKE CHARLES, LLC

 

ROYAL MOULDINGS LIMITED

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC.

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC.

 

ROYAL OUTDOOR PRODUCTS, INC.

 

PLASTIC TRENDS, INC.

 

ROYAL GROUP SALES (USA) LIMITED

 

ROME DELAWARE CORP.

 

ROYAL PLASTICS GROUP (USA) LIMITED

 

ROME ACQUISITION HOLDING CORP.

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent and Co-Collateral Agent and as a Lender and Swingline
Lender

 

 

 

By:

/s/ Patrick Lee

 

 

Name: Patrick Lee

 

 

Title: Duly Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

ALAIN CÔTÉ, acting solely in his capacity as trustee of THE ROYBRIDGE FINANCING
TRUST / LA FIDUCIE DE FINANCEMENT ROYBRIDGE

 

 

 

By:

/s/ Alain Côté

 

 

Name: Alain Côté

 

 

Title: Sole Trustee

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ Sam Yoo

 

 

Name: Sam Yoo

 

 

Title: Assistant Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND),

 

as Co-Syndication Agent and as a Lender

 

 

 

By:

/s/ Katherine Houser

 

 

Name: Katherine Houser

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------
